                                                                                                                                                                                                                  
                                                                                                                                                                                                                  

FIVE-YEAR CREDIT AGREEMENT

dated as of June 9, 2004

among

TYSON FOODS, INC.,

as Borrower

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK,

as Administrative Agent

MERRILL LYNCH BANK USA,
as Syndication Agent

SUNTRUST BANK,

RABOBANK INTERNATIONAL

BNP PARIBAS,

as Documentation Agents

COBANK, ACB

as Co-Documentation Agent

_______________________________

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

                                                                                                                                                                                                                             
                                                                                                                                                                                                                             

48

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms 54 SECTION 1.02 Computation of Time Periods
69 SECTION 1.03  Accounting Matters 69 SECTION 1.04 Certain Terms 69

 

ARTICLE II

Amounts and Terms of the Loans

SECTION 2.01

  Amounts and Terms of Commitments

69

SECTION 2.02

  Procedure for Committed Borrowing

70

SECTION 2.03

  Bid Borrowings

71

SECTION 2.04

  Procedure for Bid Borrowings

71

SECTION 2.05

  Evidence of Indebtedness

74

SECTION 2.06

  Termination and Reduction of the Commitments

74

SECTION 2.07

  Optional Prepayments

74

SECTION 2.08

  Repayment

75

SECTION 2.09

  Interest

75

SECTION 2.10

  Default Interest

76

SECTION 2.11

  Continuation and Conversion Elections for Committed Borrowings

76

SECTION 2.12

  Letters of Credit

77

ARTICLE III

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01

  Fees

81

SECTION 3.02

  Computation of Fees and Interest

82

SECTION 3.03

  Payments by the Borrower

82

SECTION 3.04

  Payments by the Lenders to the Administrative Agent

83

SECTION 3.05

  Taxes

84

SECTION 3.06

  Sharing of Payments. Etc

88

SECTION 3.07

  Inability to Determine Rates

89

SECTION 3.08

  Increased Costs

89

SECTION 3.09

  Capital Adequacy

89

SECTION 3.10

  Funding Losses

90

49

--------------------------------------------------------------------------------



SECTION 3.11

  Additional Interest on Eurodollar Loans

90

SECTION 3.12

  Certificates of Lenders

90

SECTION 3.13

  Change of Lending Office; Replacement Lender

91

ARTICLE IV

Representations and Warranties

SECTION 4.01

  Corporate Existence; Compliance with Law

91

SECTION 4.02

  Corporate Authorization; No Contravention; Governmental Authorization

92

SECTION 4.03

  Enforceable Obligations

92

SECTION 4.04

  Taxes

93

SECTION 4.05

  Financial Matters

93

SECTION 4.06

  Litigation

93

SECTION 4.07

  Subsidiaries

94

SECTION 4.08

  Liens

94

SECTION 4.09

  No Defaults

94

SECTION 4.10

  Investment Company Act; Public Utility Holding Company Act

94

SECTION 4.11

  Use of Proceeds; Margin Regulations

94

SECTION 4.12

  Assets

94

SECTION 4.13

  Labor Matters

95

SECTION 4.14

  Environmental Matters

95

SECTION 4.15

  Completeness

96

SECTION 4.16

  ERISA

96

SECTION 4.17

  Insurance

96

ARTICLE V

Conditions Precedent

SECTION 5.01

  Conditions Precedent to Effectiveness

96

SECTION 5.02

  Conditions Precedent to All Borrowings and Issuances of Letters of Credit

98

ARTICLE VI

Affirmative Covenants

SECTION 6.01

  Compliance with Laws, Etc

99

SECTION 6.02

  Use of Proceeds

99

SECTION 6.03

  Payment of Obligations, Etc

99

SECTION 6.04

  Insurance

99

SECTION 6.05

  Preservation of Corporate Existence, Etc

99

SECTION 6.06

  Access

100

SECTION 6.07

  Keeping of Books

100

SECTION 6.08

  Maintenance of Properties

100

50

--------------------------------------------------------------------------------



SECTION 6.09

  Financial Statements

100

SECTION 6.10

  Reporting Requirements

101

SECTION 6.11

  Notices Regarding ERISA

102

SECTION 6.12

  Environmental Compliance; Notice

102

ARTICLE VII

Negative Covenants

SECTION 7.01

  Limitations on Liens

103

SECTION 7.02

  Limitation on Indebtedness

105

SECTION 7.03

  Sale-Leaseback Transactions

106

SECTION 7.04

  Restricted Payments

107

SECTION 7.05

  Mergers, Etc

107

SECTION 7.06

  Investments in Other Persons

108

SECTION 7.07

  Assets

108

SECTION 7.08

  Change in Nature of Business

109

SECTION 7.09

  Transactions with Affiliates, Etc

109

SECTION 7.10

  Margin Regulations

109

SECTION 7.11

  Compliance with ERISA

109

SECTION 7.12

  Speculative Transactions

110

SECTION 7.13

  Leverage Ratio

110

SECTION 7.14

  Interest Expense Coverage Ratio

110

ARTICLE VIII

Events of Default

SECTION 8.01

  Events of Default

110

SECTION 8.02

  Remedies

112

SECTION 8.03

  Rights Not Exclusive

113

ARTICLE IX

The Administrative Agent

SECTION 9.01

  Appointment

113

SECTION 9.02

  Delegation of Duties

113

SECTION 9.03

  Liabilities of Agents

114

SECTION 9.04

  Reliance by Administrative Agent

114

SECTION 9.05

  Notice of Default

115

SECTION 9.06

  Credit Decision

115

SECTION 9.07

  Indemnification

115

SECTION 9.08

  Administrative Agent in Individual Capacity

116

SECTION 9.09

  Successor Administrative Agent

116

51

--------------------------------------------------------------------------------



ARTICLE X

Miscellaneous

SECTION 10.01

  Notices, Etc

117

SECTION 10.02

  Amendments, Etc

117

SECTION 10.03

  No Waiver; Remedies

118

SECTION 10.04

  Costs and Expenses

118

SECTION 10.05

  Indemnity

118

SECTION 10.06

  Right of Set‑off

119

SECTION 10.07

  Binding Effect

120

SECTION 10.08

  Assignments, Participations, Etc

120

SECTION 10.09

  Confidentiality

123

SECTION 10.10

  Survival

123

SECTION 10.11

  Headings

123

SECTION 10.12

  Governing Law and Jurisdiction

123

SECTION 10.13

  Execution in Counterparts

124

SECTION 10.14

  Entire Agreement

124

SECTION 10.15

  Waiver of Jury Trial

124

SECTION 10.16

  Severability

124

SECTION 10.17

  USA Patriot Act

124

Exhibits

Exhibit 1.01                  Form of Guarantee Agreement
Exhibit 2.02                  Form of Notice of Borrowing
Exhibit 2.04(a)              Form of Competitive Bid Request
Exhibit 2.04(b)             Form of Competitive Bid
Exhibit 2.05(b)             Form of Committed Loan Promissory Note
Exhibit 2.05(c)              Form of Bid Loan Promissory Note
Exhibit 2.11                  Form of Notice of Conversion/Continuation
Exhibit 5.01                  Form of Opinion
Exhibit 6.09                  Form of Compliance Certificate
Exhibit 10.08                Form of Assignment and Acceptance
Exhibit 10.08(e)            Form of Voting Participant Notification and Consent

Schedules

Schedule 1.01(a)          Commitments; Percentage Shares
Schedule 1.01(b)          Indentures
Schedule 2.12              Issuing Banks
Schedule 4.05(a)          Financial Matters of Borrower
Schedule 4.06              Pending Litigation
Schedule 4.07(a)          Subsidiaries
Schedule 4.07(d)          Joint Ventures/Partnerships

52

--------------------------------------------------------------------------------



Schedule 4.13              Labor Matters
Schedule 4.14              Environmental Matters
Schedule 4.16              Employee Benefit Plans
Schedule 7.01/7.02      Existing Liens and Existing Indebtedness
Schedule 7.09              Existing Restrictions

53

--------------------------------------------------------------------------------



                                                                                       
FIVE-YEAR CREDIT AGREEMENT dated as of June        
                                                                    9, 2004,
among TYSON FOODS, INC., a Delaware corporation (the
                                                                    "Borrower"),
the banks which are or may, from time to time hereafter,
                                                                    become
parties hereto (the "Lenders"), JPMORGAN CHASE BANK,
                                                                    as
Administrative Agent (the "Administrative Agent"), and the Issuing Banks
                                                                    (as defined
in Article I).

                                               The parties hereto agree as
follows:

ARTICLE I

Definitions and Accounting Terms

                                                SECTION 1.01.  Certain Defined
Terms.  As used in this Agreement and in any
Schedules and Exhibits to this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

                                                "Absolute Rate" means a fixed
annual rate, expressed as a percentage.

                                                "Absolute Rate Bid Loan" means
any Bid Loan that bears interest determined with reference to an Absolute Rate.

                                                "Administrative Agent" means
JPMorgan Chase Bank, in its capacity as administrative agent for the Lenders,
together with any successor thereto in such capacity.

                                                "Administrative Agent's Fee
Letter" means the fee letter dated April 27, 2004, between the Borrower, the
Administrative Agent and J.P. Morgan Securities Inc..

                                                "Administrative Agent's Payment
Office" means the address for payments set forth on the signature pages hereof
in relation to the Administrative Agent or such other address as the
Administrative Agent may from time to time specify in accordance with Section
10.01.

                                                "Administrative Questionnaire"
means an Administrative Questionnaire in a form supplied by the Administrative
Agent.

                                                "Affiliate" means, with respect
to any Person, any Subsidiary of such Person and any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person, and includes, if such Person is a corporation, each Person
who is the beneficial owner of 5% or more of such corporation's outstanding
common stock.  For purposes of this definition, "control" means the possession
of the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

                                                "Agreement" means this Credit
Agreement, as from time to time amended, modified or supplemented.

54

--------------------------------------------------------------------------------



                                                "Aggregate Commitments" means
the aggregate amount of the Commitments of all the Lenders as in effect from
time to time.

                                                "Aggregate Committed Credit
Exposure" means the aggregate amount of the Lenders' Committed Credit Exposures.

                                                "Applicable Rate" means, for any
day, with respect to any Reference Rate Loan or Eurodollar Loan, or with respect
to the facility fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption "Reference Rate Spread", "Eurodollar
Spread" or "Facility Fee Rate", as the case may be, based upon the ratings by
Moody's and S&P, respectively, applicable on such date to the Index Debt:

Index Debt Ratings:

Reference Rate
Spread

Eurodollar
Spread and L/C Participation Fee

Facility Fee
Rate

Category 1
Greater than or equal
to Baa1 or BBB+

0.000%

0.625%

0.125%

Category 2
Baa2 or BBB

0.000%

0.700%

0.175%

Category 3
Baa3 or BBB-

0.000%

0.925%

0.200%

Category 4
Ba1 or BB+

0.250%

1.250%

0.250%

Category 5
Less than or equal
to Ba2 and BB

0.700%

1.700%

0.300%

 

For purposes of the foregoing, (a) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless the ratings differ by two or more
Categories, in which case interest rate spreads and the Facility Fees shall be
based on the Category one level below that corresponding to the higher rating;
and (c) if the ratings established or deemed to have been established by Moody's
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody's or S&P), such change shall be effective as of
the date on which it is first publicly announced by Moody's or S&P.  Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.  If the rating system of Moody's or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

55

--------------------------------------------------------------------------------



 

                                                "Assignee" has the meaning
specified in Section 10.08(b).

                                                "Assignment and Acceptance"
means an assignment and acceptance entered into by a Lender and an assignee
(with the consent of any party whose consent is required by Section 10.08), and
accepted by the Administrative Agent, in the form of Exhibit A or any other form
approved by the Administrative Agent and the Borrower.

                                                "Bid Borrowing" means an
extension of credit hereunder consisting of one or more Bid Loans made to the
Borrower on the same day by one or more Lenders.

                                                "Bid Loan" means a Loan made by
a Lender to the Borrower pursuant to Section 2.03 and may be a LIBOR Bid Loan or
an Absolute Rate Bid Loan.

                                                "Borrower" has the meaning
specified in the preamble.

                                                "Borrowing" means a Committed
Borrowing or a Bid Borrowing.

                                                "Business Day" means any day
other than a Saturday, Sunday or other day on which commercial banks in New York
City are authorized or required by law to close and, if the applicable Business
Day relates to any Eurodollar Loan, means such a day on which dealings are
carried on in the London interbank market.

                                                "CERCLA" has the meaning
specified in the definition of Environmental Law.

                                                "Code" means the Internal
Revenue Code of 1986 (or any successor(s) thereto), as amended from time to
time.

                                                "Commitment" means, for each
Lender, as the context may require (a) the amount in dollars set forth in
Schedule 1.01(a) opposite the name of such Lender under the heading "Commitment"
or as otherwise set forth in any Assignment and Acceptance, as such amount may
be reduced pursuant to Section 2.06 or as a result of one or more assignments
pursuant to Section 10.08 or (b) the obligation of such Lender to extend credit
to the Borrower hereunder in the amount specified in the immediately preceding
clause (a).  The initial aggregate amount of the Lenders' Commitments is
$750,000,000.

                                                "Committed Borrowing" means an
extension of credit hereunder consisting of Committed Loans made, continued or
converted on the same day by the Lenders ratably according to their Percentage
Shares and, in the case of Eurodollar Loans, having the same Interest Periods.

                                                "Committed Credit Exposure"
means, with respect to any Lender at any time, the aggregate principal amount at
such time of all outstanding Committed Loans of such Lender, plus the aggregate
amount at such time of such Lender's L/C Exposure.

56

--------------------------------------------------------------------------------



                                                "Committed Loan" means an
extension of credit by a Lender to the Borrower pursuant to Section 2.01 and may
be a Eurodollar Loan or a Reference Rate Loan.

                                                "Competitive Bid" means an offer
by a Lender to make a Bid Loan in accordance with Section 2.04(b).

                                                "Competitive Bid Request" has
the meaning specified in Section 2.04(a).

                                                "Consolidated EBITDA" means, for
any period, Consolidated Net Income for such period plus (a) without duplication
and to the extent deducted in determining such Consolidated Net Income, the sum
of (i) Consolidated Interest Expense for such period, (ii) consolidated income
tax expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) extraordinary losses for such period, and
(v) noncash charges to the extent solely attributable to unrealized losses under
SFAS 133 (provided that any cash payment made with respect to any such noncash
charge shall be subtracted in computing Consolidated EBITDA during the period in
which such cash payment is made) and minus (b) without duplication and to the
extent included in determining such Net Income, the sum of (i) any extraordinary
gains for such period and (ii) noncash gains to the extent solely attributable
to unrealized gains under SFAS 133 (provided that any cash received with respect
to any such noncash gain shall be added in computing Consolidated EBITDA during
the period in which such cash is received), all determined on a consolidated
basis in accordance with GAAP; provided that for the purposes of determining the
ratio set forth in Section 7.13, if the Borrower or any of its consolidated
Subsidiaries has made any Material Acquisition or Material Disposition during
the period of four consecutive fiscal quarters ended on the date on which the
most recent fiscal quarter ended, Consolidated EBITDA for the relevant period
for testing compliance shall be calculated after giving pro forma effect thereto
as if such Material Acquisition or Material Disposition had occurred on the
first day of the relevant period for testing compliance.  As used in this
definition, "Material Acquisition" means any acquisition or series of related
acquisitions of  property that (a) constitutes all or substantially all of the
Stock or all or substantially all of the assets of any Person or comprises all
or substantially all of any operating unit of a business and (b) involves
consideration in excess of $500,000,000; and "Material Disposition" means any
sale, transfer, lease or other disposition or series of related sales,
transfers, leases or other dispositions of property that (x) constitutes all or
substantially all of the Stock or all or substantially all of the assets of any
Subsidiary of the Borrower or involves assets comprising all or substantially
all of any operating unit of a business of the Borrower or any of its
Subsidiaries and (y) yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $500,000,000.

                                                "Consolidated Interest
Expense" means, for any period, the interest expense (including imputed interest
expense in respect of capital lease obligations) of the Borrower and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

                                                "Consolidated Net Income" means,
for any period, the consolidated net income (or loss) of the Borrower and its
consolidated Subsidiaries for such period (taken as a single accounting period)
determined in conformity with GAAP, excluding (to the extent otherwise included
therein) any gains or losses, together with any related provision for taxes,
realized upon any sale of assets other than in the ordinary course of business;
provided, however, that there shall be excluded therefrom the net income (or
loss) of any Person accrued prior to the earlier of the date such Person becomes
a Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or such Person's assets are acquired by the Borrower
or any of its Subsidiaries.

57

--------------------------------------------------------------------------------



 

                                                "Consolidated Net Income
Available for Restricted Payments" means an amount equal to (i) the sum of
$150,000,000 plus 80% (or minus 100% in case of consolidated net loss) of
Consolidated Net Income for the period (taken as one accounting period)
commencing January 1, 2004 and terminating on the fiscal quarter of the Borrower
immediately preceding the date of any proposed Restricted Payment, less (ii) the
sum of (A) the aggregate amount of all dividends (other than dividends payable
solely in Stock of the Borrower) and other distributions paid or declared by the
Borrower for all periods on or after January 1, 2004 on any class of its Stock
and (B) the excess (if any) of the aggregate amount expended, directly or
indirectly, by the Borrower for all periods on or after January 1, 2004 for the
redemption, purchase or other acquisition of any shares of its Stock, over the
aggregate net amount of any cash or cash equivalents received by the Borrower
for all periods on or after January 1, 2004 as consideration for the sale of any
shares of its Stock.

                                                "Contractual Obligation" means,
as to any Person, any provision of any security issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement to which such Person is a party or by which it
or any of its property is bound.

                                                "Controlled Group" means, with
respect to any Person, all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) which are under common
control with such Person and which, together with such Person, are treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

                                                "Debt Rating" means the actual
or implied rating as most recently assigned to the Index Debt by Moody's or S&P,
as the case may be.

                                                "Default" means any event or
condition which, with the giving of notice or the lapse of time, or both, would
become an Event of Default.

                                                "Effective Date" means the date
on which all conditions precedent set forth in Section 5.01 are satisfied (or
waived in accordance with Section 10.02).

                                                "Environmental Claim" means any
claim, however asserted, by any Governmental Authority or other Person alleging
potential liability for violation of any Environmental Law or for release or
injury to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability for damages, punitive damages, cleanup costs,
removal costs, remedial costs, response costs, restitution, civil or criminal
penalties, injunctive relief, or other type of relief, resulting from or based
upon (a) the presence, placement, discharge, emission or release (including
intentional and unintentional, negligent and non‑negligent, sudden or
non‑sudden, accidental or non‑accidental placement, spill, leaks, discharges,
emissions or releases) of any Hazardous Material at, in or from property,
whether or not owned by the Borrower or any of its Subsidiaries, or (b) any
other circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

58

--------------------------------------------------------------------------------



 

                                                "Environmental Law" means the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.) ("CERCLA"), the Hazardous Material Transportation Act (49 U.S.C.
§ 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.) and the Occupational Safety and Health Act (29 U.S.C. §
651 et seq.) ("OSHA"), as such laws have been or hereafter may be amended,
modified or supplemented, and any and all analogous future federal, or present
or future state or local, statutes and the regulations promulgated pursuant
thereunder.

                                                "ERISA" means the Employee
Retirement Income Security Act of 1974, as amended from time to time and all
regulations promulgated thereunder.

                                                "ERISA Event" means, with
respect to any Person, (a) a Reportable Event (other than a Reportable Event not
subject to the provision for 30‑day notice to the PBGC under regulations issued
under Section 4043 of ERISA); (b) the withdrawal of such Person or any member of
its Controlled Group from a Plan during a plan year in which it was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA; (c) the filing
of a notice of intent to terminate a Plan or the treatment of a Plan amendment
as a termination under Section 4041 of ERISA; (d) the institution of proceedings
to terminate a Plan by the PBGC; (e) the failure to make required contributions
which would result in the imposition of a Lien under Section 412 of the Code or
Section 302 of ERISA; and (f) any other event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA other than PBGC premiums due
but not delinquent under Section 4007 of ERISA.

                                                "Eurocurrency Liabilities" has
the meaning assigned to that term in Regulation D of the Federal Reserve Board,
as in effect from time to time.

                                                "Eurodollar Loan" means any
Committed Loan that bears interest at a rate determined with reference to LIBOR.

                                                "Eurodollar Reserve Percentage"
means, with respect to any Interest Period for any Eurodollar Loan made by any
Lender, the reserve percentage applicable during such Interest Period (or if
more than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

                                                "Event of Default" has the
meaning specified in Section 8.01.

59

--------------------------------------------------------------------------------



                                                "Excess Margin Stock" means that
portion, if any, of the Margin Stock owned by the Borrower and its Subsidiaries
that must be excluded from the restrictions imposed by Section 7.01 and Section
7.07 in order for the value (determined in accordance with Regulation U) of the
Margin Stock subject to such Sections to account for less than 25% of the
aggregate value (as so determined) of all assets subject to such Sections.

                                                "Existing Five-Year Credit
Agreement" means the Five-Year Credit Agreement dated as of September 24, 2001,
as amended from time to time, among the Borrower, the banks from time to time
party thereto, JPMorgan Chase Bank, as administrative agent, Merrill Lynch
Capital Corporation, as syndication agent, and SunTrust Bank, as documentation
agent and Mizuho Financial Group and Rabobank International, as co-documentation
agents.

                                                "Existing Letters of Credit"
shall mean each letter of credit that was issued by a Lender (in its capacity as
an "Issuing Bank" under the Three-Year Credit Agreement, or otherwise) for the
account of the Borrower that (a) is outstanding on the date hereof and (b) is
identified in writing by the Borrower to the Administrative Agent on or before
the date hereof.

                                                "Federal Funds Rate" means, for
any period, a fluctuating interest rate per annum equal for each day during such
period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

                                                "Federal Reserve Board" means
the Board of Governors of the Federal Reserve System.

                                                "Form W-8BEN" has the meaning
specified in Section 3.05(f)(i)(B).

                                                "Form W-8ECI" has the meaning
specified in Section 3.05(f)(i)(A).

                                                "GAAP" means accounting
principles generally accepted in the United States of America as set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, which are applicable to the circumstances as of
the date of determination.

                                                "Governmental Authority" means
any nation or government, any state or other political subdivision thereof and
any central bank (or similar monetary or regulatory authority) thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

                                                "Guarantee Agreement" means the
Guarantee Agreement, substantially in the form of Exhibit 1.01, made by TFM for
the benefit of the Administrative Agent and the Lenders.

60

--------------------------------------------------------------------------------



                                                "Hazardous Materials" means all
those substances which are regulated by, or which may form the basis of
liability under, any Environmental Law, including all substances identified
under any Environmental Law as a pollutant, contaminant, waste, solid waste,
hazardous waste, hazardous constituent, special waste, hazardous substance,
hazardous material, or toxic substance, or petroleum or petroleum derived
substance or waste.

                                                "Hedging Agreement" means any
interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

                                                "IBP" means IBP Inc., a Delaware
corporation (now known as Tyson Fresh Meats, Inc.)

                                                "Inactive Subsidiary" means a
Subsidiary that conducts no business and the assets of which have an aggregate
book value of less than $1,000,000.

                                                "Indebtedness" of any Person
means, without duplication, (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services (including reimbursement and all
other obligations with respect to surety bonds, letters of credit and bankers'
acceptances, whether or not matured); (b) all obligations evidenced by notes,
bonds, debentures or similar instruments; (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); (d) all obligations under leases
which have been or should be, in accordance with GAAP, recorded as capital
leases; (e) all net obligations with respect to Hedging Agreements; (f) all
direct or indirect guaranties in respect of any obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clause (a), (b), (c), (d) or (e) above; and (g) all Indebtedness
referred to in clause (a), (b), (c), (d) or (e) above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; provided, however, that if any
Indebtedness of any type referred to above is supported by another type of
Indebtedness referred to above, such Indebtedness shall not be considered more
than once for the purposes of this definition.

                                                "Indebtedness for Borrowed
Money" means the sum of all Indebtedness of the Borrower and its consolidated
Subsidiaries of the type referred to in paragraphs (a), (b) and (d) of the
definition of Indebtedness plus all obligations of the Borrower and its
consolidated Subsidiaries under the Receivables Facility.

                                                "Indemnified Party" has the
meaning specified in Section 10.05(a).

                                                "Indentures" means the
indentures, including supplements and/or board resolutions establishing series
of debt thereunder, and note agreements of the Borrower and its Subsidiaries
listed on Schedule 1.01(b).                                             

61

--------------------------------------------------------------------------------



                                                "Index Debt" means senior,
unsecured, long‑term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement.

                                                "Insolvency Proceeding" means
(a) any case, action or proceeding before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding‑up or relief of debtors or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors or other similar arrangement in respect of the creditors of any Person
generally or any substantial portion of the creditors of such Person; in each
case undertaken under United States Federal or State law or foreign law.

                                                "Interest Payment Date" means
(a) with respect to any Eurodollar Loan or Bid Loan, the last day of each
Interest Period applicable to such Eurodollar Loan or Bid Loan and (i) with
respect to any Interest Period of six months duration for any Eurodollar Loan,
the date which falls three months after the beginning of such Interest Period,
and (ii) with respect to any Bid Loan, such intervening date prior to the
maturity thereof as may be agreed between the Borrower and the applicable Lender
and (b) with respect to any Reference Rate Loan, the last day of each calendar
quarter.

                                                "Interest Period" means,

                                                (a) with respect to any
Eurodollar Loan, the period commencing on the Business Day such Eurodollar Loan
is disbursed or on the date on which a Reference Rate Loan is converted into a
Eurodollar Loan and ending on the date 14 days or one, two, three or six months
thereafter, in its Notice of Borrowing or Notice of Conversion/Continuation; and

                                                (b) with respect to any Bid
Loan, the period specified by the Borrower in the relevant Competitive Bid
Request;

                                                provided, however, that:

                                                (i) in the case of the
continuation of a Eurodollar Loan pursuant to Section 2.11(b),
                    the Interest Period applicable after the continuation of
such Loan shall commence on the last day of
                    the preceding Interest Period;

                                                (ii) if any Interest Period
applicable to a Eurodollar Loan would otherwise end on a day
                    which is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day
                    unless the result of such extension would be to carry such
Interest Period into another calendar month in
                    which event such Interest Period shall end on the
immediately preceding Business Day;

                                                (iii) any Interest Period
applicable to a Eurodollar Loan that begins on the last Business
                    Day of a calendar month  (or on a day for which there is no
numerically corresponding day in the calendar
                    month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the
                    end of such Interest Period; and

                                                (iv) no Interest Period for any
Loan shall extend beyond the Maturity Date.

62

--------------------------------------------------------------------------------



                                                "IRS" means the Internal Revenue
Service of the United States of America.

                                                "Issuing Bank" means, at any
time, JPMorgan Chase Bank and each other person that is listed on Schedule 2.12
or that shall have become an Issuing Bank hereunder as provided in Section
2.12(j) (other than any person that shall have ceased to be an Issuing Bank as
provided in Section 2.12(j)), each in its capacity as an issuer of Letters of
Credit hereunder.

                                                "Issuing Bank Agreement" shall
have the meaning assigned to such term in Section 2.12(j).

                                                "Issuing Bank Fees" shall have
the meaning assigned to such term in Section 3.01(c).

                                                "L/C Commitment" means, as to
each Issuing Bank, the commitment of such Issuing Bank to issue Letters of
Credit pursuant to Section 2.12.  The initial amount of each Issuing Bank's L/C
Commitment is specified on Schedule 2.12 or in the Issuing Bank Agreement
pursuant to which it shall have become an Issuing Bank.

                                                "L/C Disbursement" means a
payment or disbursement made by an Issuing Bank pursuant to a Letter of Credit.

                                                "L/C Exposure" means at any time
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all L/C Disbursements
that have not yet been reimbursed at such time.  The L/C Exposure of any Lender
at any time means its Percentage Share of the aggregate L/C Exposure at such
time.

                                                "L/C Participation Fee" shall
have the meaning assigned to such term in Section 3.01(c).

                                                "Lender" has the meaning
specified in the preamble and includes each Lender listed on the signature pages
hereof and each Person which becomes a Lender pursuant to Section 10.08.

                                                "Lender Affiliate" means, (a)
with respect to any Lender, (i) an Affiliate of such Lender or (ii) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or an Affiliate of such Lender and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

                                                "Lending Office" means, with
respect to any Lender or Issuing Bank, the office or offices of such Lender or
Issuing Bank specified as such in such Lender's or Issuing Bank's Administrative
Questionnaire delivered to the Administrative Agent.

                                                "Letter of Credit" means any
letter of credit issued pursuant to Section 2.12.

63

--------------------------------------------------------------------------------



                                                "Leverage Ratio" means, at any
date of determination, the ratio of (a) Indebtedness for Borrowed Money at such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters for which financial statements have most recently been delivered under
Section 6.09(a) or (b).

                                                "LIBOR" means, with respect to
any Eurodollar Loan or LIBOR Bid Loan for any Interest Period, the rate
appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the "LIBOR" with respect to such Eurodollar Loan or LIBOR Bid
Loan for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

                                                "LIBOR Bid Loan" means any Bid
Loan that bears interest at a rate determined with reference to LIBOR.

                                                "LIBOR Bid Margin" has the
meaning specified in Section 2.04(b)(ii)(B).

                                                "Lien" means any lien, charge,
security interest or encumbrance or any other type of preferential arrangement
(including liens or retained security titles of conditional vendors and
capitalized leases but excluding any right of set‑off).

                                                "Loan" means an extension of
credit by a Lender pursuant to Article II and may be a Committed Loan or a Bid
Loan.

                                                "Loan Documents" means this
Agreement, the Letters of Credit, the Guarantee Agreement, any promissory notes
delivered pursuant to this Agreement, the Notices of Borrowing, the Notices of
Conversion/Continuation and the Competitive Bid Requests.

                                                "Majority Lenders" means at any
time Lenders holding more than 50% of the Aggregate Committed Credit Exposures
and unused Commitments; provided, that after the Commitments expire or terminate
or the Loans become due and payable pursuant to Article VIII or for purposes of
declaring the Loans to be due and payable pursuant to Article VIII, the
outstanding Bid Loans of the Lenders shall be included in their respective
Committed Credit Exposures.

                                                "Margin Stock" shall have the
meaning given such term under Regulation U.

                                                "Material Adverse Effect" means
(a) a material adverse change in, or a material adverse effect upon, the
financial condition, business, operations or properties of the Borrower and its
Subsidiaries taken as a whole; (b) any material adverse change in the rights or
remedies of the Lenders under the Loan Documents or the ability of the Borrower
to perform its obligations under any of the Loan Documents; or (c) any material
adverse change in the legality, validity or enforceability of any Loan Document.

64

--------------------------------------------------------------------------------



 

                                                "Maturity Date" means June 9,
2009.

                                                 "Moody's" means Moody's
Investors Service, Inc. or any successor to the rating agency business thereof.

                                                "Multiemployer Plan" means, with
respect to any Person, at any time, a "multiemployer plan" within the meaning of
Section 4001(a)(3) of ERISA and to which such Person or any member of its
Controlled Group is making, or is obligated to make contributions or has made,
or been obligated to make, contributions.

                                                "Net Worth" means, with respect
to any Person, at any date of determination, shareholders' equity as determined
in accordance with GAAP.

                                                "Notice of Borrowing" has the
meaning specified in Section 2.02(a).

                                                "Notice of
Conversion/Continuation" has the meaning specified in Section 2.11(b).

                                                "Obligations" means all Loans,
all payments required to be made by the Borrower in respect of any Letter of
Credit (including payments in respect of reimbursements of disbursements,
interest thereon and obligations to provide cash collateral) and all other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to any Lender, the Administrative Agent, any Affiliate of
any of the foregoing or any Indemnified Party, of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
arising under this Agreement or under any other Loan Document, whether or not
for the payment of money, whether arising by reason of an extension of credit,
loan, guaranty, indemnification, or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired.  The
term "Obligations" includes all interest, charges, expenses, fees, attorneys'
fees and disbursements (including the allocated cost of in‑house counsel) and
any other sum chargeable to the Borrower under this Agreement or any other Loan
Document.

                                                "OSHA" has the meaning specified
in the definition of Environmental Laws.

                                                "Other Taxes" has the meaning
specified in Section 3.05(b).

                                                "Participant" has the meaning
specified in Section 10.08(e).

                                                "PBGC" means the Pension Benefit
Guaranty Corporation or any entity succeeding to any or all of its functions
under ERISA.

                                                "Percentage Share" means, as to
any Lender, at any time, such Lender's percentage share of the Aggregate
Commitments, as set forth opposite such Lender's name in Schedule 1.01(a) under
the heading "Percentage Share" or set forth in any Assignment and Acceptance
delivered pursuant to Section 10.08, as such percentage may be modified from
time to time in connection with any assignment of the Commitment of such Lender
in accordance with the terms hereof.

65

--------------------------------------------------------------------------------



                                                "Permitted Disposition" means,
any disposition (except as otherwise permitted under Section 7.07) made by the
Borrower or any of its Subsidiaries of any of its assets if the net income for
the most recently completed four fiscal quarter period for which financial
statements have been delivered pursuant to Section 6.09(a) or (b) derived from
the assets subject to such disposition together with the net income for such
period derived from all other assets sold or otherwise disposed of during or
after such period does not exceed 10% of Consolidated Net Income for such
period.

                                                "Permitted Investments" means:

                                                (a) securities issued or fully
guaranteed or insured by the United States Government or any agency thereof and
backed by the full faith and credit of the United States of America having
maturities of not more than one year from the date of acquisition;

                                                (b) certificates of deposit,
time deposits, Eurodollar time deposits, overnight bank deposits, repurchase
agreements, reverse repurchase agreements or bankers' acceptances, having in
each case a tenor of not more than one year issued by any Lender, or by any
United States commercial bank or any branch or agency of a non‑United States
bank licensed to conduct business in the United States of America having a
combined capital and surplus of not less than $500,000,000 whose short term
securities are rated at least A‑1 by S&P and P‑1 by Moody's;

                                                (c) commercial paper of an
issuer rated at least A‑1 by S&P or P‑1 by Moody's and in either case having a
tenor of not more than 270 days; and

                                                (d) money‑market funds invested
in short‑term securities rated at least as provided in clause (b) above.

                                                "Permitted Lien Basket" means
10% of Total Capitalization.

                                                "Permitted Liens" has the
meaning specified in Section 7.01.

                                                "Person" means an individual,
partnership, corporation, business trust, joint stock company, trust,
unincorporated association, joint venture or Governmental Authority.

                                                "Plan" means, with respect to
the Borrower or any member of its Controlled Group, at any time, an employee
pension benefit plan as defined in Section 3(2) of ERISA (including a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained for
the employees of such Person or any member of its Controlled Group.

66

--------------------------------------------------------------------------------



                                                "Priority Debt" means (a) any
Indebtedness secured by a Lien (including in connection with capital leases or
other financing leases) encumbering any asset of the Borrower or any of its
Subsidiaries, (b) any Indebtedness of any Subsidiary of the Borrower (other than
Indebtedness of TFM under the Guarantee Agreement, Indebtedness of TFM owed to
the Borrower and Indebtedness (in an amount not to exceed the amount of the
guarantee of the Obligations under the Guarantee Agreement) of TFM), (c) any
receivables purchase transaction involving receivables of the Borrower or any of
its Subsidiaries or any other securitization of assets of the Borrower or any of
its Subsidiaries and (d) any sale-leaseback transaction involving assets of the
Borrower or any of its Subsidiaries.

                                                "Receivables Facility" means an
accounts receivable securitization established by the Borrower in an aggregate
principal amount of up to $750,000,000.

                                                "Reference Rate" means the
higher of (a) the Federal Funds Rate plus 1/2% and (b) the rate of interest (the
"Prime Rate") publicly announced from time to time by the Administrative Agent,
as its prime rate in effect at its principal office in New York City.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

                                                "Reference Rate Loan" means any
Committed Loan that bears interest at a rate determined with reference to the
Reference Rate.

                                                "Register" has the meaning
specified in Section 10.08(c).

                                                "Regulation U" means
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America as from time to time in effect and all official rulings
and interpretations thereunder or thereof.

                                                "Reportable Event" means any of
the events set forth in Section 4043(b) of ERISA or the regulations thereunder.

                                                "Replaced Credit Agreements"
means the Three-Year Credit Agreement and the 364-Day Credit Agreement, dated as
of June 11, 2003, among the Borrower, the lenders from time to time party
thereto, JPMorgan Chase Bank, as administrative agent, Merrill Lynch Bank USA,
as syndication agent, and SunTrust Bank, Rabobank International and BNP Paribas,
as documentation agents.

                                                "Replacement Lender" has the
meaning specified in Section 3.13(b).

                                                "Requirement of Law" means, with
respect to any Person, the charter and by‑laws or other organizational or
governing documents of such Person, and any law, rule or regulation (including
Environmental Laws and ERISA) or order, decree or other determination of an
arbitrator or a court or other Governmental Authority applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

                                                "Responsible Officer" means,
with respect to any Person, the Chief Executive Officer, the President, the
Chief Financial Officer, the Treasurer, the Assistant Treasurer or the Secretary
of such Person.

67

--------------------------------------------------------------------------------



                                                "Restricted Payment" means any
dividend (other than dividends payable solely in Stock of the Borrower and
dividends paid by any wholly-owned Subsidiary of the Borrower to the Borrower or
any other wholly-owned Subsidiary of the Borrower) or any other distribution
with respect to any Stock of the Borrower or any of its Subsidiaries, whether
now or hereafter outstanding, or any payment on account of the purchase,
acquisition, redemption or other retirement, directly or indirectly, of any
shares of such Stock (other than the purchase of Stock in the ordinary course in
connection with employee benefit plans of the Borrower or its Subsidiaries,
including employee stock purchase plans and stock option plans).

                                                "S&P" means Standard & Poor's
Ratings Group or any successor to the rating agency business thereof.

                                                "Solvent" means, with respect to
any Person, that the fair value of the assets of such Person (both at fair
valuation and at present fair saleable value) is, on the date of determination,
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person as of such date and that, as of such
date, such Person is able to pay all liabilities of such Person as such
liabilities mature and such Person does not have unreasonably small capital with
which to carry on its business.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

                                                "Stock" means all shares,
options, interests, participations or other equivalents (regardless of how
designated) of or in a corporation or other entity, whether voting or
non‑voting, of any class and includes, common stock, preferred stock or warrants
or options for any of the foregoing.

                                                "Subsidiary" means, with respect
to any Person, any corporation more than 50% of whose stock having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation is at the time owned by such Person, directly or indirectly through
one or more Subsidiaries.

                                                "Taxes" has the meaning
specified in Section 3.05(a).

                                                "TFM" means Tyson Fresh Meats,
Inc. (formerly known as IBP, Inc.), a Delaware corporation.

                                                "Three-Year Credit Agreement"
means the Three-Year Credit Agreement dated as of June 12, 2002, among the
Borrower, the lenders from time to time party thereto, JPMorgan Chase Bank, as
administrative agent, Merrill Lynch Capital Corporation, as syndication agent,
and SunTrust Bank, Mizuho Financial Group and Rabobank International, as
documentation agents.

                                                "Total Capitalization" means, at
any date, the sum of (a) the aggregate amount of Indebtedness for Borrowed Money
and (b) Net Worth of the Borrower and its consolidated Subsidiaries.

68

--------------------------------------------------------------------------------



                                                "Transactions" means the
execution, delivery and performance by the Borrower of this Agreement and the
other Loan Documents, the borrowing of Loans and the use of the proceeds
thereof, the issuance of Letters of Credit hereunder and the other transactions
contemplated by the Borrower to be effected in connection therewith.

                                                "Tyson Limited Partnership"
means that certain Delaware limited partnership of the same name of which Mr.
Don Tyson is the Managing General Partner.

                                                SECTION 1.02.  Computation of
Time Periods.  In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to but excluding".

                                                 SECTION 1.03.  Accounting
Matters.  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

                                                SECTION 1.04.  Certain Terms. 
The words "herein," "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole, including the Exhibits and Schedules hereto,
as the same may from time to time be amended, supplemented, amended and restated
or otherwise modified and not to any particular Article, Section, paragraph or
clause in this Agreement.  The word "includes" and "including" when used herein
is not intended to be exclusive and means "includes, without limitation" and
"including, without limitation."  References herein to an Article, Section,
paragraph or clause shall refer to the appropriate Article, Section, paragraph
or clause in this Agreement.  Unless the context requires otherwise, any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

ARTICLE II

Amounts and Terms of the Loans

                                                 SECTION 2.01.  Amounts and
Terms of Commitments.  Each Lender severally agrees, on the terms and subject to
the conditions hereinafter set forth, to make Committed Loans to the Borrower
(each such Loan, a "Committed Loan") from time to time on any Business Day
during the period from the Effective Date to the Maturity Date, in an aggregate
principal amount at any time outstanding that will not result in the sum of (a)
the aggregate principal amount of all outstanding Bid Loans made by all Lenders
plus (b) the Aggregate Committed Credit Exposure exceeding the Aggregate
Commitments.  Within the limits of each Lender's Commitment, the Borrower may on
and prior to the Maturity Date borrow under this Section 2.01, prepay pursuant
to Section 2.07 and reborrow pursuant to this Section 2.01.

69

--------------------------------------------------------------------------------



                                                SECTION 2.02.  Procedure for
Committed Borrowing.  (a)  Each Committed Borrowing shall be made upon the
irrevocable notice of the Borrower, received by the Administrative Agent (i) not
later than 12:00 noon (New York City time) three Business Days prior to the date
of the proposed Borrowing, in the case of Eurodollar Loans; and (ii) not later
than 11:00 a.m. (New York City time) on the date of the proposed Borrowing, in
the case of Reference Rate Loans.  Each such notice of a Committed Borrowing (a
"Notice of Borrowing") shall be in writing (including by facsimile confirmed
immediately by telephone), in substantially the form of Exhibit 2.02 specifying:

                                                            (i) the requested
borrowing date, which shall be a Business Day;
                                                          

                                                            (ii) the aggregate
amount of the Borrowing, which (A) shall not exceed the unused portion of
                    the Aggregate Commitments and (B) shall be a minimum amount
of $5,000,000 or an integral multiple of
                    $1,000,000 in excess thereof;

                                                           (iii) whether the
Borrowing is to be comprised of Eurodollar Loans or Reference Rate Loans; and

                                                          (iv) if the Borrowing
is to be comprised of Eurodollar Loans, the duration of the initial Interest
                    Period applicable to such Loans.  If the Notice of Borrowing
shall fail to specify the duration of the initial
                    Interest Period for any Borrowing comprised of
Eurodollar Loans, such Interest Period shall be three months.

                                            (b)  Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Lender thereof
and of the amount of such Lender's Percentage Share of such Borrowing.

                                            (c)  Each Lender shall make the
amount of its Percentage Share of the Committed Borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent's Payment Office on the borrowing date requested by the Borrower in funds
immediately available to the Administrative Agent by 12:00 noon (New York City
time), in the case of Committed Borrowings requested prior to the date of the
Borrowing, and 3:00 p.m. (New York City time), in the case of Committed
Borrowings requested on the same date as the Borrowing.  Unless any applicable
condition specified in Article V has not been satisfied, the Administrative
Agent will make the funds so received from the Lenders promptly available to the
Borrower by crediting the account of the Borrower on the books of the
Administrative Agent (or such other account as shall have been specified by the
Borrower) with the aggregate amount made available to the Administrative Agent
by the Lenders and in like funds as received by the Administrative Agent.

                                            (d)  After giving effect to any
Committed Borrowing, there shall not be more than twelve different Interest
Periods in effect in respect of all Committed Loans together.
                                       

 70

--------------------------------------------------------------------------------



                                            (e)  If the applicable Issuing Bank
shall not have received from the Borrower the payment required to be made by
Section 2.12(e) in respect of any L/C Disbursement within the time specified in
such Section, such Issuing Bank will promptly notify the Administrative Agent of
the amount of such L/C Disbursement and the Administrative Agent will promptly
notify each Lender of such amount and its Percentage Share thereof.  The
Borrower shall be deemed to have requested a Reference Rate Borrowing in the
amount of such L/C Disbursement and each Lender shall make a Loan by wire
transfer of immediately available funds to the Administrative Agent not later
than 3:00 p.m. (New York City time) on such date (or, if such Lender shall have
received such notice later than 11:00 a.m. (New York City time) on any day, not
later than 12:00 noon (New York City time) on the immediately following Business
Day), in an amount equal to such Lender's Percentage Share of such requested
Borrowing (it being understood that such amount shall be deemed to have reduced
the L/C Exposure), and the Administrative Agent will promptly pay to such
Issuing Bank amounts so received by it from the Lenders.  The Administrative
Agent will promptly pay to such Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.12(e) prior to the time that any Lender makes any
payment pursuant to this paragraph (e); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Lenders that shall have made such payments and to such Issuing
Bank, as their interests may appear.  If any Lender shall not have made its
Percentage Share of such L/C Disbursement available to the Administrative Agent
as provided above, such Lender and the Borrower severally agree to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this paragraph to but excluding the date such
amount is paid, to the Administrative Agent for the account of such Issuing Bank
at (i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Reference Rate Loans pursuant to Section 2.06(a), and (ii) in the
case of such Lender, for the first such day, the Federal Funds Rate, and for
each day thereafter, the Reference Rate.  In the event that any Loan is made
under this paragraph (e) at a time when any condition under Section 5.02 is not
satisfied, such Loan shall be immediately due and payable.

                                 SECTION 2.03.  Bid Borrowings.  In addition to
Committed Borrowings pursuant to Section 2.01, each Lender severally agrees that
the Borrower may, as set forth in Section 2.04, from time to time on any
Business Day during the period from the Effective Date to the Maturity Date,
request the Lenders to submit offers to make Bid Loans to the Borrower;
provided, however, that the Lenders may, but shall have no obligation to, submit
such offers and the Borrower may, but shall have no obligation to, accept any
such offers; and provided, further, that at no time shall the sum of (a) the
aggregate principal amount of all outstanding Bid Loans made by all Lenders plus
(b) the Aggregate Committed Credit Exposure exceed the Aggregate Commitments.

                                  SECTION 2.04.  Procedure for Bid Borrowings. 
(a)  The Borrower may request a Bid Borrowing hereunder by delivering to the
Administrative Agent and each Lender by facsimile not later than 12:00 noon (New
York City time) (i) three Business Days prior to the date of the proposed
Borrowing, in the case of LIBOR Bid Loans; and (ii) one Business Day prior to
the date of the proposed Borrowing, in the case of Absolute Rate Bid Loans, a
solicitation for Bid Loans (a "Competitive Bid Request"), in substantially the
form of Exhibit 2.04(a), specifying:      

71

--------------------------------------------------------------------------------



                                (A) the requested borrowing date, which shall be
a Business Day;

                                           (B) the aggregate amount of the
Borrowing, which shall be a minimum amount of $5,000,000
                    or an integral multiple of $1,000,000 in excess thereof;

                                           (C) whether the Bid Loans requested
are LIBOR Bid Loans or Absolute Rate Bid Loans;

                                           (D) the duration of the Interest
Period applicable to such Bid Loans, which shall be not less
                    than five days and not more than 183 days and which shall
not extend beyond the Maturity Date; and

                                 (E) any other terms to be applicable to such
Bid Loans.

                                         (b)  (i) Each Lender may, in response
to a Competitive Bid Request, in its discretion, irrevocably submit to the
Borrower a Competitive Bid containing an offer or offers to make one or more Bid
Loans.  Each Competitive Bid must be submitted to the Borrower by facsimile
before 10:00 a.m. (New York City time) (A) two Business Days prior to the
proposed date of Borrowing, in the case of a request for LIBOR Bid Loans and (B)
on the proposed date of Borrowing, in the case of a request for Absolute Rate
Bid Loans.

                                                            (ii) Each
Competitive Bid shall be in substantially the form of Exhibit 2.04(b),
specifying:

                                                            (A) the minimum
amount of each Bid Loan for which such Competitive Bid is being made,
                    which shall be $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, and the maximum amount
                    thereof, which may not exceed the principal amount of Bid
Loans for which Competitive Bids were
                    requested (but which may exceed such Lender's Commitment);

                                                            (B) the rate or
rates of interest per annum offered for each Bid Loan, which, in the case of a
                    LIBOR Bid Loan, shall be expressed as a percentage (rounded
to the nearest 1/100%) to be added to or
                    subtracted from the applicable LIBOR (the "LIBOR Bid
Margin");

                                                            (C) the applicable
Interest Period for each Bid Loan offered by it; and

                                                            (D) the identity and
the applicable Lending Office of the quoting Lender.

                                                            (iii) Any
Competitive Bid shall be disregarded if it:

                                                            (A) is not
substantially in conformity with Exhibit 2.04(b) or does not specify all of the
                    information required by clause (ii) above;

                                                            (B) contains
qualifying, conditional or similar language;

                                                            (C) proposes terms
other than or in addition to those set forth in the applicable
                    Competitive Bid Request; or

 

72

--------------------------------------------------------------------------------



                                                            (D) arrives after
the time set forth in clause (i) above.

                                         (c)  Not later than 11:00 a.m. (New
York City time) (i) two Business Days prior to the proposed date of Borrowing,
in the case of LIBOR Bid Loans and (ii) on the date of such Bid Borrowing, in
the case of Absolute Rate Loans, the Borrower shall either

                                                            (A) cancel such
Borrowing by giving the Administrative Agent and the Lenders notice
                    thereof (which notice may be given by telephone, confirmed
by facsimile); or

                                                            (B) accept one or
more of the offers made by any Lender or Lenders pursuant to paragraph
                    (b) above, in its sole discretion, by giving notice (which
notice may be given by telephone, confirmed by
                    facsimile) (A) to such Lender or Lenders of the amount of
each Bid Loan (which amount shall be equal to or
                    greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower
                    by such Lender for such Bid Loan pursuant to paragraph (b)
above) to be made by each such Lender as
                    part of such Bid Borrowing, and reject any remaining offers
made by the Lenders and give notice to that
                    effect, and (B) to the Administrative Agent of the date of
such Borrowing and the aggregate amount thereof
                    (which may not exceed the applicable amount set forth in the
related Competitive Bid Request); provided,
                    however, that acceptance by the Borrower of offers may only
be made on the basis of ascending LIBOR Bid
                    Margins or Absolute Rates within each Interest Period; and,
provided, further, that if offers are made by
                    two or more Lenders with the same LIBOR Bid Margins or
Absolute Rates for a greater aggregate principal
                    amount than the amount for which such offers are accepted
for the related Interest Rate Period, the principal
                    amount of Bid Loans accepted shall be allocated by the
Borrower among such Lenders as nearly as possible
                    (in multiples not less than $1,000,000) in proportion to the
aggregate principal amount of such offers;

                    provided, however, that in the event the Borrower does not,
before the time stated above, either cancel the
                    proposed Bid Borrowing pursuant to clause (i) above or
accept one or more of the offers pursuant to clause
                    (ii) above, such Bid Borrowing shall be deemed cancelled and
provided further, that in the event the Borrower
                    accepts one or more of the offers pursuant to clause (ii)
above but does not expressly reject or accept the
                    remaining offers, such remaining offers shall be deemed
rejected.

                                        (d)  (i) If the Borrower accepts one or
more of the offers to make Bid Loans made by any Lender or Lenders pursuant to
paragraph (c)(ii) above, each such Lender shall, subject to the satisfaction of
the conditions precedent specified in Section 5.02, before 12:00 noon (New York
City time) on the date of the Bid Borrowing, make available to the Borrower at
such Lender's Lending Office such Lender's portion of such Bid Borrowing in same
day funds.

                                                          (ii) Promptly after
accepting a Bid Loan offer on the date of each Bid Borrowing, the Borrower shall
notify the Administrative Agent of (A) the aggregate amount of Bid Loans made in
connection with such Bid Borrowing (which amount may not exceed the amount
requested pursuant to Section 2.04(a)(ii)), (B) each date on which any Bid Loan
shall mature, (C) the principal amount of Bid Loans which shall mature on each
such date, (D) the highest and the lowest Competitive Bid submitted by the
Lenders in connection with each Competitive Bid

73

--------------------------------------------------------------------------------



            Request, and (E) the highest and the lowest Competitive Bid accepted
by the Borrower.

                                            (e)  Upon being notified by the
Borrower of the amount of, and the applicable Interest Period for, any LIBOR Bid
Loan, the Administrative Agent shall determine LIBOR (as provided in the
definition of LIBOR) and give prompt notice to the Borrower and the relevant
Lender or Lenders thereof.

                                                SECTION 2.05.  Evidence of
Indebtedness.  (a)  Each Lender and each Issuing Bank, with respect to amounts
payable to it hereunder, and the Administrative Agent, with respect to all
amounts payable hereunder, shall maintain on its books in accordance with its
usual practice, loan accounts, setting forth each Committed Loan, and, (i) in
the case of each Lender having made a Bid Loan, each such Bid Loan and (ii) in
the case of an Issuing Bank, each Letter of Credit, the applicable interest rate
and the amounts of  L/C Disbursements, principal, interest and other sums paid
and payable by the Borrower from time to time hereunder with respect thereto;
provided, however, that the failure by any Lender or Issuing Bank to record any
such amount on its books shall not affect the obligations of the Borrower with
respect thereto.  In the case of any dispute, action or proceeding relating to
any amount payable hereunder, the entries in each such account shall be
conclusive evidence of such amount absent manifest error.

                                            (b)  Notwithstanding the foregoing,
if any Lender shall so request for purposes of Section 10.08(g), the obligation
to repay the Committed Loans shall also be evidenced by a promissory note in the
form of Exhibit 2.05(b).

                                            (c)  The obligation to repay any Bid
Loan shall also, if so requested by the Lender making such Bid Loan, be
evidenced by a promissory note in the form of Exhibit 2.05(c).

                                                SECTION 2.06.  Termination and
Reduction of the Commitments.  (a)  Unless previously terminated, the
Commitments and the L/C Commitments shall terminate on the Maturity Date.

                                            (b)  The Borrower may, at any time
and from time to time, upon not less than three Business Days' prior notice to
the Administrative Agent, terminate the Aggregate Commitments or permanently
reduce the Aggregate Commitments by an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof; provided, however, that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayment of Loans made on the effective date thereof, the sum of
the Aggregate Committed Credit Exposure plus the aggregate principal amount of
outstanding Bid Loans would exceed the Aggregate Commitments then in effect and,
provided, further, that once reduced in accordance with this Section 2.06, the
Aggregate Commitments may not be increased.  Any reduction of the Aggregate
Commitments shall be applied to each Lender's Commitment in accordance with such
Lender's Percentage Share.

                                                SECTION 2.07.  Optional
Prepayments.  (a)  Subject to Section 3.10, the Borrower may upon notice to the
Administrative Agent, stating the proposed date and aggregate principal amount
of the prepayment, received by the Administrative Agent not later than 12:00
noon (New York City time) (i) not less

74

--------------------------------------------------------------------------------



than three Business Days prior to the proposed date of prepayment, in the case
of a prepayment of Eurodollar Loans and (ii) not less than one Business Day
prior to the proposed date of prepayment, in the case of a prepayment of
Reference Rate Loans, prepay ratably among the Lenders, the outstanding
principal amount of any Committed Loans in whole or in part, together (other
than in the case of a prepayment of a Reference Rate Loan prior to the earlier
of the Maturity Date and the date of termination of the Commitments hereunder)
with accrued interest to the date of such prepayment on the principal amount
prepaid.  Each such partial prepayment shall be in an aggregate principal amount
of not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided, however, that if the aggregate amount of Eurodollar Loans
comprised in the same Borrowing shall be reduced as a result of any optional
prepayment to an amount less than $5,000,000, the Eurodollar Loans comprised in
such Borrowing shall automatically convert into Reference Rate Loans at the end
of the then current Interest Period.  If any notice of prepayment is given, the
principal amount stated therein, together (other than in the case of a
prepayment of a Reference Rate Loan prior to the earlier of the Maturity Date
and the date of termination of the Commitments hereunder) with accrued interest
to the date of prepayment, shall be due and payable on the date specified in
such notice.

                                                   (b)  The Borrower may not
voluntarily prepay any Bid Loan prior to the maturity date thereof.

                                                SECTION 2.08.  Repayment.  (a) 
The Committed Loans.  The outstanding principal amount of all Committed Loans
shall be repaid on the Maturity Date.

                                                  (b)  The Bid Loans.  Each Bid
Loan shall mature, and the principal amount thereof shall be due and payable, on
the last day of the Interest Period applicable thereto; provided, however, that
the outstanding principal amount of all Bid Loans shall be repaid on the
Maturity Date.

                                                SECTION 2.09.  Interest.  (a) 
Subject to Section 2.10, each Committed Loan shall bear interest, at the option
of the Borrower (i) with respect to Reference Rate Loans, at a rate per annum
equal to the sum of the Reference Rate plus the Applicable Rate or (ii) with
respect to Eurodollar Loans, for the Interest Period in effect for such Loan, at
a rate per annum equal to the sum of LIBOR plus the Applicable Rate.

                                                    (b)  Accrued and unpaid
interest in respect of each Committed Loan shall be paid on each Interest
Payment Date, on the earlier of the Maturity Date and the date of termination of
the Commitments hereunder, on the date of any prepayment or repayment (other
than a prepayment or repayment of Reference Rate Loans) of Committed Loans.

                                                    (c)  The Borrower shall pay
to each Lender which had made a Bid Loan interest on the unpaid principal amount
of such Bid Loan from the date when made until paid in full, on each Interest
Payment Date and on the earlier of the Maturity Date and the date of termination
of the Commitments hereunder, at a rate per annum equal to LIBOR plus (or minus)
the LIBOR Bid Margin, or the Absolute Rate, as the case may be, as specified by
such Lender in its Competitive Bid pursuant to Section 2.04(b)(ii).

75

--------------------------------------------------------------------------------



                                                SECTION 2.10.  Default
Interest.  Notwithstanding the provisions of Section 2.09, if any principal of
or interest on any Loan, any fee, or any payment required to be made by the
Borrower under this Agreement in respect of any Letter of Credit (including
payments in respect of reimbursements of disbursements, interest thereon and
obligations to provide cash collateral) or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the  rate otherwise applicable to such Loan as provided in
Section 2.09 or (ii) in the case of any other amount, 2% plus the rate
applicable to Reference Rate Loans as provided in paragraph (a)(i) of
Section 2.09.

                                                SECTION 2.11.  Continuation and
Conversion Elections for Committed Borrowings.  (a)  The Borrower may upon
irrevocable written notice to the Administrative Agent in accordance with
paragraph (b) below:

                                                            (i) elect to
convert, on any Business Day, any Reference Rate Loans (or any part thereof in
                    an aggregate amount not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof) into
                    Eurodollar Loans;

                                                            (ii) elect to
convert, on any Business Day, any Eurodollar Loans (or any part thereof in an
                    aggregate amount not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof) into
                    Reference Rate Loans; or

                                                            (iii) elect to
continue, on the expiration date of any Interest Period, any Eurodollar Loans
                    maturing on such Interest Payment Date;

                    provided, however, that if on the expiration date of any
Interest Period the aggregate amount of outstanding
                    Eurodollar Loans comprised in the same Committed Borrowing
shall have been reduced as a result of the
                    conversion of part thereof to an amount less than
$5,000,000, the remaining Eurodollar Loans comprised in
                    such Borrowing shall automatically convert into Reference
Rate Loans on such date and on and after such
                    date the right of the Borrower to continue such Loans as
Eurodollar Loans shall terminate.

                                          (b)  The Borrower shall deliver a
notice of conversion or continuation (a "Notice of Conversion/Continuation"), in
substantially the form of Exhibit 2.11, to the Administrative Agent not later
than 12:00 noon (New York City time) (i) three Business Days prior to the
proposed date of conversion or continuation, if the Committed Loans or any
portion thereof are to be converted into or continued as Eurodollar Loans; and
(ii) one Business Day prior to the proposed date of conversion, if the Committed
Loans or any portion thereof are to be converted into Reference Rate Loans.

                    Each such Notice of Conversion/Continuation shall be by
facsimile confirmed immediately by telephone
                    specifying therein:

                                                            (i) the proposed
date of conversion or continuation;

                                                            (ii) the aggregate
amount of Committed Loans to be converted or continued;

76

--------------------------------------------------------------------------------



                                                            (iii) the nature of
the proposed conversion or continuation; and

                                                            (iv) the duration of
the requested Interest Period.

                                                   (c)  If, upon the expiration
of any Interest Period applicable to Eurodollar Loans, the Borrower shall have
failed to select a new Interest Period to be applicable to such Eurodollar
Loans, or if an Event of Default shall then have occurred and be continuing, the
Borrower shall be deemed to have elected to convert such Eurodollar Loans into
Reference Rate Loans effective as of the expiration date of such current
Interest Period.

                                                   (d)  Upon receipt of a Notice
of Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender thereof or, if no timely notice is provided, the Administrative Agent
shall promptly notify each Lender of the details of any automatic conversion. 
All conversions and continuations shall be made pro rata among the Lenders based
on the respective outstanding principal amounts of the Loans with respect to
which such notice was given held by each Lender.

                                                   (e)  After giving effect to
any conversion or continuation of any Committed Loans, there shall not be more
than twelve different Interest Periods in effect in respect of all Committed
Loans together.

                                                SECTION 2.12.  Letters of
Credit.  (a)  General. Subject to the terms and conditions set forth herein,
(i) each of the Existing Letters of Credit shall, upon the Effective Date and
without further action on the part of any Issuing Bank or any other person, be
deemed for all purposes to be a Letter of Credit issued hereunder and (ii) the
Borrower may request the issuance of Letters of Credit for its own account, in
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Banks, at any time and from time to time while the Commitments remain in
effect.  This Section shall not be construed to impose an obligation upon any
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.

                                                  (b)  Notice of Issuance;
Certain Conditions.  In order to request the issuance of a Letter of Credit, the
Borrower shall hand deliver, fax, telecopy or transmit via electronic means (in
a form acceptable to the Issuing Bank) to an Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance) a notice
requesting the issuance of a Letter of Credit and setting forth the date of
issuance, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit.  A Letter of Credit shall be issued
only if, and upon issuance of each Letter of Credit the Borrower shall be deemed
to represent and warrant that, after giving effect to such issuance (i) the sum
of (x) the aggregate principal amount of all outstanding Bid Loans made by all
Lenders plus (y) the Aggregate Committed Credit Exposure shall not exceed the
Aggregate Commitments and (ii) the portion of L/C Exposure attributable to
Letters of Credit of the Issuing Bank requested to issue such Letter of Credit
shall not exceed the L/C Commitment of such Issuing Bank.

77

--------------------------------------------------------------------------------



                                                    (c)  Expiration Date.  Each
Letter of Credit shall expire at the close of business on the earlier of (i) the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date, unless such Letter of Credit expires by its terms on an earlier date.  It
is understood that a Letter of Credit may provide for successive one year
renewal periods that are subject to the applicable Issuing Bank's consent.

                                                    (d)  Participations.  By the
issuance of a Letter of Credit and without any further action on the part of the
applicable Issuing Bank or the Lenders, the applicable Issuing Bank hereby
grants to each Lender, and each such Lender hereby acquires from the applicable
Issuing Bank, a participation in such Letter of Credit equal to such Lender's
Percentage Share of the aggregate amount available to be drawn under such Letter
of Credit, effective upon the issuance of such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender hereby
irrevocably, absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender's Percentage
Share of each L/C Disbursement made by each Issuing Bank and not reimbursed by
the Borrower forthwith on the date due as provided in Section 2.02(e).  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is irrevocable,
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

                                                    (e)  Reimbursement. If an
Issuing Bank shall make any L/C Disbursement in respect of a Letter of Credit,
the Borrower shall pay to the Administrative Agent an amount equal to such L/C
Disbursement not later than two hours after the Borrower shall have received
notice from the Issuing Bank that payment of such draft will be made, or, if the
Borrower shall have received such notice later than 10:00 a.m., New York City
time, on any Business Day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day; provided that the Borrower may, subject to
the conditions to borrowing set forth in Section 5.02, request in accordance
with Section 2.02 that such reimbursement obligation be financed with Reference
Rate Loans in an equivalent amount and, to the extent so financed, the Borrower
shall have complied with its obligation under this paragraph (e) to make such
payment.

                                                    (f)  Obligations Absolute.
The Borrower's obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of:

                                                               (i) any lack of
validity or enforceability of any Letter of Credit or any Loan Document, or any
                    term or provision therein;

                                                               (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions
                    of any Letter of Credit or any Loan Document;

                                                               (iii) the
existence of any claim, setoff, defense or other right that the Borrower, any
other
                    party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or
                    any other person may at any time have against the
beneficiary under any Letter of Credit, any Issuing Bank,
                    the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement,
                    any other Loan Document or any other related or unrelated
agreement or transaction;

78

--------------------------------------------------------------------------------



                                                               (iv) any draft or
other document presented under a Letter of Credit proving to be forged,
                    fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in
                    any respect;

                                                               (v) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft
                    or other document that does not comply with the terms of
such Letter of Credit; and

                                                               (vi) any other
act, or omission to act, or delay of any kind of any Issuing Bank, the Lenders,
                    the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or
                    not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or
                    equitable discharge of the Borrower's obligations hereunder.

                                                Without limiting the generality
of the foregoing, it is expressly understood and agreed that the absolute and
unconditional obligation of the Borrower hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or willful misconduct
of the Issuing Banks.  However, the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.  The parties
hereto expressly agree that (i) an Issuing Bank's exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including reliance on the amount of any draft presented under
a Letter of Credit, whether or not the amount due to the beneficiary thereunder
equals the amount of such draft and whether or not any document presented
pursuant to the Letter of Credit proves to be insufficient in any respect, if
such document on its face appears to be in substantial compliance with the terms
of the Letter of Credit, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged,
fraudulent or invalid or any statement therein proves to be inaccurate or untrue
in any respect whatsoever and (ii) any noncompliance in any immaterial respect
of the documents presented under the Letter of Credit with the terms thereof
shall, in each case, be deemed not to constitute willful misconduct or gross
negligence of the applicable Issuing Bank.

79

--------------------------------------------------------------------------------



                                                     (g)  Disbursement
Procedures. The applicable Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit.  The Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by telecopy, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such L/C
Disbursement.  The Administrative Agent shall promptly give each Lender notice
thereof.

                                                     (h)  Interim Interest. If
an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, then, unless the Borrower shall reimburse such L/C Disbursement in full
on such date, the unpaid amount thereof shall bear interest for the account of
the Issuing Bank, for each day from and including the date of such L/C
Disbursement, to but excluding the earlier of the date of payment by the
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(e), at the rate per annum that would apply to such
amount if such amount were a Reference Rate Loan.

                                                     (i)  Resignation or Removal
of an Issuing Bank.  An Issuing Bank may resign at any time by giving 90 days'
prior written notice to the Administrative Agent, the Lenders and the Borrower,
and may be removed at any time by the Borrower by notice to such Issuing Bank,
the Administrative Agent and the Lenders. Upon the resignation or  removal of an
Issuing Bank hereunder, such Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder.  At the time such
resignation or removal shall become effective, the Borrower shall pay all fees
accrued for the account of the Issuing Bank under Section 2.05(c)(ii) and not
yet paid.  After the resignation or removal of an Issuing Bank hereunder, such
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

                                                     (j)  Designation of
Additional Issuing Banks.  From time to time, the Borrower may by notice to the
Administrative Agent and the Lenders designate one or more Lenders as additional
Issuing Banks.  The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an "Issuing Bank Agreement"),
which shall be in a form satisfactory to the Borrower and the Administrative
Agent, shall set forth the L/C Commitment and Issuing Bank Fees of such Lender
and shall be executed by such Lender, the Borrower and the Administrative Agent
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term "Issuing Bank" shall be deemed to include such Lender in
its capacity as an Issuing Bank.

80

--------------------------------------------------------------------------------



                                                      (k)  Cash
Collateralization. If any Event of Default shall occur and be continuing, the
Borrower shall, on the Business Day it receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit) thereof and of the amount to be deposited, deposit in an
account with the Administrative Agent, for the benefit of the Lenders, an amount
in cash equal to the L/C Exposure as of such date.  Such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Administrative Agent, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall (i) automatically be applied by the Administrative Agent
to reimburse the Issuing Banks for L/C Disbursements for which they have not
been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the Borrower for the L/C Exposure at such time and (iii) if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

                                                     (l)  Reporting Requirements
of Issuing Bank.  Within two Business Days following the last day of each
calendar month, each Issuing Bank shall deliver to the Administrative Agent a
report detailing all activity during the preceding calendar month with respect
to any Letters of Credit issued by such Issuing Bank, including the face amount,
the account party, the beneficiary and the expiration date of each such Letter
of Credit and any other information with respect thereto as may be requested by
the Administrative Agent.


ARTICLE III


FEES; PAYMENTS; TAXES; CHANGES IN CIRCUMSTANCES


                                                SECTION 3.01.  FEES.  (A)  (I)
THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
LENDER A FACILITY FEE AT THE APPLICABLE RATE PER ANNUM ON SUCH LENDER'S
COMMITMENT (REGARDLESS OF UTILIZATION) OR, AFTER THE MATURITY DATE, THE PRODUCT
OF THE APPLICABLE RATE AND THE AGGREGATE DAILY OUTSTANDING AMOUNT OF SUCH
LENDER'S LOANS.

                                                            (II) THE FACILITY
FEE SHALL ACCRUE FROM THE DATE HEREOF TO THE MATURITY DATE AND SHALL BE DUE
                    AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH CALENDAR QUARTER COMMENCING IN THE
                    CALENDAR QUARTER ENDING ON JUNE 30, 2004 AND ON THE MATURITY
DATE, PROVIDED THAT IF THERE SHALL BE ANY
                    COMMITTED CREDIT EXPOSURES AFTER THE MATURITY DATE, THEN THE
FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE
                    DAILY OUTSTANDING AMOUNT OF SUCH COMMITTED CREDIT EXPOSURES
FROM AND INCLUDING THE MATURITY DATE TO BUT
                    EXCLUDING THE DATE ON WHICH THERE CEASE TO BE ANY COMMITTED
CREDIT EXPOSURES, AND SUCH FACILITY FEE SHALL
                    BE PAYABLE ON DEMAND.

81

--------------------------------------------------------------------------------




                                                   (B)  THE BORROWER AGREES TO
PAY TO THE ADMINISTRATIVE AGENT, FOR THE ADMINISTRATIVE AGENT'S OWN ACCOUNT,
FEES IN THE AMOUNTS AND AT THE TIMES SET FORTH IN THE ADMINISTRATIVE AGENT'S FEE
LETTER.


                                                   (C)  THE BORROWER AGREES TO
PAY (I) TO EACH LENDER, THROUGH THE ADMINISTRATIVE AGENT, ON THE LAST BUSINESS
DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH
THE COMMITMENT OF SUCH LENDER SHALL BE TERMINATED AS PROVIDED HEREIN, A FEE (AN
"L/C PARTICIPATION FEE") CALCULATED ON SUCH LENDER'S PERCENTAGE SHARE OF THE
AVERAGE DAILY AGGREGATE L/C EXPOSURE (EXCLUDING THE PORTION THEREOF ATTRIBUTABLE
TO UNREIMBURSED L/C DISBURSEMENTS) DURING THE PRECEDING QUARTER (OR SHORTER
PERIOD COMMENCING WITH THE DATE HEREOF OR ENDING WITH THE MATURITY DATE OR THE
DATE ON WHICH ALL LETTERS OF CREDIT HAVE BEEN CANCELED OR HAVE EXPIRED AND THE
COMMITMENTS OF ALL LENDERS SHALL HAVE BEEN TERMINATED) AT A RATE PER ANNUM EQUAL
TO THE APPLICABLE RATE FOR EURODOLLAR LOANS, AND (II) TO EACH ISSUING BANK WITH
RESPECT TO EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK, ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE
ON WHICH THE COMMITMENTS SHALL HAVE TERMINATED AND THERE SHALL NOT REMAIN
OUTSTANDING ANY LETTER OF CREDIT OF SUCH ISSUING BANK, (A) A FRONTING FEE EQUAL
TO 0.125% PER ANNUM ON THE AVERAGE DAILY UNDRAWN AMOUNT OF SUCH LETTERS OF
CREDIT DURING THE PRECEDING QUARTER (OR SHORTER PERIOD COMMENCING WITH THE DATE
HEREOF OR ENDING WITH THE MATURITY DATE OR THE DATE ON WHICH ALL SUCH LETTERS OF
CREDIT HAVE BEEN CANCELED OR HAVE EXPIRED AND THE COMMITMENTS OF ALL LENDERS
SHALL HAVE BEEN TERMINATED) AND (B) THE STANDARD ISSUANCE, DRAWING AND AMENDMENT
FEES SPECIFIED FROM TIME TO TIME BY SUCH ISSUING BANK (THE "ISSUING BANK
FEES").  ALL L/C PARTICIPATION FEES AND ISSUING BANK FEES SHALL BE COMPUTED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.

                        All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks.  Once paid, none of the fees shall be
refundable under any circumstances; provided, however, that the foregoing shall
in no event constitute a waiver of or otherwise affect any claims the Borrower
may have against any other party to this Agreement.


                                                SECTION 3.02.  COMPUTATION OF
FEES AND INTEREST.  (A)  ALL COMPUTATIONS OF INTEREST PAYABLE IN RESPECT OF
REFERENCE RATE LOANS SHALL BE MADE ON THE BASIS OF A YEAR OF 365 DAYS OR 366
DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF
FEES AND INTEREST UNDER THIS AGREEMENT SHALL BE MADE ON THE BASIS OF A YEAR OF
360 DAYS AND ACTUAL DAYS ELAPSED.  INTEREST AND FEES SHALL ACCRUE DURING EACH
PERIOD DURING WHICH INTEREST OR SUCH FEES ARE COMPUTED FROM THE FIRST DAY
THEREOF TO THE LAST DAY THEREOF.


                                                   (B)  EACH DETERMINATION OF AN
INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS
AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER AND THE LENDERS IN THE
ABSENCE OF MANIFEST ERROR.


                                                SECTION 3.03.  PAYMENTS BY THE
BORROWER.  (A)  ALL PAYMENTS (INCLUDING PREPAYMENTS AND PAYMENTS OF PRINCIPAL OF
OR INTEREST ON ANY BORROWING OR ANY REIMBURSEMENT OF L/C DISBURSEMENT OR ANY
FEES OR OTHER AMOUNTS) TO BE MADE BY THE BORROWER HEREUNDER SHALL BE MADE
WITHOUT SET‑OFF

82

--------------------------------------------------------------------------------




OR COUNTERCLAIM AND SHALL, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS OR FOR THE ACCOUNTS
OF THE APPLICABLE ISSUING BANKS AT THE ADMINISTRATIVE AGENT'S PAYMENT OFFICE, IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 12:00 NOON NEW YORK
CITY TIME ON THE DATE SPECIFIED HEREIN; PROVIDED, HOWEVER, THAT UNLESS OTHERWISE
SPECIFIED HEREIN, (I) EACH PAYMENT IN RESPECT OF A BID LOAN SHALL BE MADE
DIRECTLY TO THE RELEVANT LENDER TO THE LENDING OFFICE OF SUCH LENDER AND (II)
ISSUING BANK FEES SHALL BE PAID DIRECTLY TO THE APPLICABLE ISSUING BANKS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY AFTER RECEIVING ANY PAYMENT OF PRINCIPAL,
INTEREST, FEES AND OTHER AMOUNTS FROM THE BORROWER, IN THE CASE OF PAYMENTS FOR
THE ACCOUNTS OF THE LENDERS, DISTRIBUTE TO EACH LENDER ITS PERCENTAGE SHARE (OR
OTHER APPLICABLE SHARE AS EXPRESSLY PROVIDED HEREIN) OF SUCH PAYMENT FOR THE
ACCOUNT OF ITS RESPECTIVE LENDING OFFICE AND, IN THE CASE OF EACH OTHER PAYMENT
RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON, DISTRIBUTE SUCH PAYMENT TO
THE APPROPRIATE RECIPIENT.  ANY PAYMENT WHICH IS RECEIVED BY THE ADMINISTRATIVE
AGENT AFTER 12:00 NOON (NEW YORK CITY TIME) SHALL BE DEEMED TO HAVE BEEN
RECEIVED ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY.


                                                   (B)  WHENEVER ANY PAYMENT OF
A COMMITTED LOAN (AND UNLESS OTHERWISE STATED IN THE RELEVANT COMPETITIVE BID
REQUEST, A BID LOAN) SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS
DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH
EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST
AND FEES, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF SUCH EXTENSION WOULD
CAUSE ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON EURODOLLAR LOANS TO BE MADE IN
THE NEXT CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING
BUSINESS DAY.


                                                   (C)  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS HEREUNDER THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE
AND THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE
UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH DUE DATE AN
AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THE
BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE
AGENT, EACH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, THE
EXCESS OF THE AMOUNT DISTRIBUTED TO SUCH LENDER OVER THE AMOUNT, IF ANY, PAID BY
THE BORROWER, TOGETHER WITH INTEREST THEREON AT THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER TO THE DATE SUCH LENDER REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT.


                                                SECTION 3.04.  PAYMENTS BY THE
LENDERS TO THE ADMINISTRATIVE AGENT. 
(A)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER ON
THE EFFECTIVE DATE, OR, WITH RESPECT TO EACH COMMITTED BORROWING AFTER THE
EFFECTIVE DATE, AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH BORROWING
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE BORROWER THE AMOUNT OF SUCH LENDER'S PERCENTAGE SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING AND
THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING
AMOUNT.  IF AND TO THE EXTENT SUCH LENDER SHALL NOT HAVE SO MADE SUCH FULL
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT

83

--------------------------------------------------------------------------------




 AND THE ADMINISTRATIVE AGENT IN SUCH CIRCUMSTANCES MAKES AVAILABLE TO THE
BORROWER SUCH AMOUNT, SUCH LENDER SHALL, WITHIN TWO BUSINESS DAYS FOLLOWING THE
DATE OF SUCH BORROWING, MAKE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH INTEREST AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION FOR AND DETERMINED AS OF EACH DAY DURING SUCH PERIOD. 
IF SUCH AMOUNT IS SO MADE AVAILABLE, SUCH PAYMENT TO THE ADMINISTRATIVE AGENT
SHALL CONSTITUTE SUCH LENDER'S COMMITTED LOAN ON THE DATE OF THE BORROWING FOR
ALL PURPOSES OF THIS AGREEMENT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT WITHIN TWO BUSINESS DAYS FOLLOWING THE DATE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF SUCH FAILURE TO
FUND AND, ON THE THIRD BUSINESS DAY FOLLOWING THE DATE OF SUCH BORROWING, THE
BORROWER SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT FOR THE
ADMINISTRATIVE AGENT'S ACCOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY
ELAPSED SINCE THE DATE OF SUCH BORROWING, AT A RATE PER ANNUM EQUAL TO THE
INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING. 
NOTHING CONTAINED IN THIS SECTION 3.04(A) SHALL RELIEVE ANY LENDER WHICH HAS
FAILED TO MAKE AVAILABLE ITS PERCENTAGE SHARE OF ANY COMMITTED BORROWING
HEREUNDER FROM ITS OBLIGATION TO DO SO IN ACCORDANCE WITH THE TERMS HEREOF.


                                                   (B)  THE FAILURE OF ANY
LENDER TO MAKE ANY COMMITTED LOAN ON THE DATE OF ANY COMMITTED BORROWING SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO MAKE A LOAN ON THE
DATE OF SUCH BORROWING PURSUANT TO THE PROVISIONS CONTAINED HEREIN, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN
TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY COMMITTED BORROWING.


                                                SECTION 3.05.  TAXES.  (A) 
SUBJECT TO SECTION 3.05(G), ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER TO EACH LENDER, EACH ISSUING BANK OR THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY AND ALL
PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS,
AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER,
EACH ISSUING BANK AND THE ADMINISTRATIVE AGENT, SUCH TAXES (INCLUDING INCOME
TAXES, FRANCHISE TAXES OR BRANCH PROFIT TAXES) AS ARE IMPOSED ON OR MEASURED BY
SUCH LENDER'S, ISSUING BANK'S OR THE ADMINISTRATIVE AGENT'S, AS THE CASE MAY BE,
NET INCOME BY THE JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER, ISSUING BANK
OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IS ORGANIZED OR MAINTAINS A
LENDING OFFICE OR ANY POLITICAL SUBDIVISION THEREOF (ALL SUCH NON‑EXCLUDED
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING
HEREINAFTER REFERRED TO AS "TAXES").


                                                 (B)  IN ADDITION, THE BORROWER
SHALL PAY ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES, INTANGIBLE TAXES,
MORTGAGE RECORDING TAXES OR ANY OTHER SALES, EXCISE OR PROPERTY TAXES, CHARGES
OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (HEREINAFTER REFERRED TO AS "OTHER TAXES").


                                                 (C)  SUBJECT TO SECTION
3.05(G), THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH LENDER, ISSUING
BANK AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 3.05) PAID BY SUCH

84

--------------------------------------------------------------------------------




  LENDER, ISSUING BANK OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AND ANY
LIABILITY (INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE
WITHIN 30 DAYS FROM THE DATE SUCH LENDER, ISSUING BANK OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, MAKES WRITTEN DEMAND THEREFOR.


                                                   (D)  IF THE BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY TAXES OR OTHER TAXES FROM OR IN
RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER, ISSUING BANK OR THE
ADMINISTRATIVE AGENT, THEN, SUBJECT TO SECTION 3.05(G),

                                                           (I) THE SUM PAYABLE
SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED
                    DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 3.05) SUCH
                    LENDER, ISSUING BANK OR THE ADMINISTRATIVE AGENT, AS THE
CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE
                    SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE;

                                                           (II) THE BORROWER
SHALL MAKE SUCH DEDUCTIONS; AND

                                                           (III) THE BORROWER
SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR
                    OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


                                                   (E)  WITHIN 30 DAYS AFTER THE
DATE OF ANY PAYMENT BY THE BORROWER OF TAXES OR OTHER TAXES, THE BORROWER SHALL
FURNISH TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING SUCH PAYMENT, OR OTHER EVIDENCE OF SUCH PAYMENT SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


                                                   (F)  EACH LENDER AND EACH
ISSUING BANK WHICH IS A FOREIGN PERSON (I.E., A PERSON OTHER THAN A UNITED
STATES PERSON FOR UNITED STATES FEDERAL INCOME TAX PURPOSES) HEREBY AGREES THAT:

                                                           (I) IT SHALL NO LATER
THAN ON THE EFFECTIVE DATE (OR, IN THE CASE OF A LENDER OR ISSUING BANK
                    WHICH BECOMES A PARTY HERETO PURSUANT TO SECTION 10.08 AFTER
THE EFFECTIVE DATE, THE DATE UPON WHICH
                    SUCH LENDER OR ISSUING BANK BECOMES A PARTY HERETO) DELIVER
TO THE ADMINISTRATIVE AGENT (TWO ORIGINALS)
                    AND TO THE BORROWER (ONE ORIGINAL):

                                                            (A) IF ANY LENDING
OFFICE IS LOCATED IN THE UNITED STATES OF AMERICA, ACCURATE AND COMPLETE
                    SIGNED COPIES OF IRS FORM W-8ECI OR ANY SUCCESSOR THERETO
("FORM W-8ECI"), AND/OR

                                                            (B) IF ANY LENDING
OFFICE IS LOCATED OUTSIDE THE UNITED STATES OF AMERICA, ACCURATE AND
                    COMPLETE SIGNED COPIES OF IRS FORM W-8BEN OR ANY SUCCESSOR
THERETO ("FORM W-8BEN"),

                    in each case indicating, where eligible, that such Lender or
Issuing Bank is on the date of delivery thereof
                    entitled to receive payments of principal, interest and fees
for the account of such Lending Office or Lending
                    Offices under this Agreement free from withholding of United
States Federal income tax;

85

--------------------------------------------------------------------------------



                                                            (II) IF AT ANY TIME
SUCH LENDER OR ISSUING BANK CHANGES ITS LENDING OFFICE OR LENDING OFFICES
                    OR SELECTS AN ADDITIONAL LENDING OFFICE IT SHALL, AT THE
SAME TIME, BUT ONLY TO THE EXTENT THE FORMS PREVIOUSLY
                    DELIVERED BY IT HEREUNDER ARE NO LONGER EFFECTIVE, DELIVER
TO THE ADMINISTRATIVE AGENT (TWO ORIGINALS) AND TO
                    THE BORROWER (ONE ORIGINAL), IN REPLACEMENT FOR THE FORMS
PREVIOUSLY DELIVERED BY IT HEREUNDER:

                                                            (A) IF SUCH CHANGED
OR ADDITIONAL LENDING OFFICE IS LOCATED IN THE UNITED STATES OF AMERICA,
                    ACCURATE AND COMPLETE SIGNED ORIGINALS OF FORM W-8ECI; OR

                                                            (B) OTHERWISE,
ACCURATE AND COMPLETE SIGNED ORIGINALS OF FORM W-8BEN,

                    in each case indicating, where eligible, that such Lender or
Issuing Bank is on the date of delivery thereof
                    entitled to receive payments of principal, interest and fees
for the account of such changed or additional
                    Lending Office under this Agreement free from withholding of
United States Federal income tax;

                                                            (III) IT SHALL, UPON
THE EXPIRATION OF THE MOST RECENT FORM W-8ECI OR FORM W‑8BEN PREVIOUSLY
                    DELIVERED BY SUCH LENDER OR ISSUING BANK OR UPON SUCH FORM
BECOMING INACCURATE, INCOMPLETE OR OBSOLETE
                    IN ANY RESPECT (IN EACH CASE, OTHER THAN AS A RESULT OF ANY
EVENT MENTIONED IN CLAUSE (II) ABOVE), DELIVER TO
                    THE ADMINISTRATIVE AGENT (TWO ORIGINALS) AND TO THE BORROWER
(ONE ORIGINAL) ACCURATE AND COMPLETE SIGNED
                    COPIES OF FORM W-8ECI OR FORM W-8BEN IN REPLACEMENT FOR THE
FORMS PREVIOUSLY DELIVERED BY SUCH LENDER
                    OR ISSUING BANK;

                                                            (IV) IT SHALL,
PROMPTLY UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE BORROWER, DELIVER
                    TO THE ADMINISTRATIVE AGENT AND THE BORROWER, SUCH OTHER
FORMS OR SIMILAR DOCUMENTATION AS MAY BE
                    REQUIRED FROM TIME TO TIME BY ANY APPLICABLE LAW, TREATY,
RULE OR REGULATION IN ORDER TO ESTABLISH SUCH LENDER'S
                    OR ISSUING BANK'S TAX STATUS FOR WITHHOLDING PURPOSES;

                                                             (V) IF SUCH LENDER
OR ISSUING BANK CLAIMS EXEMPTION FROM WITHHOLDING TAX UNDER A UNITED
                    STATES TAX TREATY BY PROVIDING A FORM W-8BEN AND SUCH LENDER
OR ISSUING BANK SELLS OR GRANTS A
                    PARTICIPATION OF ALL OR PART OF ITS RIGHTS UNDER THIS
AGREEMENT, IT SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
                    THE PERCENTAGE AMOUNT IN WHICH IT IS NO LONGER THE
BENEFICIAL OWNER UNDER THIS AGREEMENT.  TO THE EXTENT
                    OF THIS PERCENTAGE AMOUNT, THE ADMINISTRATIVE AGENT SHALL
TREAT SUCH LENDER'S OR ISSUING BANK'S FORM
                    W-8BEN AS NO LONGER IN COMPLIANCE WITH THIS SECTION
3.05(F).  IN THE EVENT A LENDER OR ISSUING BANK
                    CLAIMING EXEMPTION FROM UNITED STATES WITHHOLDING TAX BY
FILING FORM W-8ECI WITH THE ADMINISTRATIVE
                    AGENT, SELLS OR GRANTS A PARTICIPATION IN ITS RIGHTS UNDER
THIS AGREEMENT, SUCH LENDER OR ISSUING BANK
                    AGREES TO UNDERTAKE SOLE RESPONSIBILITY FOR COMPLYING WITH
THE WITHHOLDING TAX REQUIREMENTS IMPOSED
                    BY SECTIONS 1441 AND 1442 OF THE CODE; AND

                                                            (VI) IF THE IRS OR
ANY AUTHORITY OF THE UNITED STATES OF AMERICA OR OTHER JURISDICTION ASSERTS
                    A CLAIM THAT THE ADMINISTRATIVE AGENT OR THE BORROWER DID
NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID
                    TO OR FOR THE ACCOUNT OF ANY LENDER (BUT ONLY TOTHE EXTENT
SUCH CLAIM ARISES BECAUSE THE APPROPRIATE
                    FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, BECAUSE
SUCH LENDER FAILED TO NOTIFY THE
                    ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH
RENDERED THE EXEMPTION FROM WITHHOLDING
                    TAX INEFFECTIVE OR BECAUSE OF SUCH LENDER'S

86

--------------------------------------------------------------------------------



                                    SALE OF A PARTICIPATING INTEREST IN A LOAN),
SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
                    AND/OR THE BORROWER, AS APPLICABLE, FULLY FOR ALL AMOUNTS
PAID, DIRECTLY OR INDIRECTLY, BY THE
                    ADMINISTRATIVE AGENT AND/OR THE BORROWER, AS TAX OR
OTHERWISE, INCLUDING PENALTIES AND INTEREST,
                    AND INCLUDING ANY TAXES IMPOSED BY ANY JURISDICTION ON THE
AMOUNTS PAYABLE TO THE ADMINISTRATIVE
                    AGENT OR THE BORROWER UNDER THIS SECTION 3.05(F), TOGETHER
WITH ALL COSTS, EXPENSES AND ATTORNEYS'
                    FEES (INCLUDING THE ALLOCATED COST OF IN-HOUSE COUNSEL).

Without limiting or restricting any Lender's or any Issuing Bank's right to
increased amounts under Section 3.05(d) from the Borrower subject to
satisfaction of such Lender's or Issuing Bank's obligations under the provisions
of this Section 3.05(f), if such Lender or Issuing Bank is entitled to a
reduction in the applicable withholding tax, the Administrative Agent may
withhold from any interest payment to such Lender or Issuing Bank an amount
equivalent to the applicable withholding tax after taking into account such
reduction.  If the forms or other documentation required by clause (i) above are
not delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to the Lender or Issuing Bank not providing
such forms or other documentation, an amount equivalent to the applicable
withholding tax.  In addition, the Administrative Agent may also withhold
against periodic payments other than interest payments to the extent United
States withholding tax is not eliminated by obtaining Form W-8ECI or Form
W-8BEN.


                                                   (G)  THE BORROWER SHALL NOT
BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS IN RESPECT OF UNITED STATES FEDERAL
INCOME TAX PURSUANT TO SECTION 3.05(D) TO ANY LENDER OR ISSUING BANK THAT IS A
FOREIGN PERSON FOR THE ACCOUNT OF ANY LENDING OFFICE OF SUCH LENDER OR ISSUING
BANK:

                                                             (I) IF THE
OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A
FAILURE
                    BY SUCH LENDER OR ISSUING BANK TO COMPLY WITH ITS
OBLIGATIONS UNDER SECTION 3.05(F) IN RESPECT OF SUCH
                    LENDING OFFICE;

                                                             (II) IF SUCH LENDER
OR ISSUING BANK SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
                    THE BORROWER A FORM W-8ECI IN RESPECT OF SUCH LENDING OFFICE
PURSUANT TO SECTIONS 3.05(F)(I)(A),
                    3.05(F)(II)(A) OR 3.05(F)(III) AND SUCH LENDER OR ISSUING
BANK SHALL NOT AT ANY TIME BE ENTITLED TO EXEMPTION
                    FROM DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX IN RESPECT OF PAYMENTS BY THE BORROWER
                    HEREUNDER FOR THE ACCOUNT OF SUCH LENDING OFFICE FOR ANY
REASON OTHER THAN A CHANGE IN UNITED STATES LAW
                    OR REGULATIONS OR IN THE OFFICIAL INTERPRETATION OF SUCH LAW
OR REGULATIONS BY ANY GOVERNMENTAL AUTHORITY
                    CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF
(WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE
                    DATE OF DELIVERY OF SUCH FORM W-8ECI; OR

                                                             (III) IF SUCH
LENDER OR ISSUING BANK SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
                    THE BORROWER A FORM W-8BEN IN RESPECT OF SUCH LENDING OFFICE
PURSUANT TO SECTIONS 3.05(F)(I)(B),
                    3.05(F)(II)(B) OR 3.05(F)(III) AND SUCH LENDER OR ISSUING
BANK SHALL NOT AT ANY TIME BE ENTITLED TO EXEMPTION
                    FROM DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX IN RESPECT OF PAYMENTS BY THE BORROWER
                    HEREUNDER FOR THE ACCOUNT OF SUCH LENDING OFFICE FOR ANY
REASON OTHER THAN A CHANGE IN UNITED STATES LAW OR
                   

87

--------------------------------------------------------------------------------



                                    REGULATIONS OR ANY APPLICABLE TAX TREATY OR
REGULATIONS OR IN THE OFFICIAL INTERPRETATION OF ANY SUCH LAW,
                    TREATY OR REGULATIONS BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION
                    THEREOF (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE
DATE OF DELIVERY OF SUCH FORM W-8BEN.


                                         (H)  ANY AND ALL PRESENT OR FUTURE
TAXES, OTHER TAXES AND RELATED LIABILITIES (INCLUDING PENALTIES, INTEREST,
ADDITIONS TO TAX AND EXPENSES) WHICH ARE NOT PAID BY THE BORROWER PURSUANT TO
AND AS REQUIRED BY THIS SECTION 3.05 SHALL BE PAID BY THE LENDER WHICH RECEIVED
THE PRINCIPAL, INTEREST OR FEES IN RESPECT OF WHICH SUCH TAXES, OTHER TAXES OR
RELATED LIABILITIES ARE PAYABLE.  ANY AND ALL PRESENT OR FUTURE TAXES OR OTHER
TAXES WHICH ARE REQUIRED BY LAW TO BE DEDUCTED OR WITHHELD FROM OR IN RESPECT OF
ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR ANY ISSUING BANK AND WHICH ARE NOT
PAID BY THE BORROWER PURSUANT TO AND AS REQUIRED BY THIS SECTION 3.05 WILL BE
DEDUCTED OR WITHHELD BY THE ADMINISTRATIVE AGENT WITHOUT ANY INCREASE IN THE SUM
PAYABLE AS PROVIDED IN SECTION 3.05(D).  EACH LENDER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH ISSUING BANK AND HOLD THE ADMINISTRATIVE AGENT AND
EACH ISSUING BANK HARMLESS FOR THE FULL AMOUNT OF ANY AND ALL PRESENT OR FUTURE
TAXES, OTHER TAXES AND RELATED LIABILITIES (INCLUDING PENALTIES, INTEREST,
ADDITIONS TO TAX AND EXPENSES, AND ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION
3.05(H)) WHICH ARE IMPOSED ON OR WITH RESPECT TO L/C DISBURSEMENTS (OR THE
REIMBURSEMENT THEREOF), PRINCIPAL, INTEREST OR FEES PAYABLE TO SUCH LENDER OR
ISSUING BANK HEREUNDER AND WHICH ARE NOT PAID BY THE BORROWER PURSUANT TO THIS
SECTION 3.05, WHETHER OR NOT SUCH TAXES, OTHER TAXES OR RELATED LIABILITIES WERE
CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30
DAYS FROM THE DATE THE ADMINISTRATIVE AGENT OR SUCH ISSUING BANK MAKES WRITTEN
DEMAND THEREFOR.


                                                SECTION 3.06.  SHARING OF
PAYMENTS, ETC.  IF OTHER THAN AS PROVIDED IN SECTION 3.05, 3.08, 3.09, 3.10 OR
3.11, ANY LENDER SHALL OBTAIN ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY,
THROUGH THE EXERCISE OF ANY RIGHT OF SET‑OFF, OR OTHERWISE) ON ACCOUNT OF ANY
COMMITTED LOAN MADE BY IT AND, AFTER ACCELERATION OF ALL OBLIGATIONS PURSUANT TO
SECTION 8.02(B), IN RESPECT OF ANY OBLIGATION OWING TO IT (INCLUDING WITH
RESPECT TO ANY BID LOAN), IN THE CASE OF THE COMMITTED LOAN, IN EXCESS OF ITS
PERCENTAGE SHARE OF PAYMENTS ON ACCOUNT OF THE COMMITTED LOANS OBTAINED BY ALL
THE LENDERS AND, AFTER ACCELERATION, IN EXCESS OF ITS PRO RATA SHARE OF ALL
OBLIGATIONS, SUCH LENDER SHALL FORTHWITH (A) NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH FACT AND (B) PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN THE
COMMITTED LOANS MADE BY THEM OR, AFTER ACCELERATION, IN ALL OBLIGATIONS OWING TO
THEM, AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS
PAYMENT RATABLY WITH EACH OF THE OTHER LENDERS ACCORDING TO THEIR RESPECTIVE
PERCENTAGE SHARES OR, AFTER ACCELERATION, THEIR PRO RATA SHARES OF ALL
OBLIGATIONS THEN OWING TO THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF
SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER, SUCH
PURCHASE SHALL TO THE EXTENT OF SUCH RECOVERY BE RESCINDED AND EACH OTHER LENDER
SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE THERETO TOGETHER WITH AN
AMOUNT EQUAL TO SUCH PAYING LENDER'S RATABLE SHARE (ACCORDING TO THE PROPORTION
OF (I) THE AMOUNT OF SUCH PAYING LENDER'S REQUIRED REPAYMENT TO (II) THE TOTAL
AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT
PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO
RECOVERED.  THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION
FROM ANOTHER LENDER PURSUANT TO THE PROVISIONS OF THIS SECTION 3.06 MAY, TO THE
FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING
THE RIGHT OF SET‑OFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.  THE ADMINISTRATIVE 

88

--------------------------------------------------------------------------------




 AGENT WILL KEEP RECORDS (WHICH SHALL BE CONCLUSIVE AND BINDING IN THE ABSENCE
OF MANIFEST ERROR), OF PARTICIPATIONS PURCHASED PURSUANT TO THIS SECTION 3.06
AND WILL IN EACH CASE NOTIFY THE LENDERS FOLLOWING ANY SUCH PURCHASES.


                                                SECTION 3.07.  INABILITY TO
DETERMINE RATES.  IF WITH RESPECT TO ANY INTEREST PERIOD FOR EURODOLLAR LOANS,
THE ADMINISTRATIVE AGENT SHALL DETERMINE, OR MAJORITY LENDERS SHALL NOTIFY THE
ADMINISTRATIVE AGENT, THAT LIBOR FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR
EURODOLLAR LOANS FOR SUCH INTEREST PERIOD (AFTER GIVING EFFECT TO ANY EVENT
GIVING RISE TO ADDITIONAL INTEREST ON SUCH LOANS PURSUANT TO SECTION 3.11), THE
ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY THE BORROWER AND THE LENDERS,
WHEREUPON THE OBLIGATIONS OF THE LENDERS TO MAKE OR CONTINUE COMMITTED LOANS AS
EURODOLLAR LOANS OR TO CONVERT COMMITTED LOANS INTO EURODOLLAR LOANS AT THE END
OF THE THEN CURRENT INTEREST PERIOD SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE
AGENT REVOKES SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE
ITS NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION THEN SUBMITTED BY
IT.  IF THE BORROWER DOES NOT REVOKE SUCH NOTICE, THE LENDERS SHALL MAKE,
CONVERT OR CONTINUE THE COMMITTED LOANS, AS PROPOSED BY THE BORROWER, IN THE
AMOUNT SPECIFIED IN THE APPLICABLE NOTICE SUBMITTED BY THE BORROWER, BUT SUCH
LOANS SHALL BE MADE, CONVERTED OR CONTINUED AS REFERENCE RATE LOANS INSTEAD OF
EURODOLLAR LOANS.


                                                SECTION 3.08.  INCREASED COSTS. 
IF ANY LENDER OR ISSUING BANK SHALL DETERMINE THAT, DUE TO EITHER (A) THE
INTRODUCTION OF ANY REQUIREMENT OF LAW OR ANY CHANGE (OTHER THAN ANY CHANGE BY
WAY OF IMPOSITION OF OR INCREASE IN RESERVE REQUIREMENTS INCLUDED IN THE
EURODOLLAR RESERVE PERCENTAGE) IN OR IN THE INTERPRETATION THEREOF OR (B) THE
COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE
ANY INCREASE IN THE COST TO SUCH LENDER OR ISSUING BANK OF AGREEING TO MAKE OR
MAKING, FUNDING OR MAINTAINING ANY COMMITTED LOAN OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN, RESPECTIVELY, THE BORROWER SHALL BE LIABLE FOR, AND SHALL
FROM TIME TO TIME, UPON DEMAND BY SUCH LENDER OR ISSUING BANK (WITH A COPY OF
SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH LENDER OR ISSUING BANK, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER OR ISSUING BANK FOR SUCH INCREASED COSTS.


                                                SECTION 3.09.  CAPITAL
ADEQUACY.  IF ANY LENDER OR ISSUING BANK SHALL HAVE DETERMINED THAT THE
COMPLIANCE WITH ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH
LENDER OR ISSUING BANK (OR ITS LENDING OFFICE) OR ANY CORPORATION CONTROLLING
SUCH LENDER OR ISSUING BANK WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY, AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED
OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ISSUING BANK OR ANY CORPORATION
CONTROLLING SUCH LENDER OR ISSUING BANK AND SUCH LENDER OR ISSUING BANK (TAKING
INTO CONSIDERATION SUCH LENDER'S, SUCH ISSUING BANK'S OR SUCH CORPORATION'S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER'S OR ISSUING BANK'S
DESIRED RETURN ON CAPITAL) DETERMINES THAT THE AMOUNT OF SUCH CAPITAL IS
INCREASED AS A CONSEQUENCE OF SUCH LENDER'S OR ISSUING BANK'S COMMITMENT, LOANS
OR OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO ANY COMMITTED BORROWING OR
ANY LETTERS OF CREDIT, RESPECTIVELY, THEN FROM TIME TO TIME, UPON DEMAND OF SUCH
LENDER OR ISSUING BANK (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT),
THE BORROWER SHALL

89

--------------------------------------------------------------------------------




BE LIABLE FOR, AND SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER OR ISSUING BANK, AS SPECIFIED BY SUCH LENDER OR ISSUING BANK, ADDITIONAL
AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER OR ISSUING BANK FOR SUCH INCREASE.


                                                SECTION 3.10.  FUNDING LOSSES. 
THE BORROWER AGREES TO REIMBURSE EACH LENDER AND TO HOLD EACH LENDER HARMLESS
FROM ANY LOSS, COST OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF:


                                                   (A)  ANY FAILURE OF THE
BORROWER TO BORROW, CONTINUE OR CONVERT A EURODOLLAR LOAN AFTER THE BORROWER HAS
GIVEN (OR IS DEEMED TO HAVE GIVEN) A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION;


                                                   (B)  ANY PREPAYMENT OR
PAYMENT OF A EURODOLLAR LOAN ON A DAY WHICH IS NOT THE LAST DAY OF THE INTEREST
PERIOD WITH RESPECT THERETO;


                                                   (C)  ANY FAILURE OF THE
BORROWER TO MAKE ANY PREPAYMENT AFTER THE BORROWER HAS GIVEN A NOTICE IN
ACCORDANCE WITH SECTION 2.07; OR


                                                   (D)  THE CONVERSION OF ANY
EURODOLLAR LOAN TO A REFERENCE RATE LOAN ON A DAY THAT IS NOT THE LAST DAY OF
THE RESPECTIVE INTEREST PERIOD PURSUANT TO SECTION 2.11;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained.


                                                SECTION 3.11.  ADDITIONAL
INTEREST ON EURODOLLAR LOANS.  THE BORROWER SHALL PAY TO EACH LENDER, AT THE
REQUEST OF SUCH LENDER (BUT NOT MORE FREQUENTLY THAN ONCE IN EACH CALENDAR
QUARTER), AS LONG AS SUCH LENDER SHALL BE REQUIRED UNDER REGULATIONS OF THE
FEDERAL RESERVE BOARD TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING EUROCURRENCY LIABILITIES, ADDITIONAL INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN OF SUCH LENDER FROM THE DATE
SUCH EURODOLLAR LOAN IS MADE UNTIL SUCH PRINCIPAL AMOUNT IS PAID IN FULL, AT A
RATE PER ANNUM EQUAL AT ALL TIMES TO THE REMAINDER OBTAINED BY SUBTRACTING (A)
LIBOR FOR THE INTEREST PERIOD FOR SUCH EURODOLLAR LOAN FROM (B) THE RATE
OBTAINED BY DIVIDING SUCH LIBOR BY A PERCENTAGE EQUAL TO 100% MINUS THE
EURODOLLAR RESERVE PERCENTAGE OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE
ON EACH DATE INTEREST IN RESPECT OF SUCH EURODOLLAR LOAN IS PAYABLE. 
NOTWITHSTANDING THE PROVISIONS OF THE PREVIOUS SENTENCE, THE BORROWER SHALL NOT
BE OBLIGATED TO PAY TO ANY LENDER ANY ADDITIONAL INTEREST IN RESPECT OF
EURODOLLAR LOANS MADE BY SUCH LENDER FOR ANY PERIOD COMMENCING MORE THAN THREE
MONTHS PRIOR TO THE DATE ON WHICH SUCH LENDER NOTIFIES THE BORROWER BY
DELIVERING A CERTIFICATE FROM A FINANCIAL OFFICER OF SUCH LENDER, THAT SUCH
LENDER IS REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO EUROCURRENCY
LIABILITIES.


                                                SECTION 3.12.  CERTIFICATES OF
LENDERS.  ANY LENDER CLAIMING REIMBURSEMENT OR COMPENSATION PURSUANT TO SECTION
3.05, 3.08, 3.09, 3.10 AND/OR 3.11 SHALL DELIVER TO THE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE
BASIS FOR COMPUTING THE AMOUNT PAYABLE TO SUCH LENDER HEREUNDER AND SUCH
CERTIFICATE SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER IN THE ABSENCE OF
MANIFEST ERROR.  UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE BORROWER
SHALL PAY TO ANY LENDER CLAIMING COMPENSATION OR REIMBURSEMENT FROM THE BORROWER
PURSUANT TO SECTION 3.08, 3.09, 3.10 OR 3.11, THE AMOUNT REQUESTED BY SUCH
LENDER NO LATER THAN FIVE BUSINESS DAYS AFTER SUCH DEMAND.

90

--------------------------------------------------------------------------------




                                                SECTION 3.13.  CHANGE OF LENDING
OFFICE; REPLACEMENT LENDER.  (A)   EACH LENDER AND EACH ISSUING BANK AGREES THAT
UPON THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 3.05(C)
OR (D) OR SECTION 3.08 WITH RESPECT TO SUCH LENDER OR ISSUING BANK, IT WILL IF
SO REQUESTED BY THE BORROWER, USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT
LENDING OFFICE FOR ANY LOANS OR LETTERS OF CREDIT AFFECTED BY SUCH EVENT WITH
THE OBJECT OF AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION
OF SUCH SECTION; PROVIDED, HOWEVER, THAT SUCH DESIGNATION WOULD NOT, IN THE
JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.  NOTHING
IN THIS SECTION 3.13 SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE
BORROWER OR THE RIGHT OF ANY LENDER OR ISSUING BANK PROVIDED IN SECTION 3.05(C)
OR (D) OR SECTION 3.08.


                                                   (B)  IN THE EVENT THE
BORROWER BECOMES OBLIGATED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER PURSUANT TO
SECTIONS 3.05(C) OR (D) OR 3.08 AS A RESULT OF ANY CONDITION DESCRIBED IN ANY
SUCH SECTION, THEN, UNLESS SUCH LENDER HAS THERETOFORE TAKEN STEPS TO REMOVE OR
CURE, AND HAS REMOVED OR CURED, THE CONDITIONS CREATING THE CAUSE FOR SUCH
OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS, THE BORROWER MAY DESIGNATE ANOTHER
LENDER WHICH IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT (SUCH LENDER
BEING HEREIN CALLED A "REPLACEMENT LENDER") TO PURCHASE THE COMMITTED LOANS OF
SUCH LENDER AND SUCH LENDER'S RIGHTS HEREUNDER, WITHOUT RECOURSE TO OR WARRANTY
BY, OR EXPENSE TO, SUCH LENDER FOR A PURCHASE PRICE EQUAL TO THE OUTSTANDING
PRINCIPAL AMOUNT OF THE COMMITTED LOANS PAYABLE TO SUCH LENDER PLUS ANY ACCRUED
BUT UNPAID INTEREST ON SUCH LOANS AND ACCRUED BUT UNPAID FEES IN RESPECT OF SUCH
LENDER'S COMMITMENT AND ANY OTHER AMOUNTS PAYABLE TO SUCH LENDER UNDER THIS
AGREEMENT, AND TO ASSUME ALL THE OBLIGATIONS OF SUCH LENDER HEREUNDER (EXCEPT
FOR SUCH RIGHTS AS SURVIVE REPAYMENT OF THE LOANS), AND, UPON SUCH PURCHASE,
SUCH LENDER SHALL NO LONGER BE A PARTY HERETO OR HAVE ANY RIGHTS HEREUNDER
(EXCEPT THOSE RELATED TO ANY BID LOANS OF SUCH LENDER WHICH REMAIN OUTSTANDING
AND THOSE THAT SURVIVE FULL PAYMENT HEREUNDER) AND SHALL BE RELIEVED FROM ALL
OBLIGATIONS TO THE BORROWER HEREUNDER, AND THE REPLACEMENT LENDER SHALL SUCCEED
TO THE RIGHTS AND OBLIGATIONS OF SUCH LENDER HEREUNDER.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

                                                The Borrower represents and
warrants to the Administrative Agent, each Issuing Bank and each Lender that:


                                                SECTION 4.01.  CORPORATE
EXISTENCE; COMPLIANCE WITH LAW.  THE BORROWER AND EACH OF ITS SUBSIDIARIES:


                                                    (A)  IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION;


                                                    (B)  IS DULY QUALIFIED AS A
FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION
WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT WHERE THE FAILURE TO SO QUALIFY HAS
NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;

91

--------------------------------------------------------------------------------




                                                    (C)  HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN, PLEDGE, MORTGAGE, HOLD UNDER LEASE AND
OPERATE ITS PROPERTIES, AND TO CONDUCT ITS BUSINESS AS NOW OR CURRENTLY PROPOSED
TO BE CONDUCTED;


                                                    (D)  IS IN COMPLIANCE WITH
ITS CERTIFICATE OF INCORPORATION AND BY‑LAWS; AND


                                                    (E)  IS IN COMPLIANCE WITH
ALL OTHER REQUIREMENTS OF LAW EXCEPT SUCH NON‑COMPLIANCE AS HAS NO REASONABLE
LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.


                                               SECTION 4.02.  CORPORATE
AUTHORIZATION; NO CONTRAVENTION; GOVERNMENTAL AUTHORIZATION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER OF THE LOAN DOCUMENTS, THE BORROWING OF
THE LOANS AND THE TRANSACTIONS:


                                                    (A)  ARE WITHIN THE
CORPORATE POWERS OF THE BORROWER;


                                                    (B)  HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, INCLUDING THE CONSENT OF
SHAREHOLDERS WHERE REQUIRED;


                                                    (C)  DO NOT AND WILL NOT:

                                                             (I) CONTRAVENE THE
CERTIFICATE OF INCORPORATION OR BY‑LAWS OF THE BORROWER;

                                                             (II) VIOLATE ANY
OTHER REQUIREMENT OF LAW (INCLUDING THE SECURITIES EXCHANGE ACT OF 1934,
                    REGULATIONS T, U AND X OF THE FEDERAL RESERVE BOARD OR ANY
ORDER OR DECREE OF ANY COURT OR OTHER
                    GOVERNMENTAL AUTHORITY);

                                                             (III) CONFLICT WITH
OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACTUAL
                    OBLIGATION BINDING ON OR AFFECTING THE BORROWER OR ANY OF
ITS PROPERTIES, OTHER THAN (IN THE CASE OF ANY
                    CONTRACTUAL OBLIGATION OTHER THAN ANY INDENTURE) ANY SUCH
BREACH OR DEFAULT THAT HAS NO REASONABLE
                    LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT, OR ANY
ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL
                    AUTHORITY TO WHICH THE BORROWER OR ANY OF ITS PROPERTIES IS
SUBJECT; OR

                                                             (IV) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTY OF THE
                    BORROWER; AND


                                                    (D)  DO NOT REQUIRE THE
CONSENT, AUTHORIZATION BY OR APPROVAL OF OR NOTICE TO OR FILING OR REGISTRATION
WITH ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON OTHER THAN THOSE WHICH HAVE
BEEN DULY OBTAINED, MADE OR GIVEN.


                                                SECTION 4.03.  ENFORCEABLE
OBLIGATIONS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE BORROWER.  THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT ARE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE
AGAINST THE BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION
OR OTHER SIMILAR LAWS OR EQUITABLE PRINCIPLES RELATING TO OR LIMITING CREDITORS'
RIGHTS GENERALLY.

92

--------------------------------------------------------------------------------




                                                SECTION 4.04.  TAXES.  THE
BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL AND OTHER MATERIAL TAX
RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE PAID ALL FEDERAL AND OTHER
MATERIAL TAXES AND ASSESSMENTS PAYABLE BY THEM, TO THE EXTENT THE SAME HAVE
BECOME DUE AND PAYABLE AND BEFORE THEY HAVE BECOME DELINQUENT, EXCEPT THOSE
WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP, PROVIDED
THE NON‑PAYMENT THEREOF HAS NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT.  THE BORROWER DOES NOT KNOW OF ANY PROPOSED MATERIAL TAX
ASSESSMENT AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES AND IN THE OPINION OF
THE BORROWER, ALL POTENTIAL TAX LIABILITIES ARE ADEQUATELY PROVIDED FOR ON THE
BOOKS OF THE BORROWER AND ITS SUBSIDIARIES.  THE STATUTE OF LIMITATIONS FOR
ASSESSMENT OR COLLECTION OF FEDERAL INCOME TAX HAS EXPIRED FOR ALL FEDERAL
INCOME TAX RETURNS FILED BY THE BORROWER FOR ALL TAX YEARS UP TO AND INCLUDING
THE TAX YEAR ENDED IN MARCH 1992.


                                                SECTION 4.05.  FINANCIAL
MATTERS.  (A)  THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE LAST DAY OF THE FISCAL YEAR OF THE BORROWER ENDED ON
SEPTEMBER 27, 2003, AND AS OF THE LAST DAY OF THE FISCAL QUARTERS OF THE
BORROWER ENDED ON DECEMBER 27, 2003 AND MARCH 27, 2004, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS' EQUITY AND CASH FLOWS OF THE
BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR AND QUARTERS, WITH, IN THE
CASE OF SAID FISCAL YEAR, REPORTS THEREON BY ERNST & YOUNG LLP:

                                                           (I) ARE COMPLETE,
ACCURATE AND FAIRLY PRESENT THE FINANCIAL CONDITION OF THE BORROWER AND
                    ITS SUBSIDIARIES AS OF THE RESPECTIVE DATES THEREOF AND FOR
THE RESPECTIVE PERIODS COVERED THEREBY;

                                                           (II) WERE PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
                    PERIODS COVERED THEREBY, EXCEPT AS SET FORTH IN THE NOTES
THERETO; AND

                                                           (III) OTHER THAN AS
DISCLOSED IN SCHEDULE 4.05(A), SHOW ALL MATERIAL INDEBTEDNESS AND
                    OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS OF THE
                    DATES THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL
COMMITMENTS AND LONG‑TERM LEASES.


                                                   (B)  AS OF THE EFFECTIVE
DATE, SINCE SEPTEMBER 27, 2003, WITH RESPECT TO THE BORROWER AND ITS
SUBSIDIARIES, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT AND NO DEVELOPMENT WHICH
HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.


                                                   (C)  THE BORROWER IS, AND THE
BORROWER AND ITS SUBSIDIARIES ARE, ON A CONSOLIDATED BASIS, SOLVENT.


                                                SECTION 4.06.  LITIGATION.  AS
OF THE EFFECTIVE DATE, THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR
DISPUTES PENDING, OR TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED, AGAINST
THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY OR ANY ARBITRATOR THAT HAVE A REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT.  ALL PENDING ACTIONS OR PROCEEDINGS AFFECTING THE
BORROWER OR ANY OF ITS SUBSIDIARIES AS OF THE DATE HEREOF AND INVOLVING CLAIMS
IN EXCESS OF $10,000,000 ARE DESCRIBED IN SCHEDULE 4.06.

93

--------------------------------------------------------------------------------




                                                SECTION 4.07.  SUBSIDIARIES. 
(A)  A COMPLETE AND CORRECT LIST OF ALL SUBSIDIARIES OF THE BORROWER AFTER
GIVING EFFECT TO THE TRANSACTIONS TO OCCUR ON THE EFFECTIVE DATE, SHOWING, AS TO
EACH SUBSIDIARY, THE CORRECT NAME THEREOF, THE JURISDICTION OF ITS INCORPORATION
AND THE PERCENTAGE OF SHARES OF EACH CLASS OUTSTANDING OWNED BY THE BORROWER AND
EACH OTHER SUBSIDIARY OF THE BORROWER IS SET FORTH IN SCHEDULE 4.07(A).


                                                    (B)  ALL OF THE OUTSTANDING
SHARES OF EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 4.07(A) HAVE BEEN VALIDLY
ISSUED, ARE FULLY PAID AND NON‑ASSESSABLE AND ARE OWNED BY THE BORROWER OR
ANOTHER SUBSIDIARY OF THE BORROWER, FREE AND CLEAR OF ANY LIEN.


                                                    (C)  THE BORROWER HAS NO
OBLIGATION TO CAPITALIZE ANY OF ITS SUBSIDIARIES.


                                                    (D)  A COMPLETE AND CORRECT
LIST OF ALL JOINT VENTURES IN WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS A
PARTNER IS SET FORTH IN SCHEDULE 4.07(D).


                                                SECTION 4.08.  LIENS.  THERE ARE
NO LIENS OF ANY NATURE WHATSOEVER ON ANY PROPERTIES OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES OTHER THAN PERMITTED LIENS.


                                                SECTION 4.09.  NO DEFAULTS. 
(A)  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT UNDER OR
WITH RESPECT TO ANY CONTRACTUAL OBLIGATION IN ANY RESPECT WHICH, INDIVIDUALLY OR
TOGETHER WITH ALL SUCH DEFAULTS, HAS A REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT.


> >                        (B)  NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD
> > RESULT FROM THE INCURRING OF ANY OBLIGATIONS BY THE BORROWER OR ANY OF ITS
> > SUBSIDIARIES.


                                                SECTION 4.10.  INVESTMENT
COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER THE BORROWER NOR ANY
OF ITS SUBSIDIARIES IS AN "INVESTMENT COMPANY" OR AN "AFFILIATED PERSON" OF, OR
"PROMOTER" OR "PRINCIPAL UNDERWRITER" FOR, AN "INVESTMENT COMPANY", AS SUCH
TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  THE MAKING
OF THE LOANS BY THE LENDERS, THE ISSUANCE OF LETTERS OF CREDIT AND THE
APPLICATION OF THE PROCEEDS AND REPAYMENT THEREOF BY THE BORROWER AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS WILL NOT
VIOLATE ANY PROVISION OF SUCH ACT OR ANY RULE, REGULATION OR ORDER ISSUED BY THE
SECURITIES AND EXCHANGE COMMISSION THEREUNDER.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES IS A "HOLDING COMPANY" AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


                                                SECTION 4.11.  USE OF PROCEEDS;
MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT
WILL BE USED, AND NO LOAN OR LETTER OF CREDIT WILL OTHERWISE BE, IN VIOLATION OF
REGULATION T, U OR X OF THE FEDERAL RESERVE BOARD.


                                                SECTION 4.12.  ASSETS.  (A)  THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE TO
ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS,
EXCEPT FOR PERMITTED LIENS AND SUCH DEFECTS IN TITLE AS HAVE NO REASONABLE
LIKELIHOOD, INDIVIDUALLY OR IN THE AGGREGATE, OF HAVING A MATERIAL ADVERSE
EFFECT.


                                                  (B)  THE BORROWER AND EACH OF
ITS SUBSIDIARIES OWNS OR LICENSES OR OTHERWISE HAS THE RIGHT TO USE ALL MATERIAL
LICENSES, PERMITS, PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
FRANCHISES, AUTHORIZATIONS AND OTHER INTELLECTUAL PROPERTY RIGHTS THAT ARE
NECESSARY

94

--------------------------------------------------------------------------------




  FOR THE OPERATION OF ITS BUSINESS, WITHOUT INFRINGEMENT OF OR CONFLICT WITH
THE RIGHTS OF ANY OTHER PERSON WITH RESPECT THERETO, EXCEPT FOR SUCH
INFRINGEMENTS OR CONFLICTS AS HAVE NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT.  NO MATERIAL SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT,
PROCESS, METHOD OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE
EMPLOYED, BY THE BORROWER OR ANY OF ITS SUBSIDIARIES INFRINGES UPON OR CONFLICTS
WITH ANY RIGHTS OWNED BY ANY OTHER PERSON EXCEPT FOR SUCH INFRINGEMENTS OR
CONFLICTS AS HAVE NO REASONABLE LIKELIHOOD, INDIVIDUALLY OR IN THE AGGREGATE, OF
HAVING A MATERIAL ADVERSE EFFECT.


                                                SECTION 4.13.  LABOR MATTERS. 
THERE ARE NO STRIKES OR OTHER LABOR DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH HAVE
ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.  EXCEPT AS
DISCLOSED IN SCHEDULE 4.13, NO SIGNIFICANT UNFAIR LABOR PRACTICE COMPLAINT IS
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, AGAINST THE BORROWER
OR ANY OF ITS SUBSIDIARIES BEFORE ANY GOVERNMENTAL AUTHORITY.


                                                SECTION 4.14.  ENVIRONMENTAL
MATTERS.  EXCEPT AS DISCLOSED IN SCHEDULE 4.14:


                                                   (A)  THE ON‑GOING OPERATIONS
OF THE BORROWER AND EACH OF ITS SUBSIDIARIES COMPLY IN ALL RESPECTS WITH ALL
ENVIRONMENTAL LAWS EXCEPT SUCH NON‑COMPLIANCE AS HAS NO REASONABLE LIKELIHOOD OF
HAVING A MATERIAL ADVERSE EFFECT;


                                                   (B)  THE BORROWER AND EACH OF
ITS SUBSIDIARIES HAVE OBTAINED ALL ENVIRONMENTAL, HEALTH AND SAFETY PERMITS
NECESSARY OR REQUIRED FOR ITS OPERATIONS, ALL SUCH PERMITS ARE IN GOOD STANDING,
AND THE BORROWER AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL TERMS
AND CONDITIONS OF SUCH PERMITS, EXCEPT FOR SUCH FAILURE TO OBTAIN OR MAINTAIN
SUCH PERMITS OR SUCH NON-COMPLIANCE AS HAS NO REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT;


                                                   (C)  NONE OF THE BORROWER,
ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PRESENT PROPERTY OR OPERATIONS (OR PAST
PROPERTY OR OPERATIONS) IS SUBJECT TO ANY OUTSTANDING WRITTEN ORDER FROM OR
AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY NOR SUBJECT TO ANY JUDICIAL OR
DOCKETED ADMINISTRATIVE PROCEEDING, RESPECTING ANY ENVIRONMENTAL CLAIM OR
HAZARDOUS MATERIAL WHICH, IN EACH CASE, HAS ANY REASONABLE LIKELIHOOD OF HAVING
A MATERIAL ADVERSE EFFECT;


                                                   (D)  THERE ARE NO CONDITIONS
OR CIRCUMSTANCES ASSOCIATED WITH ANY PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES FORMERLY OWNED AND OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR PREDECESSORS OR WITH THE FORMER OPERATIONS,
INCLUDING OFF‑SITE DISPOSAL PRACTICES, OF THE BORROWER OR ITS SUBSIDIARIES OR
THEIR PREDECESSORS WHICH MAY GIVE RISE TO ENVIRONMENTAL CLAIMS WHICH IN THE
AGGREGATE HAVE ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;
AND


                                                   (E)  THERE ARE NO CONDITIONS
OR CIRCUMSTANCES WHICH MAY GIVE RISE TO ANY ENVIRONMENTAL CLAIM ARISING FROM THE
OPERATIONS OF THE BORROWER OR ITS SUBSIDIARIES, INCLUDING ENVIRONMENTAL CLAIMS
ASSOCIATED WITH ANY OPERATIONS OF THE BORROWER OR ITS SUBSIDIARIES, WHICH HAVE
ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.  IN ADDITION, (I)
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY UNDERGROUND STORAGE
TANKS (A) THAT ARE NOT PROPERLY PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS OR
(B) THAT TO THE BEST OF THE BORROWER'S

95

--------------------------------------------------------------------------------




  KNOWLEDGE, ARE LEAKING OR DISPOSE OF HAZARDOUS MATERIALS OFF‑SITE AND (II) THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS NOTIFIED ALL OF ITS EMPLOYEES OF THE
EXISTENCE, IF ANY, OF ANY HEALTH HAZARD ARISING FROM THE CONDITIONS OF THEIR
EMPLOYMENT AND HAVE MET ALL NOTIFICATION REQUIREMENTS UNDER TITLE III OF CERCLA
AND UNDER OSHA AND ALL OTHER ENVIRONMENTAL LAWS.


                                                SECTION 4.15.  COMPLETENESS. 
NONE OF THE REPRESENTATIONS OR WARRANTIES OF THE BORROWER CONTAINED HEREIN OR IN
ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE OR WRITTEN STATEMENT FURNISHED BY
OR ON BEHALF OF THE BORROWER PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.


                                                SECTION 4.16.  ERISA.  THERE HAS
BEEN NO ERISA EVENT WHICH HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH IN SCHEDULE 4.16, THE PRESENT VALUE OF THE
BENEFIT LIABILITIES, AS DEFINED IN TITLE IV OF ERISA, OF EACH PLAN (OTHER THAN A
MULTIEMPLOYER PLAN) AS OF THE MOST RECENT VALUATION DATE USING THE PLAN
ACTUARIAL ASSUMPTIONS AT SUCH DATE DO NOT MATERIALLY EXCEED THE VALUE OF THE
ASSETS OF THE PLAN.


                                                SECTION 4.17.  INSURANCE.  THE
PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES ARE INSURED WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES
AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN
SIMILAR BUSINESS AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE BORROWER
AND ITS SUBSIDIARIES OPERATE.


ARTICLE V


CONDITIONS PRECEDENT


                                                SECTION 5.01.  CONDITIONS
PRECEDENT TO EFFECTIVENESS.  THE OBLIGATION OF EACH LENDER TO MAKE LOANS AND OF
EACH ISSUING BANK TO ISSUE ANY LETTER OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 10.02):


                                                   (A)  CREDIT AGREEMENT AND
NOTES. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) COUNTERPARTS OF THIS
AGREEMENT EXECUTED BY THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS AND OF ANY PROMISSORY NOTES REQUESTED BY THE LENDERS PURSUANT TO SECTION
2.05 EXECUTED BY THE BORROWER, OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF SIGNED
COUNTERPARTS) THAT SUCH PARTIES HAVE SIGNED SUCH COUNTERPARTS.


                                                   (B)  BOARD RESOLUTIONS;
APPROVALS; INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) COPIES OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BORROWER
APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OF THIS AGREEMENT AND OF EACH OF THE OTHER LOAN DOCUMENTS TO BE
DELIVERED HEREUNDER BY IT, AND AUTHORIZING THE BORROWING OF THE LOANS AND THE
OTHER TRANSACTIONS, CERTIFIED AS OF THE EFFECTIVE DATE BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER; AND (II)  A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT
AND ALL OTHER LOAN DOCUMENTS TO BE DELIVERED HEREUNDER BY IT.

96

--------------------------------------------------------------------------------




                                                     (C)  ARTICLES OF
INCORPORATION; BY‑LAWS AND GOOD STANDING.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH OF THE FOLLOWING DOCUMENTS:  (I)  THE ARTICLES OR CERTIFICATE OF
INCORPORATION OF THE BORROWER AS IN EFFECT ON THE EFFECTIVE DATE, CERTIFIED BY
THE SECRETARY OF STATE OF DELAWARE AS OF A RECENT DATE AND BY THE SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER AS OF THE EFFECTIVE DATE AND THE BY-LAWS OF
THE BORROWER AS IN EFFECT ON THE EFFECTIVE DATE, CERTIFIED BY THE SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER AS OF THE EFFECTIVE DATE; AND (II)  GOOD
STANDING CERTIFICATES AS OF A RECENT DATE FOR THE BORROWER FROM THE SECRETARIES
OF STATE OF SUCH STATES AS THE ADMINISTRATIVE AGENT MAY REQUEST.


                                                   (D)  LEGAL OPINION.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE OPINION, DATED THE
EFFECTIVE DATE AND ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, OF
CORPORATE COUNSEL OF THE BORROWER AND ITS SUBSIDIARIES TO SUBSTANTIALLY THE
EFFECT SET FORTH ON EXHIBIT 5.01 AND AS TO SUCH OTHER MATTERS AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST (AND THE BORROWER HEREBY
INSTRUCTS SUCH COUNSEL TO DELIVER SUCH OPINION);


                                                   (E)  CERTIFICATE.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER, DATED AS OF THE EFFECTIVE DATE, STATING THAT:

                                                           (I) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV ARE TRUE AND CORRECT ON
AND AS OF
                    SUCH DATE, AS THOUGH MADE ON AND AS OF SUCH DATE;

                                                           (II) NO DEFAULT OR
EVENT OF DEFAULT EXISTS OR WOULD RESULT FROM THE INITIAL BORROWING
                    HEREUNDER; AND

                                                           (III) THERE HAS NOT
OCCURRED OR BECOME KNOWN SINCE SEPTEMBER 27, 2003, ANY CONDITION OR
                    CHANGE THAT HAS AFFECTED OR COULD REASONABLY BE EXPECTED TO
AFFECT MATERIALLY AND ADVERSELY THE BUSINESS,
                    ASSETS, LIABILITIES, FINANCIAL CONDITION OR MATERIAL
AGREEMENTS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN
                    AS A WHOLE.


                                                   (F)  OTHER DOCUMENTS. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS OR
DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REQUEST.


                                                   (G)  FEES, COSTS AND
EXPENSES.  THE BORROWER SHALL HAVE PAID ALL COSTS AND EXPENSES REFERRED TO IN
SECTION 10.04 (INCLUDING LEGAL FEES AND EXPENSES AND THE ALLOCATED COST OF
IN‑HOUSE COUNSEL) FOR WHICH THE BORROWER HAS BEEN INVOICED PRIOR TO THE
EFFECTIVE DATE.


                                                   (H)  TFM GUARANTEE.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COUNTERPART OF THE GUARANTEE
AGREEMENT EXECUTED BY TFM OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
COUNTERPART) THAT TFM HAS SIGNED SUCH COUNTERPART, TOGETHER WITH (A) A FAVORABLE
OPINION, DATED THE DATE OF THE GUARANTEE AGREEMENT AND ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OF  COUNSEL TO TFM, TO SUBSTANTIALLY THE
EFFECT SET FORTH ON EXHIBIT 5.01 AND AS TO SUCH OTHER MATTERS AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND (B) SUCH DOCUMENTS
AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY
REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF TFM, AND
THE AUTHORIZATION OF THE TRANSACTIONS TO WHICH TFM IS PARTY.

97

--------------------------------------------------------------------------------




                                           (I)  RECEIVABLES FACILITY.  THE
RECEIVABLES FACILITY SHALL BE IN FULL FORCE AND EFFECT.


                                                   (J)  TERMINATION OF REPLACED
CREDIT AGREEMENTS.  THE REPLACED CREDIT AGREEMENTS SHALL HAVE BEEN OR SHALL
SIMULTANEOUSLY BE TERMINATED AND THE PRINCIPAL OF AND INTEREST ACCRUED ON ALL
LOANS OUTSTANDING THEREUNDER AND ALL FEES ACCRUED THEREUNDER SHALL HAVE BEEN OR
SHALL SIMULTANEOUSLY BE PAID IN FULL.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m.,
New York City time, on June 9, 2004 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).


                                                SECTION 5.02.  CONDITIONS
PRECEDENT TO ALL BORROWINGS AND ISSUANCES OF LETTERS OF CREDIT.  THE OBLIGATION
OF EACH LENDER TO MAKE ANY LOAN AND OF EACH ISSUING BANK TO ISSUE ANY LETTER OF
CREDIT ON OR AFTER THE EFFECTIVE DATE SHALL BE SUBJECT TO THE FURTHER CONDITIONS
PRECEDENT THAT:


                                                  (A)  NOTICE.  IN THE CASE OF A
COMMITTED BORROWING, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING AS REQUIRED BY SECTION 2.02 OR, IN THE CASE OF THE ISSUANCE OF A
LETTER OF CREDIT, THE APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A NOTICE REQUESTING THE ISSUANCE OF SUCH LETTER OF CREDIT AS
REQUIRED BY SECTION 2.12(B).


                                                  (B)  CONTINUATION OF
REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE IV AND IN EACH OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT ON AND AS
OF THE DATE OF BORROWING WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATING TO AN EARLIER
DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE).


                                                  (C)  NO EXISTING DEFAULT.  NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING OR SHALL RESULT FROM
THE LOAN BEING MADE OR THE LETTER OF CREDIT BEING ISSUED ON SUCH DATE.


                                                  (D)  OTHER ASSURANCES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS OR
DOCUMENTS AS ANY LENDER OR ANY ISSUING BANK THROUGH THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST RELATED TO THE TRANSACTIONS.

Each notice under Section 2.12 requesting the issuance of a Letter of Credit and
each Notice of Borrowing and Competitive Bid Request submitted by the Borrower
hereunder shall constitute a representation and warranty by the Borrower
hereunder, as of the date of each such notice, application or request and as of
the date of each Borrowing relating thereto, that the conditions in this Section
5.02 are satisfied.

98

--------------------------------------------------------------------------------




ARTICLE VI


AFFIRMATIVE COVENANTS

                                                The Borrower covenants and
agrees that as long as any Lender shall have any Commitment hereunder or any
Loan, or other Obligation shall remain unpaid or unsatisfied and until all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Majority Lenders waive
compliance in writing:


                                                SECTION 6.01.  COMPLIANCE WITH
LAWS, ETC.  THE BORROWER SHALL COMPLY, AND CAUSE EACH OF ITS SUBSIDIARIES TO
COMPLY, WITH ALL APPLICABLE REQUIREMENTS OF LAW, EXCEPT SUCH AS MAY BE CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WHICH HAS NO REASONABLE LIKELIHOOD
OF HAVING A MATERIAL ADVERSE EFFECT.


                                                SECTION 6.02.  USE OF PROCEEDS. 
THE BORROWER SHALL USE THE PROCEEDS OF ANY LOAN AND REQUEST THE ISSUANCE OF
LETTERS OF CREDIT HEREUNDER ON OR AFTER THE EFFECTIVE DATE FOR WORKING CAPITAL
AND OTHER GENERAL CORPORATE PURPOSES (INCLUDING CAPITAL EXPENDITURES AND
ACQUISITIONS AND TO SUPPORT THE ISSUANCE OF COMMERCIAL PAPER); PROVIDED,
HOWEVER, IN EACH CASE SUCH USE OF PROCEEDS AND THE ISSUANCE OF SUCH LETTERS OF
CREDIT SHALL NOT BE IN CONTRAVENTION OF ANY REQUIREMENT OF LAW AND SHALL BE
CONSISTENT WITH THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN; PROVIDED,
FURTHER, THAT THE PROCEEDS OF ANY LOANS AND THE ISSUANCE OF LETTERS OF CREDIT
HEREUNDER MAY NOT BE USED TO FINANCE THE PURCHASE OR OTHER ACQUISITION OF STOCK
IN ANY PERSON IF SUCH PURCHASE OR ACQUISITION IS OPPOSED BY THE BOARD OF
DIRECTORS OF SUCH PERSON.


                                                SECTION 6.03.  PAYMENT OF
OBLIGATIONS, ETC.  THE BORROWER SHALL PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT, ALL
LAWFUL CLAIMS AND ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
ADEQUATE RESERVES THEREFOR HAVE BEEN ESTABLISHED ON THE BOOKS OF THE BORROWER OR
ONE OF ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, PROVIDED ALL SUCH NON‑PAYMENTS,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE NO REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT.


                                                SECTION 6.04.  INSURANCE.  THE
BORROWER SHALL MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE INDEPENDENT INSURERS, INSURANCE WITH RESPECT TO
ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY
INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH
TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES
BY SUCH OTHER PERSONS; PROVIDED, HOWEVER, THAT THE BORROWER AND ITS SUBSIDIARIES
MAY SELF-INSURE TO THE SAME EXTENT AS OTHER COMPANIES ENGAGED IN SIMILAR
BUSINESSES AND OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE
BORROWER AND SUCH SUBSIDIARIES OPERATE AND TO THE EXTENT CONSISTENT WITH PRUDENT
BUSINESS PRACTICE.


                                                SECTION 6.05.  PRESERVATION OF
CORPORATE EXISTENCE, ETC.  THE BORROWER SHALL PRESERVE AND MAINTAIN, AND CAUSE
EACH OF ITS SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS CORPORATE EXISTENCE,
RIGHTS (CHARTER AND STATUTORY) AND FRANCHISES, EXCEPT AS PERMITTED UNDER
SECTIONS 7.05 AND 7.07.

99

--------------------------------------------------------------------------------




                                                SECTION 6.06.  ACCESS.  THE
BORROWER SHALL PERMIT, AND CAUSE EACH OF ITS SUBSIDIARIES TO PERMIT,
REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO EXAMINE AND MAKE
COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT THE
PROPERTIES OF, THE BORROWER AND ANY OF ITS SUBSIDIARIES, AND TO DISCUSS THE
AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND ANY OF ITS SUBSIDIARIES WITH
ANY OF THEIR DIRECTORS, OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS AND
AUTHORIZE THOSE ACCOUNTANTS TO DISCLOSE TO SUCH PERSON ANY AND ALL FINANCIAL
STATEMENTS AND OTHER INFORMATION OF ANY KIND, INCLUDING COPIES OF ANY MANAGEMENT
LETTER OR THE SUBSTANCE OF ANY ORAL INFORMATION THAT SUCH ACCOUNTANTS MAY HAVE
WITH RESPECT TO THE BUSINESS, FINANCIAL AND OTHER AFFAIRS OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES, ALL AT THE EXPENSE OF THE BORROWER AND AT SUCH TIMES DURING
NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE
ADVANCE NOTICE TO THE BORROWER; PROVIDED, HOWEVER, THAT WHEN AN EVENT OF DEFAULT
EXISTS, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY VISIT AND INSPECT, AT THE
EXPENSE OF THE BORROWER, ITS RECORDS AND PROPERTIES AT ANY TIME DURING BUSINESS
HOURS AND WITHOUT ADVANCE NOTICE.


                                                SECTION 6.07.  KEEPING OF
BOOKS.  THE BORROWER SHALL MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE ASSETS AND
BUSINESS OF THE BORROWER AND EACH OF ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP.


                                                SECTION 6.08.  MAINTENANCE OF
PROPERTIES.  THE BORROWER SHALL MAINTAIN AND PRESERVE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS PROPERTIES IN GOOD REPAIR,
WORKING ORDER AND CONDITION, AND FROM TIME TO TIME MAKE OR CAUSE TO BE MADE ALL
NECESSARY AND PROPER REPAIRS, RENEWALS, REPLACEMENTS AND IMPROVEMENTS SO THAT
THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY AND
ADVANTAGEOUSLY CONDUCTED AT ALL TIMES; PROVIDED, HOWEVER, THAT NOTHING IN THIS
SECTION 6.08 SHALL PREVENT THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM
DISCONTINUING THE OPERATION AND THE MAINTENANCE OF ANY OF ITS PROPERTIES IF SUCH
DISCONTINUANCE IS, IN THE OPINION OF THE BORROWER, DESIRABLE IN THE CONDUCT OF
ITS BUSINESS AND HAS NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT.


                                                SECTION 6.09.  FINANCIAL
STATEMENTS.  THE BORROWER SHALL FURNISH TO EACH LENDER WITH A COPY TO THE
ADMINISTRATIVE AGENT, IN FORM AND DETAILS SATISFACTORY TO THE LENDERS AND THE
ADMINISTRATIVE AGENT:


                                                    (A)  AS SOON AS AVAILABLE,
BUT NOT LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF
EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH QUARTER AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS' EQUITY AND CASH FLOWS
FOR SUCH QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL
YEAR AND ENDING ON THE LAST DAY OF SUCH QUARTER, WHICH STATEMENTS SHALL BE
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER AS BEING COMPLETE AND
CORRECT AND FAIRLY PRESENTING, IN ACCORDANCE WITH GAAP, THE FINANCIAL POSITION
AND RESULTS OF OPERATION OF THE BORROWER AND ITS SUBSIDIARIES;


                                                    (B)  AS SOON AS AVAILABLE,
BUT NOT LATER THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A
COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME, SHAREHOLDERS' EQUITY AND CASH FLOWS FOR THE PERIOD COMMENCING AT THE
END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH FISCAL YEAR,
WHICH STATEMENTS SHALL BE CERTIFIED

100

--------------------------------------------------------------------------------




  WITHOUT QUALIFICATION AS TO THE SCOPE OF THE AUDIT BY A NATIONALLY RECOGNIZED
INDEPENDENT PUBLIC ACCOUNTING FIRM AND BE ACCOMPANIED BY (I) A CERTIFICATE OF
SUCH ACCOUNTING FIRM STATING THAT SUCH ACCOUNTING FIRM HAS OBTAINED NO KNOWLEDGE
THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR IF SUCH
ACCOUNTING FIRM HAS OBTAINED SUCH KNOWLEDGE THAT A DEFAULT OR AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND
(II) COPIES OF ANY LETTERS TO THE MANAGEMENT OF THE BORROWER FROM SUCH
ACCOUNTING FIRM; AND


                                                    (C)  AT THE SAME TIME IT
FURNISHES EACH SET OF FINANCIAL STATEMENTS PURSUANT TO PARAGRAPH (A) OR (B)
ABOVE, (I) A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR TREASURER OF THE
BORROWER TO THE EFFECT THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING (OR, IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, DESCRIBING THE SAME IN REASONABLE DETAIL AND THE ACTION WHICH THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO) AND (II) A COMPLIANCE
CERTIFICATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT 6.09 AND SIGNED BY THE CHIEF
FINANCIAL OFFICER OR TREASURER OF THE BORROWER, SETTING FORTH IN REASONABLE
DETAIL THE COMPUTATIONS NECESSARY TO DETERMINE WHETHER THE BORROWER WAS IN
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.13 AND 7.14, IN
EACH CASE RECONCILING ANY DIFFERENCES BETWEEN THE NUMBERS USED IN SUCH
CALCULATIONS AND THOSE USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS.


                                                SECTION 6.10.  REPORTING
REQUIREMENTS.  THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT (AND THE
ADMINISTRATIVE AGENT SHALL (OTHER THAN IN THE CASE OF CLAUSE (D) AND, OTHER THAN
TO THE REQUESTING LENDER, CLAUSE (F)  BELOW) PROMPTLY FURNISH TO THE LENDERS):


                                                    (A)  PROMPTLY AFTER THE
COMMENCEMENT THEREOF, NOTICE OF ALL ACTIONS, SUITS AND PROCEEDINGS BEFORE ANY
COURT OR OTHER GOVERNMENTAL AUTHORITY AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS ANY REASONABLE
LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT;


                                                    (B)  PROMPTLY BUT NOT LATER
THAN THREE BUSINESS DAYS AFTER THE BORROWER BECOMES AWARE OF THE EXISTENCE OF
(I) ANY DEFAULT OR EVENT OF DEFAULT, (II) ANY BREACH OR NON‑PERFORMANCE OF, OR
ANY DEFAULT UNDER, ANY CONTRACTUAL OBLIGATION TO WHICH THE BORROWER OR ANY OF
ITS SUBSIDIARIES IS A PARTY WHICH HAS ANY REASONABLE LIKELIHOOD OF HAVING A
MATERIAL ADVERSE EFFECT, OR (III) ANY MATERIAL ADVERSE EFFECT OR ANY EVENT OR
OTHER DEVELOPMENT WHICH HAS A REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT, NOTICE SPECIFYING THE NATURE OF SUCH DEFAULT, EVENT OF DEFAULT, BREACH,
NON‑PERFORMANCE, DEFAULT, MATERIAL ADVERSE EFFECT, EVENT OR DEVELOPMENT,
INCLUDING THE ANTICIPATED EFFECT THEREOF;


                                                    (C)  PROMPTLY AFTER THE
SENDING OR FILING THEREOF, COPIES OF ALL REPORTS WHICH THE BORROWER OR ANY OF
ITS SUBSIDIARIES SENDS TO ITS SECURITY HOLDERS GENERALLY, AND COPIES OF ALL
REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL
SECURITIES EXCHANGE;


                                                  (D)  PROMPTLY, BUT NOT LATER
THAN FIVE BUSINESS DAYS AFTER THE BORROWER BECOMES AWARE OF ANY CHANGE BY
MOODY'S OR S&P IN ITS DEBT RATING, NOTICE OF SUCH CHANGE; AND

101

--------------------------------------------------------------------------------




                                                    (E)  SUCH OTHER INFORMATION
RESPECTING THE BUSINESS, PROSPECTS, PROPERTIES, OPERATIONS OR THE CONDITION,
FINANCIAL OR OTHERWISE, OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

The reports required to be delivered pursuant to clause (c) of this Section 6.10
shall be deemed delivered on the date on which the same have been posted on the
Securities and Exchange Commission's web site at www.sec.gov; provided, that the
Borrower shall deliver paper copies of the reports referred to in clause (c)
above to the Administrative Agent or any Lender who requests such reports in
paper form.


                                                SECTION 6.11.  NOTICES REGARDING
ERISA.  WITHOUT LIMITING THE GENERALITY OF THE NOTICE PROVISIONS CONTAINED IN
SECTION 6.10, THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT PROMPTLY
AND IN ANY EVENT WITHIN 15 DAYS AFTER THE BORROWER OR ANY MEMBER OF ITS
CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT ANY ERISA EVENT WHICH HAS ANY
REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT HAS OCCURRED, A
STATEMENT OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER DESCRIBING SUCH ERISA
EVENT AND THE ACTION, IF ANY, WHICH THE BORROWER OR SUCH MEMBER OF ITS
CONTROLLED GROUP PROPOSES TO TAKE WITH RESPECT THERETO.


                                                SECTION 6.12.  ENVIRONMENTAL
COMPLIANCE; NOTICE.  THE BORROWER SHALL, AND CAUSE EACH OF ITS SUBSIDIARIES TO:


                                                    (A)  USE AND OPERATE ALL OF
ITS FACILITIES AND PROPERTIES IN SUBSTANTIAL COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS, KEEP ALL NECESSARY PERMITS, APPROVALS, CERTIFICATES, LICENSE AND OTHER
AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS IN EFFECT AND REMAIN IN
SUBSTANTIAL COMPLIANCE THEREWITH, AND HANDLE ALL HAZARDOUS MATERIALS IN
SUBSTANTIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS;


                                                    (B)  PROMPTLY UPON RECEIPT
OF ALL WRITTEN CLAIMS, COMPLAINTS, NOTICES OR INQUIRIES RELATING TO THE
CONDITION OF ITS FACILITIES AND PROPERTIES OR COMPLIANCE WITH ENVIRONMENTAL
LAWS, EVALUATE SUCH CLAIMS, COMPLAINTS, NOTICES AND INQUIRIES AND FORWARD COPIES
OF (I) ALL SUCH CLAIMS, COMPLAINTS, NOTICES AND INQUIRIES WHICH INDIVIDUALLY
HAVE ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT AND (II) ALL
SUCH CLAIMS, COMPLAINTS, NOTICES AND INQUIRIES, ARISING FROM A SINGLE OCCURRENCE
WHICH TOGETHER HAVE ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT, AND ENDEAVOR TO PROMPTLY RESOLVE ALL SUCH ACTIONS AND PROCEEDINGS
RELATING TO COMPLIANCE WITH ENVIRONMENTAL LAWS; AND


                                                    (C)  PROVIDE SUCH
INFORMATION AND CERTIFICATIONS WHICH THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST FROM TIME TO TIME TO EVIDENCE COMPLIANCE WITH THIS SECTION 6.13.


ARTICLE VII


NEGATIVE COVENANTS

The Borrower covenants and agrees that as long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation shall remain unpaid or
unsatisfied and until all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Majority Lenders waive compliance in writing:

102

--------------------------------------------------------------------------------




                                                SECTION 7.01.  LIMITATIONS ON
LIENS.  THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR
PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY
LIEN UPON OR WITH RESPECT TO ANY OF ITS PROPERTIES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN (SUBJECT TO THE FINAL SENTENCE OF THIS
SECTION 7.01) THE FOLLOWING ("PERMITTED LIENS"):


                                                    (A)  ANY LIEN EXISTING ON
THE PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES ON THE EFFECTIVE DATE
AND SET FORTH IN SCHEDULE 7.01 AND ANY EXTENSION, RENEWAL AND REPLACEMENT OF ANY
SUCH LIEN; PROVIDED ANY SUCH EXTENSION, RENEWAL OR REPLACEMENT LIEN IS LIMITED
TO THE PROPERTY OR ASSETS COVERED BY THE LIEN EXTENDED, RENEWED OR REPLACED AND
DOES NOT SECURE ANY INDEBTEDNESS IN ADDITION TO THAT SECURED IMMEDIATELY PRIOR
TO SUCH EXTENSION, RENEWAL AND REPLACEMENT;


                                                    (B)  ANY LIEN CREATED
PURSUANT TO ANY LOAN DOCUMENT;


                                                    (C)  LIENS IMPOSED BY LAW,
SUCH AS MATERIALMEN'S, MECHANICS', WAREHOUSEMEN'S, CARRIERS', LESSORS' OR
VENDORS' LIENS INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS WHICH SECURE ITS PAYMENT OBLIGATIONS TO ANY PERSON,
PROVIDED (I) NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT WITH
RESPECT TO ANY PAYMENT OBLIGATION TO SUCH PERSON OR THE BORROWER OR THE
APPLICABLE SUBSIDIARY IS IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONTESTING SUCH OBLIGATION FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE
ON ITS BOOKS AND (II) SUCH LIENS HAVE NO REASONABLE LIKELIHOOD OF HAVING,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


                                                    (D)  LIENS FOR TAXES,
ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES EITHER NOT YET DUE AND PAYABLE OR
TO THE EXTENT THAT NON‑PAYMENT THEREOF SHALL BE PERMITTED BY SECTION 6.03;


                                                    (E)  LIENS ON THE PROPERTY
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED, OR PLEDGES AND DEPOSITS
MADE, IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKER'S
COMPENSATION, UNEMPLOYMENT INSURANCE, OLD‑AGE PENSIONS AND OTHER SOCIAL SECURITY
BENEFITS, OTHER THAN IN RESPECT OF EMPLOYEE PLANS SUBJECT TO ERISA;


                                                    (F)  LIENS ON THE PROPERTY
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES SECURING (I) THE PERFORMANCE OF BIDS,
TENDERS, STATUTORY OBLIGATIONS, LEASES AND CONTRACTS (OTHER THAN FOR THE
REPAYMENT OF BORROWED MONEY), (II) OBLIGATIONS ON SURETY AND APPEAL BONDS NOT
EXCEEDING IN THE AGGREGATE $100,000,000 AND (III) OTHER OBLIGATIONS OF LIKE
NATURE INCURRED AS AN INCIDENT TO AND IN THE ORDINARY COURSE OF BUSINESS,
PROVIDED ALL SUCH LIENS IN THE AGGREGATE HAVE NO REASONABLE LIKELIHOOD (EVEN IF
ENFORCED) OF HAVING A MATERIAL ADVERSE EFFECT;


                                                     (G)  ZONING RESTRICTIONS,
EASEMENTS, LICENSES, RESERVATIONS, RESTRICTIONS ON THE USE OF REAL PROPERTY OR
MINOR IRREGULARITIES INCIDENT THERETO WHICH DO NOT IMPAIR THE VALUE OF ANY
PARCEL OF PROPERTY MATERIAL TO THE OPERATION OF THE BUSINESS OF THE BORROWER AND
ITS SUBSIDIARIES TAKEN AS A WHOLE OR THE VALUE OF SUCH PROPERTY FOR THE PURPOSE
OF SUCH BUSINESS;


                                                     (H)  (I) PURCHASE MONEY
LIENS OR PURCHASE MONEY SECURITY INTERESTS (INCLUDING IN CONNECTION WITH CAPITAL
LEASES) UPON OR IN ANY PROPERTY ACQUIRED OR HELD BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF
SUCH PROPERTY OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF
FINANCING THE ACQUISITION OF SUCH PROPERTY AND LIENS EXISTING ON SUCH PROPERTY
AT THE TIME OF ITS ACQUISITION (OTHER THAN ANY SUCH LIEN CREATED IN
CONTEMPLATION OF SUCH ACQUISITION) WHICH LIENS DO NOT EXTEND TO ANY OTHER
PROPERTY AND DO NOT SECURE INDEBTEDNESS EXCEEDING THE PURCHASE PRICE OF SUCH
PROPERTY;

103

--------------------------------------------------------------------------------



                                                              (II) LIENS
(INCLUDING IN CONNECTION WITH CAPITAL LEASES) SECURING INDEBTEDNESS OF THE
                    BORROWER OR ANY OF ITS SUBSIDIARIES INCURRED TO FINANCE ALL
OR SOME OF THE COST OF CONSTRUCTION OF
                    PROPERTY (OR TO REFINANCE INDEBTEDNESS SO INCURRED UPON
COMPLETION OF SUCH CONSTRUCTION) WHICH
                    LIENS DO NOT EXTEND TO ANY OTHER PROPERTY EXCEPT TO THE
UNIMPROVED REAL PROPERTY UPON WHICH SUCH
                    CONSTRUCTION WILL OCCUR; PROVIDED THE INDEBTEDNESS SECURED
BY SUCH LIENS IS NOT INCURRED MORE THAN
                    90 DAYS AFTER THE LATER OF THE COMPLETION OF CONSTRUCTION OR
THE COMMENCEMENT OF FULL OPERATION OF
                    SUCH PROPERTY;

                                                              (III) LIENS ON
PROPERTY IN FAVOR OF ANY GOVERNMENTAL AUTHORITY TO SECURE PARTIAL, PROGRESS,
                    ADVANCE OR OTHER PAYMENTS, OR PERFORMANCE OF ANY OTHER
OBLIGATIONS, PURSUANT TO ANY CONTRACT OR STATUTE
                    OR TO SECURE ANY INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES INCURRED FOR THE PURPOSE OF
                    FINANCING ALL OR ANY PART OF THE PURCHASE PRICE OR THE COST
OF CONSTRUCTION OF PROPERTY SUBJECT TO LIENS
                    (INCLUDING IN CONNECTION WITH CAPITAL LEASES) SECURING
INDEBTEDNESS OF THE POLLUTION CONTROL OR INDUSTRIAL
                    OR OTHER REVENUE BOND TYPE AND WHICH LIENS DO NOT EXTEND TO
ANY OTHER PROPERTY; AND

                                                              (IV) IN ADDITION
TO  LIENS PERMITTED UNDER CLAUSES (I) AND (II) ABOVE, LIENS IN CONNECTION
                    WITH CAPITAL LEASES ENTERED INTO BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES IN CONNECTION WITH SALE-
                    LEASEBACK TRANSACTIONS.

                    provided, however, that the aggregate amount of Indebtedness
secured by all Liens referred to in
                    clauses (i), (ii), (iii) and (iv) of this paragraph (h) at
any time outstanding, together with the Indebtedness
                    secured by Liens permitted pursuant to paragraphs (i) and
(l) below (and any extensions, renewals and
                    refinancings of such Indebtedness) shall not, subject to the
second proviso of paragraph (i) below, at
                    any time exceed the Permitted Lien Basket;


                                           (I)  LIENS ON ASSETS OF ANY
CORPORATION EXISTING AT THE TIME SUCH CORPORATION BECOMES A SUBSIDIARY OF THE
BORROWER OR MERGES INTO OR CONSOLIDATES WITH THE BORROWER OR ANY OF ITS
SUBSIDIARIES, IF SUCH LIENS (A) DO NOT EXTEND TO ANY OTHER PROPERTY, (B) DO NOT
SECURE INDEBTEDNESS EXCEEDING THE FAIR MARKET VALUE OF SUCH PROPERTY AT THE TIME
SUCH CORPORATION BECOMES A SUBSIDIARY OF THE BORROWER OR AT THE TIME OF SUCH
MERGER OR CONSOLIDATION, AND (C) WERE NOT CREATED IN CONTEMPLATION OF SUCH
CORPORATION BECOMING A SUBSIDIARY OF THE BORROWER OR OF SUCH MERGER OR
CONSOLIDATION; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS
SECURED BY LIENS REFERRED TO IN THIS PARAGRAPH (I), TOGETHER WITH THE
INDEBTEDNESS SECURED BY LIENS PERMITTED PURSUANT TO PARAGRAPH (H) ABOVE AND
PARAGRAPH (L) BELOW (AND ANY EXTENSIONS, RENEWALS AND REFINANCINGS OF SUCH
INDEBTEDNESS) SHALL NOT AT ANY TIME EXCEED THE PERMITTED LIEN BASKET; PROVIDED,
FURTHER, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING LIMITATION, THE BORROWER
MAY INCUR, AND PERMIT ITS SUBSIDIARIES TO INCUR, INDEBTEDNESS SECURED BY LIENS
REFERRED TO IN THIS PARAGRAPH (I) WHICH, WHEN AGGREGATED WITH THE INDEBTEDNESS
SECURED BY LIENS PERMITTED PURSUANT TO PARAGRAPH (H) ABOVE AND PARAGRAPH (L)
BELOW, EXCEED THE PERMITTED

104

--------------------------------------------------------------------------------




  LIEN BASKET IF, AND ONLY IF, (X) SUCH INDEBTEDNESS REMAINS OUTSTANDING FOR A
PERIOD OF LESS THAN SIX MONTHS FROM THE DATE ON WHICH SUCH INDEBTEDNESS FIRST
EXCEEDED THE PERMITTED LIEN BASKET OR (Y) SUCH LIENS ARE RELEASED WITHIN SIX
MONTHS;


                                                      (J)  LIENS IN RESPECT OF
THE RECEIVABLES FACILITY AND LIENS IN RESPECT OF ACCOUNTS SOLD BY THE BORROWER
AND ITS SUBSIDIARIES PURSUANT TO A RECEIVABLES PURCHASE TRANSACTION PERMITTED BY
SECTION 7.07(F);


                                                     (K)  JUDGMENT LIENS IN
RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT UNDER CLAUSE
(H), (I) OR (J) OF ARTICLE VIII;


                                                     (L)  LIENS SECURING OTHER
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOT EXPRESSLY PERMITTED
BY PARAGRAPHS (A) THROUGH (K); PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF
INDEBTEDNESS SECURED BY LIENS PERMITTED PURSUANT TO PARAGRAPHS (H) AND (I) ABOVE
AND PURSUANT TO THIS PARAGRAPH (L) (AND ANY EXTENSIONS, RENEWALS AND
REFINANCINGS OF SUCH INDEBTEDNESS) SHALL NOT, SUBJECT TO THE SECOND PROVISO OF
PARAGRAPH (I) ABOVE, AT ANY TIME EXCEED THE PERMITTED LIEN BASKET; AND


                                                     (M)  ANY LIEN ON EXCESS
MARGIN STOCK.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower referred to in
Section 4.05(a)).


                                                SECTION 7.02.  LIMITATION ON
INDEBTEDNESS.  THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
ANY INDEBTEDNESS EXCEPT (SUBJECT TO THE FINAL SENTENCE OF THIS SECTION 7.02):


                                                     (A)  THE LOANS, LETTERS OF
CREDIT AND ANY OTHER INDEBTEDNESS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALL LOANS, LETTERS OF CREDIT AND OTHER INDEBTEDNESS UNDER THE
EXISTING FIVE-YEAR CREDIT AGREEMENT AND ALL "LOAN DOCUMENTS" AS DEFINED THEREIN;


                                                     (B)  INDEBTEDNESS EXISTING
ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 7.02, AND ANY EXTENSION,
RENEWAL, REFUNDING AND REFINANCING THEREOF, PROVIDED THAT AFTER GIVING EFFECT TO
SUCH EXTENSION, RENEWAL, REFUNDING OR REFINANCING, (A) THE PRINCIPAL AMOUNT
THEREOF IS NOT INCREASED, (B) NEITHER THE TENOR NOR THE REMAINING AVERAGE LIFE
THEREOF IS REDUCED AND (C) THE INTEREST RATE THEREON IS NOT INCREASED; PROVIDED,
HOWEVER, THAT THE INDUSTRIAL REVENUE BONDS IDENTIFIED BY AN ASTERISK IN SCHEDULE
7.02 MAY BE REFINANCED AT AN INTEREST RATE HIGHER THAN THE RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH REFINANCING;

105

--------------------------------------------------------------------------------




                                                     (C)  INDEBTEDNESS OF THE
BORROWER TO ANY OF ITS SUBSIDIARIES, OF ANY WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER TO THE BORROWER OR OF ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER TO
ANOTHER SUBSIDIARY OF THE BORROWER;


                                                     (D)  SURETY BONDS AND
APPEAL BONDS REQUIRED IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH
THE ENFORCEMENT OF RIGHTS OR CLAIMS OF THE BORROWER OR ITS SUBSIDIARIES OR IN
CONNECTION WITH JUDGMENTS THAT DO NOT RESULT IN A DEFAULT OR AN EVENT OF
DEFAULT;


                                                     (E)  TRADE DEBT (INCLUDING
INDEBTEDNESS FOR THE PURCHASE OF FARM PRODUCTS FROM CONTRACT GROWERS AND OTHER
SIMILAR SUPPLIERS BUT EXCLUDING INDEBTEDNESS FOR BORROWED MONEY) INCURRED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS IN A
MANNER AND TO AN EXTENT CONSISTENT WITH THEIR PAST PRACTICES AND NECESSARY OR
DESIRABLE FOR THE PRUDENT OPERATION OF ITS BUSINESSES;


                                                      (F)  INDEBTEDNESS SECURED
BY LIENS PERMITTED PURSUANT TO SECTION 7.01 SUBJECT TO THE LIMITATIONS CONTAINED
THEREIN;


                                                      (G)  INDEBTEDNESS INCURRED
IN CONNECTION WITH THE ISSUANCE OF COMMERCIAL PAPER;


                                                      (H)  INDEBTEDNESS UNDER
HEDGING AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO HEDGE OR
MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY IS EXPOSED IN THE CONDUCT
OF ITS BUSINESS; AND


                                                      (I)  OTHER PRESENT AND
FUTURE UNSECURED INDEBTEDNESS PROVIDED AT THE TIME OF, AND IMMEDIATELY AFTER
GIVING EFFECT TO, THE INCURRENCE OF SUCH INDEBTEDNESS, NO CONDITION OR EVENT
SHALL EXIST WHICH CONSTITUTES AN EVENT OF DEFAULT.

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower referred to in
Section 4.05(a)).


                                                SECTION 7.03.  SALE-LEASEBACK
TRANSACTIONS.  THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
OR PERMIT ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
ANY OBLIGATION, FOR THE PAYMENT OF RENT OR OTHERWISE, IN CONNECTION WITH A
SALE-LEASEBACK TRANSACTION, EXCEPT (SUBJECT TO THE FINAL SENTENCE OF THIS
SECTION 7.03 AND SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 7.01(H))
CAPITAL LEASES ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AFTER THE
EFFECTIVE DATE IN CONNECTION WITH SALE‑LEASEBACK TRANSACTIONS; PROVIDED (I)
IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH LEASE, THE PROPERTY SUBJECT TO SUCH
LEASE WAS SOLD BY THE BORROWER OR ANY SUCH SUBSIDIARY TO THE LESSOR PURSUANT TO
A TRANSACTION PERMITTED UNDER SECTION 7.07 AND (II) NO EVENT OF DEFAULT EXISTS
OR WOULD OCCUR AS A RESULT OF SUCH SALE AND SUBSEQUENT LEASE.

106

--------------------------------------------------------------------------------



Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall not create, incur or assume, or permit any of its Subsidiaries to
create, incur or assume, any Priority Debt (other than Priority Debt resulting
from the securing of existing Indebtedness with Excess Margin Stock), if after
giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Borrower and
its Subsidiaries at the most recent fiscal quarter end of the Borrower for which
financial statements have been delivered under Section 6.09(a) or (b) (or prior
to the first delivery of such financial statements, at the respective dates of
the most recent financial statements for the Borrower referred to in
Section 4.05(a)).


                                                SECTION 7.04.  RESTRICTED
PAYMENTS.  THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, DECLARE, PAY OR AUTHORIZE ANY RESTRICTED PAYMENT IF (A) ANY SUCH RESTRICTED
PAYMENT IS NOT PAID OUT OF CONSOLIDATED NET INCOME AVAILABLE FOR RESTRICTED
PAYMENTS, (B) AT THE TIME OF, AND IMMEDIATELY AFTER, THE MAKING OF ANY SUCH
RESTRICTED PAYMENT (OR THE DECLARATION OF ANY DIVIDEND EXCEPT A STOCK DIVIDEND)
A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR (C) THE MAKING
OF ANY SUCH RESTRICTED PAYMENT WOULD CAUSE THE LEVERAGE RATIO TO EXCEED THE
PERCENTAGE PURSUANT TO SECTION 7.13 WHICH THE BORROWER WILL BE REQUIRED TO
MAINTAIN AS OF THE END OF THE FISCAL QUARTER DURING WHICH SUCH RESTRICTED
PAYMENT IS TO BE MADE.


                                                SECTION 7.05.  MERGERS, ETC. 
THE BORROWER SHALL NOT MERGE OR CONSOLIDATE WITH OR INTO, OR CONVEY, TRANSFER,
LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO ANY PERSON, OR, EXCEPT AS PERMITTED PURSUANT TO SECTION
7.06, ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY PERSON, OR ACQUIRE
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON (OTHER THAN LIVE INVENTORY)
OR ENTER INTO ANY JOINT VENTURE OR PARTNERSHIP WITH, ANY PERSON, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO; PROVIDED, HOWEVER, THAT:


                                                    (A)  THE BORROWER MAY MERGE
WITH A WHOLLY‑OWNED SUBSIDIARY OF THE BORROWER SO LONG AS (I) THE BORROWER IS
THE SURVIVING CORPORATION AND (II) AT THE TIME OF, AND IMMEDIATELY AFTER GIVING
EFFECT TO, SUCH MERGER, NO CONDITION OR EVENT SHALL EXIST WHICH CONSTITUTES AN
EVENT OF DEFAULT;


                                                    (B)  ANY WHOLLY‑OWNED DIRECT
OR INDIRECT SUBSIDIARY OF THE BORROWER MAY MERGE WITH OR INTO ANY OTHER
WHOLLY‑OWNED DIRECT OR INDIRECT SUBSIDIARY OF THE BORROWER OR ACQUIRE STOCK OF
ANY OTHER WHOLLY‑OWNED DIRECT OR INDIRECT SUBSIDIARY OF THE BORROWER;


                                                    (C)  THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER MAY ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE STOCK OR
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON, PROVIDED (I) AT THE TIME
OF, AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION, NO CONDITION OR
EVENT SHALL EXIST WHICH CONSTITUTES AN EVENT OF DEFAULT AND (II) THE BORROWER
SHALL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTIONS 7.13 AND 7.14, ASSUMING SUCH ACQUISITION OCCURRED ON THE FIRST DAY OF
THE FOUR FISCAL QUARTER PERIOD MOST RECENTLY ENDED; AND


                                                    (D)  THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER MAY MERGE WITH ANY OTHER CORPORATION PERMITTED TO BE
ACQUIRED PURSUANT TO PARAGRAPH (C) ABOVE, PROVIDED (I) AT THE TIME OF, AND
IMMEDIATELY AFTER GIVING EFFECT TO, SUCH MERGER, NO CONDITION OR EVENT SHALL
EXIST WHICH

107

--------------------------------------------------------------------------------




  CONSTITUTES AN EVENT OF DEFAULT AND (II) AND AFTER SUCH MERGER, THE SURVIVING
CORPORATION IS THE BORROWER OR A SUBSIDIARY OF THE BORROWER, RESPECTIVELY.


                                                SECTION 7.06.  INVESTMENTS IN
OTHER PERSONS.  THE BORROWER SHALL NOT MAKE, OR PERMIT ANY OF ITS SUBSIDIARIES
TO MAKE, ANY LOAN OR ADVANCE TO ANY PERSON (OTHER THAN ACCOUNTS RECEIVABLE
CREATED IN THE ORDINARY COURSE OF BUSINESS); OR, EXCEPT AS PERMITTED UNDER
SECTION 7.04 OR 7.05, PURCHASE OR OTHERWISE ACQUIRE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO PURCHASE OR OTHERWISE ACQUIRE, ANY STOCK OR OTHER EQUITY
INTEREST OR INDEBTEDNESS OF ANY PERSON, OR MAKE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE, ANY CAPITAL CONTRIBUTION TO, OR OTHERWISE INVEST IN, ANY
PERSON, EXCEPT:


                                                    (A)  PERMITTED INVESTMENTS;


                                                    (B)  INVESTMENTS EXISTING ON
THE DATE HEREOF IN ANY PERSON;


                                                    (C)  LOANS, ADVANCES, CREDIT
SUPPORT, OR OTHER INVESTMENTS IN ANY PERSON OR PERSONS, IN AMOUNTS WHICH DO NOT
EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING 5% OF THE CONSOLIDATED TOTAL
ASSETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE LAST DAY OF THE MOST
RECENTLY ENDED FISCAL QUARTER OF THE BORROWER;


                                                    (D)  THE ACQUISITION BY THE
BORROWER OR ANY OF ITS WHOLLY‑OWNED SUBSIDIARIES OF STOCK OF A SUBSIDIARY OF THE
BORROWER;


                                                    (E)  INTERCOMPANY
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 7.02(D); AND


                                                    (F)  LOANS OR ADVANCES MADE
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO EMPLOYEES OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES NOT TO EXCEED AN AGGREGATE OF $5,000,000.


                                                SECTION 7.07.  ASSETS.  THE
BORROWER SHALL NOT SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS
ASSETS, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS ASSETS, EXCEPT:


                                                    (A)  THE SALE OR DISPOSITION
OF INVENTORY AND FARM PRODUCTS IN THE ORDINARY COURSE OF BUSINESS;


                                                    (B)  THE SALE OR DISPOSITION
IN THE ORDINARY COURSE OF BUSINESS OF ANY ASSETS WHICH HAVE BECOME OBSOLETE OR
SURPLUS TO THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR HAS NO
REMAINING USEFUL LIFE, IN EACH CASE AS REASONABLY DETERMINED IN GOOD FAITH BY
THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE;


                                                    (C)  THE PERIODIC SALES TO
THIRD PARTIES OF LIVE INVENTORY AND RELATED PRODUCTS AND SERVICES UNDER GROW OUT
CONTRACTS;


                                                    (D)  PERMITTED DISPOSITIONS;


                                                    (E)  THE SALE OR DISPOSITION
OF PERMITTED INVESTMENTS;

108

--------------------------------------------------------------------------------




                                                    (F)  THE SALE OF ACCOUNTS OR
OTHER RECEIVABLES BY THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THE
RECEIVABLES FACILITY OR TO A SPECIAL PURPOSE BANKRUPTCY REMOTE SUBSIDIARY OR A
THIRD PARTY FOR NOT LESS THAN THE FAIR VALUE THEREOF, WITHOUT RECOURSE (OTHER
THAN TO ANY SUCH SPECIAL PURPOSE SUBSIDIARY), IN CONNECTION WITH A RECEIVABLES
PURCHASE TRANSACTION; AND


                                                  (G)  THE SALE OR DISPOSITION
OF EXCESS MARGIN STOCK FOR NOT LESS THAN THE FAIR VALUE THEREOF.


                                                SECTION 7.08.  CHANGE IN NATURE
OF BUSINESS.  THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, ENGAGE TO ANY SUBSTANTIAL EXTENT IN ANY BUSINESS OTHER THAN THE
PRODUCTION, MARKETING AND DISTRIBUTION OF FOOD PRODUCTS AND ANY RELATED FOOD OR
AGRICULTURAL PRODUCTS, PROCESSES OR BUSINESS.


                                                SECTION 7.09.  TRANSACTIONS WITH
AFFILIATES, ETC.  THE BORROWER SHALL NOT:


                                                     (A)  ENTER INTO OR BE A
PARTY TO, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO OR BE A PARTY TO, ANY
TRANSACTION WITH ANY AFFILIATE OF THE BORROWER OR ANY SUCH SUBSIDIARY EXCEPT (I)
AS OTHERWISE EXPRESSLY PERMITTED HEREIN OR (II) IN THE ORDINARY COURSE OF
BUSINESS, TO THE EXTENT CONSISTENT WITH PAST PRACTICES, SO LONG AS ANY SUCH
TRANSACTION INDIVIDUALLY AND IN THE AGGREGATE WITH OTHER SUCH TRANSACTIONS HAS
NO REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT; OR


                                                    (B)  ENTER INTO, OR PERMIT
ANY OF ITS SUBSIDIARIES TO ENTER INTO, ANY AGREEMENT THAT PROHIBITS, LIMITS OR
RESTRICTS ANY REPAYMENT OF LOANS OR ADVANCES OR OTHER DISTRIBUTIONS TO THE
BORROWER BY ANY OF ITS RESPECTIVE SUBSIDIARIES, OR THAT RESTRICTS ANY SUCH
SUBSIDIARY'S ABILITY TO DECLARE OR MAKE ANY DIVIDEND PAYMENT OR OTHER
DISTRIBUTION ON ACCOUNT OF ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK OR ON
ITS ABILITY TO ACQUIRE OR MAKE A PAYMENT IN RESPECT THEREOF; PROVIDED THAT (I)
THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR
BY THIS AGREEMENT, (II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND
CONDITIONS EXISTING ON THE DATE HEREOF IDENTIFIED ON SCHEDULE 7.09 (BUT SHALL
APPLY TO ANY EXTENSION, RENEWAL, AMENDMENT OR MODIFICATION THAT EXPANDS THE
SCOPE OF ANY SUCH RESTRICTION OR CONDITION) AND (III) THE FOREGOING SHALL NOT
APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING
TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS
PERMITTED HEREUNDER.


                                                SECTION 7.10.  MARGIN
REGULATIONS.  (A)  THE BORROWER SHALL NOT USE THE PROCEEDS OF ANY LOAN OR ANY
LETTER OF CREDIT IN VIOLATION OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM.


                                                  (B)  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE OR OTHERWISE ACQUIRE
MARGIN STOCK IF, AFTER GIVING EFFECT TO ANY SUCH PURCHASE OR ACQUISITION, MARGIN
STOCK OWNED BY THE BORROWER AND ITS SUBSIDIARIES WOULD REPRESENT MORE THAN 25%
OF THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS
(VALUED IN ACCORDANCE WITH REGULATION U).


                                                SECTION 7.11.  COMPLIANCE WITH
ERISA.  THE BORROWER SHALL NOT, DIRECTLY OR INDIRECTLY, PERMIT ANY MEMBER OF THE
CONTROLLED GROUP OF THE BORROWER TO, DIRECTLY OR INDIRECTLY PERMIT TO EXIST ANY
ERISA EVENT WHICH HAS ANY REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE
EFFECT, OR MAKE A COMPLETE OR PARTIAL WITHDRAWAL (WITHIN THE MEANING OF
SECTION 4201 OF ERISA) FROM ANY MULTIEMPLOYER PLAN SO AS TO RESULT IN ANY
LIABILITY TO THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP WHICH HAS ANY
REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT.

109

--------------------------------------------------------------------------------




                                                SECTION 7.12.  SPECULATIVE
TRANSACTIONS.  THE BORROWER SHALL NOT ENGAGE OR PERMIT ANY OF ITS SUBSIDIARIES
TO ENGAGE IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS OR FUTURES CONTRACTS
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST TRANSACTIONS.


                                                SECTION 7.13.  LEVERAGE RATIO. 
THE BORROWER SHALL NOT PERMIT THE LEVERAGE RATIO AT ANY TIME DURING ANY OF THE
PERIODS SET FORTH BELOW TO EXCEED THE RATIO SET FORTH OPPOSITE SUCH PERIOD:

Period

Ratio

Through October 2, 2004

3.75:1.00

October 3, 2004 through October 1, 2005.

3.50:1.00

October 2, 2005 and thereafter

3.00:1.00


                                                SECTION 7.14.  INTEREST EXPENSE
COVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE RATIO OF (I) CONSOLIDATED
EBITDA TO (II) CONSOLIDATED INTEREST EXPENSE, IN EACH CASE FOR THE PERIOD OF
FOUR CONSECUTIVE FISCAL QUARTERS ENDING DURING ANY PERIOD SET FORTH BELOW TO BE
LESS THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD:

Period

Ratio

Through June 26, 2004

3.25:1.00

June 27, 2004 and thereafter

3.50:1.00


ARTICLE VIII


EVENTS OF DEFAULT


                                                SECTION 8.01.  EVENTS OF
DEFAULT.  THE TERM "EVENT OF DEFAULT" MEANS ANY OF THE EVENTS SET FORTH IN THIS
SECTION 8.01.


                                                    (A)  NON‑PAYMENT.  THE
BORROWER SHALL (I) FAIL TO PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY
AMOUNT OF PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT WITH RESPECT TO ANY L/C
DISBURSEMENT; OR (II) FAIL TO PAY WITHIN THREE BUSINESS DAYS AFTER THE SAME
SHALL BECOME DUE AND PAYABLE, ANY AMOUNT OF INTEREST ON ANY LOAN OR ANY L/C
DISBURSEMENT OR ANY FEE OR OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT OR ANY OTHER OBLIGATION;


                                                    (B)  REPRESENTATIONS AND
WARRANTIES.  ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR WHICH IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT DELIVERED AT ANY TIME
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
PROVE TO HAVE BEEN INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED MADE;

110

--------------------------------------------------------------------------------




                                                     (C)  SPECIFIC DEFAULTS. 
THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN ARTICLE VII OR SECTION 6.02, 6.05 (WITH RESPECT TO THE BORROWER'S
EXISTENCE), OR 6.10(B);


                                                    (D)  OTHER DEFAULTS.  THE
BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER TERM OR COVENANT CONTAINED
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE DATE UPON WHICH WRITTEN NOTICE
THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT;


                                                    (E)  DEFAULT UNDER OTHER
AGREEMENTS.  ANY DEFAULT SHALL OCCUR UNDER THE EXISTING FIVE-YEAR CREDIT
AGREEMENT, THE RECEIVABLES FACILITY OR UNDER ANY OTHER INDEBTEDNESS OF THE
BORROWER (OTHER THAN ANY DEFAULT UNDER ANY AGREEMENT TO WHICH THE BORROWER AND
ONE OR MORE LENDERS ARE PARTY TO THE EXTENT SUCH DEFAULT RESULTS FROM THE
TRANSFER OR PLEDGE OF EXCESS MARGIN STOCK) OR ANY OF ITS SUBSIDIARIES HAVING AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF $50,000,000 OR MORE OR UNDER ONE OR
MORE HEDGING AGREEMENTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES RESULTING IN
AGGREGATE NET OBLIGATIONS OF $50,000,000 OR MORE AND SUCH DEFAULT SHALL:

                                                             (I) CONSIST OF THE
FAILURE TO PAY ANY INDEBTEDNESS WHEN DUE (WHETHER AT SCHEDULED MATURITY,
                    BY REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE)
AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR
                    NOTICE PERIOD; OR

                                                             (II) RESULT IN, OR
CONTINUE UNREMEDIED FOR A PERIOD OF TIME SUFFICIENT TO PERMIT, THE ACCELERATION
                    OF SUCH INDEBTEDNESS OR THE EARLY TERMINATION OF SUCH
HEDGING AGREEMENT;


                                                     (F)  BANKRUPTCY OR
INSOLVENCY.  THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INACTIVE
SUBSIDIARY) SHALL:

                                                             (I) CEASE TO BE
SOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY, ITS
                    DEBTS AS THEY BECOME DUE;

                                                             (II) COMMENCE AN
INSOLVENCY PROCEEDING;

                                                             (III) VOLUNTARILY
CEASE TO CONDUCT ITS BUSINESS IN THE ORDINARY COURSE; OR

                                                             (IV) TAKE ANY
ACTION TO EFFECTUATE OR AUTHORIZE ANY OF THE FOREGOING;


                                                     (G)  INVOLUNTARY
PROCEEDINGS.

                                                             (I) AN INVOLUNTARY
INSOLVENCY PROCEEDING SHALL BE COMMENCED AGAINST THE BORROWER
                    OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INACTIVE
SUBSIDIARY) OR ANY WRIT, JUDGMENT, WARRANT OF ATTACHMENT,
                    EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED OR LEVIED
AGAINST A SUBSTANTIAL PART OF THE BORROWER'S, OR ANY
                    OF ITS SUBSIDIARIES' PROPERTIES (OTHER THAN PROPERTIES OF AN
INACTIVE SUBSIDIARY), AND ANY SUCH PROCEEDING
                    OR PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT,
WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS
                    SHALL NOT BE RELEASED, VACATED OR FULLY BONDED WITHIN 60
DAYS AFTER COMMENCEMENT, FILING OR LEVY;

111

--------------------------------------------------------------------------------



                               
                                                             (II) THE BORROWER
OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INACTIVE
                    SUBSIDIARY) SHALL ADMIT IN WRITING THE MATERIAL ALLEGATIONS
OF A PETITION AGAINST IT IN ANY INSOLVENCY
                    PROCEEDING, OR AN ORDER FOR RELIEF (OR SIMILAR ORDER UNDER
NON‑UNITED STATES LAW) AGAINST THE BORROWER
                    OR SUCH SUBSIDIARY (OTHER THAN AN INACTIVE SUBSIDIARY) SHALL
BE ORDERED IN ANY INSOLVENCY PROCEEDING;
                    OR

                                                             (III) THE BORROWER
OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INACTIVE SUBSIDIARY) SHALL ACQUIESCE
                    IN THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, MORTGAGEE IN POSSESSION (OR AGENT
                    THEREFOR) OR OTHER SIMILAR PERSON FOR ITSELF OR A
SUBSTANTIAL PORTION OF ITS PROPERTY OR BUSINESS;


                                                    (H)  JUDGMENTS.  ONE OR MORE
JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF
$50,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY OR ANY
COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30
DAYS (OR SUCH LONGER PERIOD (NOT TO EXCEED 90 DAYS) ALLOWED BY LAW DURING WHICH
EXECUTION CAN BE EFFECTIVELY STAYED) AND DURING SUCH PERIOD EXECUTION SHALL NOT
BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT
CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO
ENFORCE ANY SUCH JUDGMENT;


                                                    (I)  ERISA.  WITH RESPECT TO
ANY PLAN THE BORROWER OR ANY MEMBER OF ITS CONTROLLED GROUP SHALL INCUR ANY
WITHDRAWAL LIABILITY IN THE AGGREGATE IN EXCESS OF $50,000,000 AS A RESULT OF A
COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN WITHIN THE MEANING OF
SECTION 4203 OR 4205 OF ERISA, OR ANY ERISA EVENT WHICH HAS ANY REASONABLE
LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED, AND 30 DAYS
THEREAFTER SUCH ERISA EVENT SHALL NOT HAVE BEEN CORRECTED.


                                                    (J)  CHANGE IN CONTROL.  MR.
DON TYSON, THE TYSON LIMITED PARTNERSHIP AND "MEMBERS OF THE SAME FAMILY" OF MR.
DON TYSON AS DEFINED IN SECTION 447(E) OF THE CODE SHALL CEASE TO HAVE AT LEAST
51% OF THE TOTAL COMBINED VOTING POWER OF THE OUTSTANDING STOCK OF THE BORROWER;
OR


                                                    (K)  GUARANTEE AGREEMENT. 
AT ANY TIME AFTER THE DELIVERY OF THE GUARANTEE AGREEMENT, THE GUARANTEE
AGREEMENT SHALL NOT FOR ANY REASON BE, OR SHALL BE ASSERTED BY THE BORROWER OR
TFM NOT TO BE, IN FULL FORCE AND EFFECT AND ENFORCEABLE AGAINST TFM IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS.


                                                SECTION 8.02.  REMEDIES.  IF ANY
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE ADMINISTRATIVE AGENT
SHALL AT THE REQUEST OF, OR MAY WITH THE CONSENT OF, THE MAJORITY LENDERS:


                                                    (A)  DECLARE BY WRITTEN
NOTICE TO THE BORROWER PURSUANT TO SECTION 10.01 THE COMMITMENT OF EACH LENDER
AND ANY OBLIGATION OF THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT TO BE
TERMINATED, WHEREUPON SUCH COMMITMENT AND SUCH OBLIGATIONS SHALL FORTHWITH BE
TERMINATED; AND/OR

112

--------------------------------------------------------------------------------




                                                    (B)  DECLARE BY WRITTEN
NOTICE TO THE BORROWER PURSUANT TO SECTION 10.01 (I) THE UNPAID PRINCIPAL AMOUNT
OF ALL OUTSTANDING LOANS AND ALL INTEREST ACCRUED AND UNPAID THEREON, (II) AN
AMOUNT EQUAL TO THE MAXIMUM AGGREGATE AMOUNT THAT IS OR AT ANY TIME THEREAFTER
MAY BECOME AVAILABLE FOR DRAWING UNDER ANY OUTSTANDING LETTERS OF CREDIT
(WHETHER OR NOT ANY BENEFICIARY SHALL HAVE PRESENTED, OR SHALL BE ENTITLED AT
SUCH TIME TO PRESENT, THE DRAFTS OR OTHER DOCUMENTS REQUIRED TO DRAW UNDER SUCH
LETTERS OF CREDIT), AND (III) ALL OTHER OBLIGATIONS PAYABLE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE LOANS,
ALL SUCH INTEREST, THE AMOUNTS PAYABLE UNDER CLAUSE (II) AND ALL SUCH
OBLIGATIONS SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE BORROWER;

provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) with respect to the Borrower, the Commitment of each Lender to
make Loans and any obligation of the Issuing Banks to issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest accrued thereon, all amounts payable under paragraph
(b)(ii) and all other Obligations shall automatically become due and payable
without further action of the Administrative Agent, any Issuing Bank or any
Lender.


                                                SECTION 8.03.  RIGHTS NOT
EXCLUSIVE.  THE RIGHTS PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY OTHER RIGHTS, POWERS,
PRIVILEGES OR REMEDIES PROVIDED BY LAW OR IN EQUITY, OR UNDER ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT NOW EXISTING OR HEREAFTER ARISING; PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT WILL NOT HAVE THE RIGHT TO EXERCISE THE
REMEDIES PROVIDED FOR IN SECTION 8.02 (OTHER THAN THOSE ARISING OUT OF EVENTS OF
DEFAULT DEFINED IN SECTIONS 8.01(F) AND (G) WITH RESPECT TO THE BORROWER) OTHER
THAN BY WRITTEN NOTICE TO THE BORROWER AS CONTEMPLATED BY SECTIONS 8.02(A) OR
(B).


ARTICLE IX


THE ADMINISTRATIVE AGENT


                                                SECTION 9.01.  APPOINTMENT. 
EACH LENDER AND EACH ISSUING BANK HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND TO EXERCISE SUCH
POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET
FORTH HEREIN OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR ANY ISSUING BANK,
AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT.


                                                SECTION 9.02.  DELEGATION OF
DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT BY OR THROUGH EMPLOYEES, AGENTS OR
ATTORNEYS‑IN‑FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL
MATTERS PERTAINING TO SUCH DUTIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR ATTORNEY‑IN‑FACT
THAT IT SELECTS WITH REASONABLE CARE.

113

--------------------------------------------------------------------------------




                                                SECTION 9.03.  LIABILITIES OF
AGENTS.  (A)  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS‑IN‑FACT OR AFFILIATES SHALL BE (A)
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT FOR ITS OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR (B) RESPONSIBLE IN ANY MANNER TO ANY
OF THE LENDERS OR ANY ISSUING BANK FOR ANY RECITAL, STATEMENT, REPRESENTATION OR
WARRANTY MADE BY THE BORROWER OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE ADMINISTRATIVE AGENT
UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR
THE VALUE OF ANY COLLATERAL OR THE VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
FOR ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER OR
THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY
LENDER OR ISSUING BANK TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR
RECORDS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.


                                          (B)  EACH PARTY TO THIS AGREEMENT
ACKNOWLEDGES THAT NONE OF THE SYNDICATION AGENT, THE DOCUMENTATION AGENT OR ANY
OF THE CO-DOCUMENTATION AGENTS SHALL HAVE ANY DUTIES, RESPONSIBILITIES,
OBLIGATIONS OR AUTHORITY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SUCH
CAPACITY.


                                                SECTION 9.04.  RELIANCE BY
ADMINISTRATIVE AGENT.  (A)  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER OR FACSIMILE MESSAGE, STATEMENT, ORDER
OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND
TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ANY
ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO THE BORROWER),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT. 
THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE
ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE MAJORITY LENDERS AS IT DEEMS
APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS
AND THE ISSUING BANKS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH A REQUEST FROM OR THE CONSENT OF THE MAJORITY LENDERS AND SUCH
REQUEST OR CONSENT AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL
BE BINDING UPON ALL THE LENDERS AND ALL THE ISSUING BANKS AND ALL FUTURE HOLDERS
OF THE LOANS OR ANY PORTION THEREOF.


                                                    (B)  FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED IN SECTION 5.01, EACH
LENDER AND EACH ISSUING BANK SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR
ACCEPTED OR TO BE SATISFIED WITH EACH DOCUMENT OR OTHER MATTER REQUIRED
THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO
THE LENDERS OR THE ISSUING BANKS UNLESS AN OFFICER OF THE ADMINISTRATIVE AGENT
RESPONSIBLE FOR THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS SHALL HAVE
RECEIVED NOTICE FROM SUCH LENDER OR SUCH ISSUING BANK PRIOR TO THE EFFECTIVE
DATE SPECIFYING ITS OBJECTION THERETO AND EITHER SUCH OBJECTION SHALL NOT HAVE
BEEN WITHDRAWN BY NOTICE TO THE ADMINISTRATIVE AGENT TO THAT EFFECT OR, IN THE
CASE OF A LENDER, SUCH LENDER SHALL NOT HAVE MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER'S PERCENTAGE SHARE OF SUCH BORROWING.

114

--------------------------------------------------------------------------------




                                                  SECTION 9.05.  NOTICE OF
DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR
NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT WITH RESPECT
TO PAYMENT DEFAULTS, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM A LENDER, AN ISSUING BANK OR THE BORROWER REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
"NOTICE OF DEFAULT".  IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A
NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS
AND THE ISSUING BANKS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH
RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE REQUESTED BY THE
MAJORITY LENDERS IN ACCORDANCE WITH ARTICLE VIII; PROVIDED HOWEVER, THAT UNLESS
AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY SUCH REQUEST FROM THE
MAJORITY LENDERS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO)
TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF
THE LENDERS AND THE ISSUING BANKS.


                                                SECTION 9.06.  CREDIT DECISION. 
EACH LENDER AND EACH ISSUING BANK EXPRESSLY ACKNOWLEDGES THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES NOR ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT, ATTORNEY‑IN‑FACT OF ANY OF THEM HAS MADE ANY REPRESENTATION OR
WARRANTY TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT HEREINAFTER TAKEN,
INCLUDING ANY REVIEW OF THE AFFAIRS OF THE BORROWER AND ITS SUBSIDIARIES, SHALL
BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE
AGENT TO ANY LENDER OR ANY ISSUING BANK.  EACH LENDER AND EACH ISSUING BANK
REPRESENTS TO THE ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ISSUING BANK, AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, PROSPECTS, PROPERTIES,
OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, AND CREDITWORTHINESS OF THE
BORROWER AND MADE ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND EXTEND
CREDIT TO THE BORROWER HEREUNDER.  EACH LENDER AND EACH ISSUING BANK ALSO
REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ISSUING BANK, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT, AND TO MAKE SUCH INVESTIGATIONS AS IT DEEMS
NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, PROPERTIES, OPERATIONS
OR CONDITION, FINANCIAL OR OTHERWISE, AND CREDITWORTHINESS OF THE BORROWER. 
EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE
FURNISHED TO THE LENDERS OR THE ISSUING BANKS BY THE ADMINISTRATIVE AGENT
HEREUNDER, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY LENDER OR ISSUING BANK WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, PROPERTIES, OPERATIONS OR CONDITION,
FINANCIAL OR OTHERWISE, AND CREDITWORTHINESS OF THE BORROWER WHICH MAY COME INTO
THE POSSESSION OF THE ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS‑IN‑FACT OR AFFILIATES.


                                                SECTION 9.07.  INDEMNIFICATION. 
TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID BY
IT TO THE ADMINISTRATIVE AGENT UNDER SECTION 10.04 OR 10.05, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, SUCH LENDER'S RESPECTIVE
PERCENTAGE SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED
EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED COST

115

--------------------------------------------------------------------------------




OR EXPENSE OR INDEMNIFIED CLAIM, ACTION, PROCEEDING, SUIT, DAMAGE, LOSS,
LIABILITY OR RELATED COST OR EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.  EACH LENDER
SEVERALLY AGREES TO REIMBURSE EACH ISSUING BANK TO THE SAME EXTENT AND SUBJECT
TO THE SAME LIMITATIONS AS PROVIDED ABOVE FOR THE ADMINISTRATIVE AGENT, MODIFIED
SO THAT EACH REFERENCE TO THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO BE A
REFERENCE TO SUCH ISSUING BANK.


                                                SECTION 9.08.  ADMINISTRATIVE
AGENT IN INDIVIDUAL CAPACITY.  JPMORGAN CHASE BANK AND ITS AFFILIATES MAY ISSUE
LETTERS OF CREDIT TO, MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE
IN ANY KIND OF BUSINESS WITH THE BORROWER AND ITS SUBSIDIARIES AS THOUGH
JPMORGAN CHASE BANK WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER.  WITH RESPECT
TO ITS LOANS, JPMORGAN CHASE BANK SHALL HAVE THE SAME RIGHTS AND POWERS UNDER
THIS AGREEMENT AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT, AND THE TERMS "LENDER" AND "LENDERS" SHALL INCLUDE
JPMORGAN CHASE BANK IN ITS INDIVIDUAL CAPACITY.  IF JPMORGAN CHASE BANK IS OR
BECOMES AN ISSUING BANK THEN, WITH RESPECT TO ITS LETTERS OF CREDIT, JPMORGAN
CHASE BANK SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY
ISSUING BANK AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE
AGENT, AND THE TERMS "ISSUING BANK" AND "ISSUING BANK" SHALL INCLUDE JPMORGAN
CHASE BANK IN ITS INDIVIDUAL CAPACITY.


                                                SECTION 9.09.  SUCCESSOR
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE LENDERS, THE ISSUING BANKS AND THE BORROWER.  UPON
ANY SUCH RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE RIGHT TO APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT WHICH SHALL BE A COMMERCIAL BANK ORGANIZED OR
CHARTERED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF
AND HAVING COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000.  IF NO
SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED BY THE MAJORITY
LENDERS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER THE
NOTICE OF RESIGNATION OF THE RETIRING ADMINISTRATIVE AGENT, THEN THE RETIRING
ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING BANKS, WITH
THE CONSENT OF THE BORROWER, WHICH SHALL NOT BE UNREASONABLY WITHHELD, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT WHICH SHALL BE A COMMERCIAL BANK ORGANIZED OR
CHARTERED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF
AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000.  UPON THE
ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR
ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  AFTER ANY RETIRING ADMINISTRATIVE AGENT'S RESIGNATION AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE IX AND SECTIONS 10.04 AND
10.05 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

116

--------------------------------------------------------------------------------




ARTICLE X


MISCELLANEOUS


                                                SECTION 10.01.  NOTICES, ETC. 
ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED TO ANY PARTY UNDER THIS
AGREEMENT SHALL, UNLESS OTHERWISE EXPRESSLY SPECIFIED HEREIN, BE IN WRITING
(INCLUDING BY FACSIMILE) AND MAILED BY OVERNIGHT DELIVERY, TRANSMITTED BY
FACSIMILE OR DELIVERED: IF TO THE BORROWER, TO ITS ADDRESS SPECIFIED ON THE
SIGNATURE PAGES HEREOF; IF TO ANY LENDER OR ANY ISSUING BANK, TO IT AT ITS
ADDRESS (OR FACSIMILE NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE; AND
IF TO THE ADMINISTRATIVE AGENT, TO ITS ADDRESS SPECIFIED ON THE SIGNATURE PAGES
HEREOF; OR, AS TO THE BORROWER OR THE ADMINISTRATIVE AGENT, AT SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER
PARTIES AND, AS TO EACH OTHER PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT; PROVIDED, THAT NOTICES AND OTHER COMMUNICATIONS REQUIRED
UNDER ARTICLE V OR VI HEREOF BY THE BORROWER OR THE ADMINISTRATIVE AGENT TO THE
LENDERS OR THE ISSUING BANKS MAY BE TRANSMITTED VIA ELECTRONIC TRANSMISSION. 
ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE EFFECTIVE, IF TRANSMITTED BY
FACSIMILE, WHEN TRANSMITTED BY FACSIMILE AND CONFIRMED BY TELEPHONE OR
FACSIMILE, OR, IF MAILED BY OVERNIGHT DELIVERY OR DELIVERED, UPON DELIVERY,
EXCEPT THAT NOTICES AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT PURSUANT TO
ARTICLE II OR IX SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATIVE
AGENT.


                                                SECTION 10.02.  AMENDMENTS,
ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR OF ANY OTHER
LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY THE BORROWER HEREFROM OR
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING,
ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT AND SIGNED OR CONSENTED TO BY THE
MAJORITY LENDERS AND THE BORROWER, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN; PROVIDED, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL DO ANY OF
THE FOLLOWING:


                                                    (A)  INCREASE THE COMMITMENT
OF ANY LENDER (OTHER THAN BY ASSIGNMENT) OR SUBJECT ANY LENDER TO ANY ADDITIONAL
MONETARY OBLIGATION WITHOUT THE WRITTEN CONSENT OF SUCH LENDER;


                                                    (B)  REDUCE THE PRINCIPAL
OF, OR INTEREST ON, ANY COMMITTED LOAN OR ANY FEES PAYABLE HEREUNDER WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY;


                                                    (C)  EXTEND THE MATURITY
DATE OR ANY DATE FIXED FOR ANY PAYMENT OF INTEREST ON, THE COMMITTED LOANS OR
ANY FEES PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY;


                                                    (D)  CHANGE SECTION 2.06(B)
IN A MANNER THAT WOULD ALTER THE PRO RATA TREATMENT OF LENDERS REQUIRED THEREBY
OR CHANGE SECTION 3.06 IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF
PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


                                                    (E)  RELEASE TFM FROM ITS
OBLIGATIONS UNDER THE GUARANTEE AGREEMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER;

117

--------------------------------------------------------------------------------




                                                    (F)  CHANGE THE PERCENTAGE
OF THE COMMITMENTS OR THE PERCENTAGE OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
THE LOANS WHICH SHALL BE REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY
ACTION HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


                                                    (G)  (I) INCREASE THE L/C
COMMITMENT OF ANY ISSUING BANK OR SUBJECT ANY ISSUING BANK TO ANY ADDITIONAL
MONETARY OBLIGATION WITHOUT THE WRITTEN CONSENT OF SUCH ISSUING BANK; (II)
REDUCE THE AMOUNT OF, OR INTEREST ON, ANY L/C DISBURSEMENT WITHOUT THE WRITTEN
CONSENT OF EACH LENDER; OR (III) EXTEND THE REQUIRED DATE OF REIMBURSEMENT OF
ANY L/C DISBURSEMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


                                                    (H)  AMEND THIS SECTION
10.02 WITHOUT THE WRITTEN CONSENT OF EACH LENDER.


                                                SECTION 10.03.  NO WAIVER;
REMEDIES.  NO FAILURE ON THE PART OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO
EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF;
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, REMEDY, POWER OR
PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


                                                SECTION 10.04.  COSTS AND
EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND:


                                                    (A)  ALL REASONABLE COSTS
AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE
DOCUMENTATION AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION AND AMENDMENT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY OTHER DOCUMENT TO BE DELIVERED HEREUNDER OR THEREUNDER OR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR WITH RESPECT
TO ADVISING THE ADMINISTRATIVE AGENT AS TO ITS RIGHTS AND RESPONSIBILITIES UNDER
THE LOAN DOCUMENTS, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE DOCUMENTATION
AGENT (INCLUDING THE ALLOCATED COST OF IN‑HOUSE COUNSEL);


                                                    (B)  ALL REASONABLE COSTS
AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR ISSUING BANK
IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY RESTRUCTURING OR
"WORK‑OUT" (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE),
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT OR SUCH LENDER OR ISSUING BANK (INCLUDING THE ALLOCATED
COST OF IN‑HOUSE COUNSEL); AND


                                                    (C)  ALL REASONABLE COSTS
AND EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION WITH DUE
DILIGENCE, TRANSPORTATION, USE OF COMPUTERS, DUPLICATION, APPRAISALS, SURVEYS,
AUDITS, INSURANCE, CONSULTANTS AND SEARCH REPORTS AND ALL FILING AND RECORDING
FEES AND TITLE INSURANCE PREMIUMS.


                                                SECTION 10.05.  INDEMNITY.  (A) 
 THE BORROWER AGREES TO INDEMNIFY, DEFEND, REIMBURSE AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, EACH
CO‑DOCUMENTATION AGENT, EACH LENDER, EACH ISSUING BANK AND EACH OF THEIR
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND ADVISORS (EACH, AN "INDEMNIFIED PARTY") FROM AND AGAINST ALL CLAIMS,
ACTIONS, PROCEEDINGS, SUITS,

118

--------------------------------------------------------------------------------




DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL (INCLUDING THE ALLOCATED COST OF IN‑HOUSE
COUNSEL) WHICH MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY IN
CONNECTION WITH, OR ARISING OUT OF, OR RELATING TO (I) ANY TRANSACTION OR
PROPOSED TRANSACTION (WHETHER OR NOT CONSUMMATED) FINANCED OR TO BE FINANCED, IN
WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY BORROWING OR
OTHERWISE CONTEMPLATED IN THIS AGREEMENT; (II) THE ENTERING INTO AND PERFORMANCE
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT BY THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE DOCUMENTATION AGENT, ANY CO-DOCUMENTATION AGENT OR ANY
LENDER OR ISSUING BANK OR ANY ACTION OR OMISSION OF THE BORROWER IN CONNECTION
THEREWITH; OR (III) ANY INVESTIGATION, LITIGATION, SUIT, ACTION OR PROCEEDING
(REGARDLESS OF WHETHER AN INDEMNIFIED PARTY IS A PARTY THERETO) WHICH RELATES TO
ANY OF THE FOREGOING OR TO ANY ENVIRONMENTAL CLAIM, UNLESS AND TO THE EXTENT
SUCH CLAIM, ACTION, PROCEEDING, SUIT, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE
WAS SOLELY ATTRIBUTABLE TO SUCH INDEMNIFIED PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.


                                                    (B)  THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, EACH CO-DOCUMENTATION
AGENT AND EACH LENDER AND EACH ISSUING BANK AGREE THAT IN THE EVENT THAT ANY
INVESTIGATION, LITIGATION, SUIT, ACTION OR PROCEEDING IS ASSERTED OR THREATENED
IN WRITING OR INSTITUTED AGAINST IT OR ANY OTHER INDEMNIFIED PARTY, OR ANY
REMEDIAL, REMOVAL OR RESPONSE ACTION IS REQUESTED OF IT OR ANY OTHER INDEMNIFIED
PARTY, FOR WHICH THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT, ANY CO-DOCUMENTATION AGENT OR ANY LENDER OR ISSUING BANK
MAY DESIRE INDEMNITY OR DEFENSE HEREUNDER, THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE DOCUMENTATION AGENT, SUCH CO-DOCUMENTATION AGENT OR SUCH
LENDER OR SUCH ISSUING BANK SHALL PROMPTLY NOTIFY THE BORROWER IN WRITING.


                                                    (C)  THE BORROWER AT THE
REQUEST OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION
AGENT, ANY CO-DOCUMENTATION AGENT, ANY LENDER OR ANY ISSUING BANK SHALL HAVE THE
OBLIGATION TO DEFEND AGAINST SUCH INVESTIGATION, LITIGATION, SUIT, ACTION OR
PROCEEDING OR REQUESTED REMEDIAL, REMOVAL OR RESPONSE ACTION, AND THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT AND THE
CO-DOCUMENTATION AGENTS, IN ANY EVENT, MAY PARTICIPATE IN THE DEFENSE THEREOF
WITH LEGAL COUNSEL OF THE ADMINISTRATIVE AGENT'S CHOICE.  IN THE EVENT THAT THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, ANY
CO-DOCUMENTATION AGENT, ANY LENDER OR ANY ISSUING BANK REQUESTS THE BORROWER TO
DEFEND AGAINST SUCH INVESTIGATION, LITIGATION, SUIT, ACTION OR PROCEEDING OR
REQUESTED REMEDIAL, REMOVAL OR RESPONSE ACTION, THE BORROWER SHALL PROMPTLY DO
SO AND THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT,
THE AFFECTED CO-DOCUMENTATION AGENT OR THE AFFECTED LENDER OR ISSUING BANK SHALL
HAVE THE RIGHT TO HAVE LEGAL COUNSEL OF ITS CHOICE PARTICIPATE IN SUCH DEFENSE. 
NO ACTION TAKEN BY LEGAL COUNSEL CHOSEN BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ISSUING BANK IN DEFENDING AGAINST ANY SUCH INVESTIGATION, LITIGATION,
SUIT, ACTION OR PROCEEDING OR REQUESTED REMEDIAL, REMOVAL OR RESPONSE ACTION
SHALL VITIATE OR ANY WAY IMPAIR THE BORROWER'S OBLIGATIONS AND DUTIES HEREUNDER
TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY.


                                                SECTION 10.06.  RIGHT OF
SET‑OFF.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO
THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND
OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE
ACCOUNT OF THE BORROWER AGAINST ANY

119

--------------------------------------------------------------------------------




AND ALL OF THE OBLIGATIONS, WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY
DEMAND UNDER THIS AGREEMENT.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER
AFTER ANY SUCH SET‑OFF AND APPLICATION MADE BY SUCH LENDER; PROVIDED, HOWEVER,
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SET‑OFF AND APPLICATION.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION 10.06 ARE
IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SET‑OFF)
WHICH SUCH LENDER MAY HAVE.


                                                SECTION 10.07.  BINDING EFFECT. 
THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER AND EACH ISSUING BANK
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER SHALL NOT
HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY
INTEREST HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF ALL THE LENDERS.


                                                SECTION 10.08.  ASSIGNMENTS,
PARTICIPATIONS, ETC.  (A)   THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF EACH ISSUING
BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II)
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF EACH ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN PARAGRAPH (E) OF THIS SECTION) AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE AFFILIATES OF EACH OF THE ADMINISTRATIVE
AGENT, THE LENDERS AND ISSUING BANKS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


                                                    (B)  (I) SUBJECT TO THE
CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR
MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF: 

                                                            (A) THE BORROWER,
PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE REQUIRED FOR AN
                    ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, OR, IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS
                    CONTINUING, ANY OTHER ASSIGNEE,

                                                            (B) THE
ADMINISTRATIVE AGENT; AND

                                                            (C) EACH ISSUING
BANK.

                                                            (II) ASSIGNMENTS
SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

                                                            (A) EXCEPT IN THE
CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR
                    AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER'S COMMITMENT OR COMMITTED
                    LOANS, THE AMOUNT OF THE COMMITMENT OR COMMITTED LOANS OF
THE ASSIGNING LENDER SUBJECT TO EACH
                    SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ASSUMPTION WITH RESPECT TO SUCH
                    ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL
NOT BE LESS THAN $5,000,000 UNLESS EACH
                    OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE
CONSENT; PROVIDED, THAT NO SUCH CONSENT
                    OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING;

120

--------------------------------------------------------------------------------



                                                             (B) EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL
                    THE ASSIGNING LENDER'S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT THAT THIS CLAUSE (B) SHALL NOT
                    APPLY TO RIGHTS IN RESPECT OF OUTSTANDING BID LOANS,

                                                            (C) THE ASSIGNEE AND
THE ASSIGNOR IN RESPECT OF EACH ASSIGNMENT SHALL EXECUTE AND
                    DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ACCEPTANCE, TOGETHER WITH A PROCESSING
                    AND RECORDATION FEE OF $3,500, AND

                                                            (D) THE ASSIGNEE, IF
IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
                    ADMINISTRATIVE QUESTIONNAIRE.  SUBJECT TO ACCEPTANCE AND
RECORDING THEREOF PURSUANT TO PARAGRAPH (D)
                    OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE THE
                    ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH
                    ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS
OF A LENDER UNDER THIS AGREEMENT, AND THE
                    ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
                    ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT
                    AND ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER'S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
                    LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.05,
                    3.08, 3.09, 3.10, 3.11 AND 10.05)(BUT ONLY TO THE EXTENT
SUCH LENDER NOTIFIES THE BORROWER OF ANY CLAIM UNDER
                    SUCH SECTION WITHIN 90 DAYS AFTER IT OBTAINS KNOWLEDGE
THEREOF).  ANY ASSIGNMENT OR TRANSFER BY A LENDER
                    OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS PARAGRAPH SHALL BE TREATED
                    FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS
                    IN ACCORDANCE WITH PARAGRAPH (E) OF THIS SECTION.


                                                    (C)  THE ADMINISTRATIVE
AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT
ONE OF ITS OFFICES IN THE UNITED STATES A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE "REGISTER"). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, AND
ANY LENDER AND ANY ISSUING BANK, AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


                                                    (D)  UPON ITS RECEIPT OF A
DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN
ASSIGNEE, THE ASSIGNEE'S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE
ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH
ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

121

--------------------------------------------------------------------------------




                                                      (E)  ANY LENDER MAY,
WITHOUT THE CONSENT OF THE BORROWER, ANY ISSUING BANK OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (EACH A
"PARTICIPANT") IN ALL OR A PORTION OF SUCH LENDER'S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (I) SUCH LENDER'S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE OTHER LENDERS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER'S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE PROVISO TO SECTION 10.02 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO PARAGRAPH (F) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.05 (OTHER THAN
3.05(F)), 3.06, 3.08, 3.09 AND 3.10 TO THE SAME EXTENT AS IF IT WERE A LENDER
AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 10.06 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 3.06 AS THOUGH IT WERE A
LENDER.  NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH TO THE CONTRARY, ANY BANK
THAT IS A MEMBER OF THE FARM CREDIT SYSTEM THAT (A) HAS PURCHASED A
PARTICIPATION IN THE MINIMUM AMOUNT OF $10,000,000 ON OR AFTER THE EFFECTIVE
DATE, (B) IS, BY WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT
("VOTING PARTICIPANT NOTIFICATION"), DESIGNATED BY THE SELLING LENDER AS BEING
ENTITLED TO BE ACCORDED THE RIGHTS OF A VOTING PARTICIPANT HEREUNDER (ANY BANK
THAT IS A MEMBER OF THE FARM CREDIT SYSTEM SO DESIGNATED BEING CALLED A "VOTING
PARTICIPANT") AND (C) RECEIVES THE PRIOR WRITTEN CONSENT OF THE BORROWER AND THE
ADMINISTRATIVE AGENT TO BECOME A VOTING PARTICIPANT, SHALL BE ENTITLED TO VOTE
(AND THE VOTING RIGHTS OF THE SELLING LENDER SHALL BE CORRESPONDINGLY REDUCED),
ON A DOLLAR FOR DOLLAR BASIS, AS IF SUCH PARTICIPANT WERE A LENDER, ON ANY
MATTER REQUIRING OR ALLOWING A LENDER TO PROVIDE OR WITHHOLD ITS CONSENT, OR TO
OTHERWISE VOTE ON ANY PROPOSED ACTION.  TO BE EFFECTIVE, EACH VOTING PARTICIPANT
NOTIFICATION SHALL, WITH RESPECT TO ANY VOTING PARTICIPANT, (I) STATE THE FULL
NAME, AS WELL AS ALL CONTACT INFORMATION REQUIRED OF AN ASSIGNEE AS SET FORTH IN
EXHIBIT 10.08 HERETO AND (II) STATE THE DOLLAR AMOUNT OF THE PARTICIPATION
PURCHASED.  THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
CONCLUSIVELY RELY ON INFORMATION CONTAINED IN NOTICES DELIVERED PURSUANT TO THIS
PARAGRAPH.


                                                    (F)  A PARTICIPANT SHALL NOT
BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.05, 3.08, 3.09 OR
3.10 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT
TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE
PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER'S PRIOR WRITTEN
CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL
NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.05 UNLESS THE BORROWER IS NOTIFIED
OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR
THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.05(F) AS THOUGH IT WERE A
LENDER.

122

--------------------------------------------------------------------------------




                                                   (G)  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER TO (I) A FEDERAL
RESERVE BANK OR (II) THE FARM CREDIT FUNDING CORP. OR TO ANY OTHER ENTITY
ORGANIZED UNDER THE FARM CREDIT ACT, AS AMENDED, AND THIS SECTION SHALL NOT
APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY
OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


                                                SECTION 10.09. 
CONFIDENTIALITY.  EACH LENDER AND EACH ISSUING BANK AGREES TO TAKE NORMAL AND
REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF
ALL NON‑PUBLIC INFORMATION PROVIDED TO IT BY THE BORROWER OR BY THE
ADMINISTRATIVE AGENT ON THE BORROWER'S BEHALF IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND AGREES AND UNDERTAKES THAT NEITHER IT NOR ANY OF
ITS AFFILIATES SHALL USE ANY SUCH INFORMATION FOR ANY PURPOSE OR IN ANY MANNER
OTHER THAN PURSUANT TO THE TERMS CONTEMPLATED BY THIS AGREEMENT.  ANY LENDER OR
ISSUING BANK MAY DISCLOSE SUCH INFORMATION (A) AT THE REQUEST OF ANY BANK
REGULATORY AUTHORITY OR IN CONNECTION WITH AN EXAMINATION OF SUCH LENDER OR SUCH
ISSUING BANK BY ANY SUCH AUTHORITY; (B) PURSUANT TO SUBPOENA OR OTHER COURT
PROCESS; (C) WHEN REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF ANY
APPLICABLE LAW; (D) AT THE EXPRESS DIRECTION OF ANY AGENCY OF ANY STATE OF THE
UNITED STATES OF AMERICA OR OF ANY OTHER JURISDICTION IN WHICH SUCH LENDER OR
ISSUING BANK CONDUCTS ITS BUSINESS; AND (E) TO SUCH LENDER'S OR ISSUING BANK'S
AFFILIATES, INDEPENDENT AUDITORS, COUNSEL AND OTHER PROFESSIONAL ADVISORS. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER AUTHORIZES EACH LENDER TO DISCLOSE
TO ANY PARTICIPANT OR ASSIGNEE AND ANY PROSPECTIVE PARTICIPANT AND ASSIGNEE SUCH
FINANCIAL AND OTHER INFORMATION IN SUCH LENDER'S POSSESSION CONCERNING THE
BORROWER OR ITS SUBSIDIARIES WHICH HAS BEEN DELIVERED TO THE LENDERS PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR WHICH HAS BEEN DELIVERED TO THE
LENDERS BY THE BORROWER IN CONNECTION WITH THE LENDERS' CREDIT EVALUATION OF THE
BORROWER PRIOR TO ENTERING INTO THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
PARTICIPANT OR ASSIGNEE OR PROSPECTIVE PARTICIPANT OR ASSIGNEE AGREES IN WRITING
TO SUCH LENDER TO KEEP SUCH INFORMATION CONFIDENTIAL TO THE SAME EXTENT REQUIRED
OF THE LENDERS HEREUNDER.


                                                SECTION 10.10.  SURVIVAL.  THE
OBLIGATIONS OF THE BORROWER UNDER SECTIONS 3.05, 3.08, 3.09, 3.10, 3.11, 10.04
AND 10.05, AND THE OBLIGATIONS OF THE LENDERS UNDER SECTIONS 3.05(H) AND 9.07,
SHALL IN EACH CASE SURVIVE REPAYMENT OR PURCHASE OF THE LOANS, THE CANCELATION
OR EXPIRATION OF ANY LETTER OF CREDIT OR ANY TERMINATION OF THIS AGREEMENT AND
THE COMMITMENTS.  THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER IN
THIS AGREEMENT AND IN EACH OTHER LOAN DOCUMENT SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT.


                                                SECTION 10.11.  HEADINGS.  THE
VARIOUS HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT OR ANY PROVISIONS
HEREOF OR THEREOF.


                                                SECTION 10.12.  GOVERNING LAW
AND JURISDICTION.  (A)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; AND

123

--------------------------------------------------------------------------------




                                                    (B)  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER
HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  THE BORROWER HEREBY IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.


                                                SECTION 10.13.  EXECUTION IN
COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


                                                SECTION 10.14.  ENTIRE
AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG
THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS RELATING TO THE SUBJECT MATTER
HEREOF EXCEPT FOR THE FEE LETTER AND ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO
THE PAYMENT BY THE BORROWER OF (OR ANY INDEMNIFICATION FOR) ANY FEES, COSTS OR
EXPENSES PAYABLE TO OR INCURRED (OR TO BE INCURRED) BY OR ON BEHALF OF THE
ADMINISTRATIVE AGENT OR THE LENDERS.


                                                SECTION 10.15.  WAIVER OF JURY
TRIAL.  THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO
THIS AGREEMENT.


                                                SECTION 10.16.  SEVERABILITY. 
ANY PROVISION OF THIS AGREEMENT HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF; AND THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


                                                SECTION 10.17.  USA PATRIOT ACT.
 EACH LENDER HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE "ACT"), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.

124

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                                                                               
TYSON FOODS, INC.,

                                                                               
by
                                                                                 
     /s/ Dennis Leatherby   
                                                                                 
Name:  Dennis Leatherby
                                                                                 
Title:  Senior Vice President, Finance and Treasurer
                

                                                                               
Address for notices:



                                                                               
2210 West Oaklawn Drive
                                                                               
Springdale, Arkansas  72762
                                                                               
Attention:  Dennis Leatherby
                                                                               
Facsimile No.: 479-290-4061

                                                                               
With a copy to:

                                                                               
2210 West Oaklawn Drive  
                                                                               
Springdale, Arkansas  72762
                                                                               
Attention:  R. Read Hudson
                                                                               
Facsimile No.:  479-290-7967

125

--------------------------------------------------------------------------------



                                                                              
JPMorgan Chase Bank,
                                                                              
individually and as Administrative Agent,

                                                                                  
by
                                                                                     
  /s/ B.B. Wuthrich   
                                                                                     
Name:  B.B. Wuthrich
                                                                                     
Title:  Vice President

                                                                               
Address for notices:

                                                                               
Loan and Agency Services Group
                                                                               
1111 Fannin St., 10th Floor
                                                                               
Houston, Texas  77002
                                                                               
Attention:  Eleanor Fiore
                                                                               
Facsimile No.:  (713) 750-2223

                                                                               
Address for payments:

                                                                               
ABA # 021000021
                                                                               
Attention:  Eleanor Fiore, (713) 750-3523
                                                                               
1111 Fannin St., 10th Floor
                                                                               
Houston, Texas  77002
                                                                               
Credit to Account number:
                                                                               
323225705
                                                                               
Reference: Tyson Foods, Inc.

                                                                               
With a copy to:

                                                                               
JPMorgan Chase Bank
                                                                               
270 Park Avenue
                                                                               
New York NY 10017
                                                                               
Attention of.:  Buddy Wuthrich
                                                                               
Facsimile No.:  (212) 270-5100

126

--------------------------------------------------------------------------------



                         SIGNATURE PAGE to the FIVE-YEAR CREDIT AGREEMENT dated
as of June 9,
                         2004 among TYSON FOODS, INC., the lenders parties
hereto and JPMORGAN
                         CHASE BANK, as Administrative Agent

        Name of Institution:

             Merrill Lynch Bank USA   

          by
             /s/ David Millett    
            Name:  David Millett
            Title:  Vice President

        Name of Institution:

             Co Bank, ACB   

          by
             /s/ Jim Stutzman    
            Name:  Jim Stutzman
            Title:  Vice President

 Name of Institution:

             SunTrust Bank   

          by
             /s/ Hugh E. Brown    
            Name:  Hugh E. Brown
            Title:  Vice President

 Name of Institution:

             COOPERATIEVE CENTRALE
             RAIFFEISEN-BOERENLEEBANK
             B.A., "Rabobank International"  

          by
             /s/ Richard J. Beard    
            Name:  Richard J. Beard
            Title:  Executive Director

          by
             /s/ Brett Delfino
            Name:  Brett Delfino
            Title:  Executive Director

Name of Institution:

             BNP PARIBAS
          
          by
             /s/ Thomas H. Ambrose    
            Name:  Thomas H. Ambrose
            Title:  Director

          by
             /s/ Peter C. Labrie
            Name:  Peter C. Labrie
            Title:  Central Region Manager

Name of Institution:

             Bank of America, N.A.
          
          by
             /s/ William F. Sweeney    
            Name:  William F. Sweeney
            Title:  Managing Director

Name of Institution:

             Citicorp USA, Inc.
          
          by
             /s/ Richard M. Levin    
            Name:  Richard M. Levin
            Title:  Director

Name of Institution:

             Mizuho Corporate Bank, Ltd.
          
          by
             /s/ Robert Gallagher    
            Name:  Robert Gallagher
            Title:  Senior Vice President

Name of Institution:

             National Australia Bank Limited
            New York Branch (ABN 12 044 044 937)
          
          by
             /s/ Scott Tuhy    
            Name:  Scott Tuhy
            Title:  Director

Name of Institution:

             
          
          by
             /s/ William E. Zarrett    
            Name:  William E. Zarrett
            Title:  Managing Director

Name of Institution:

             BSumitomo Mitsui Banking Corporation
          
          by
             /s/ Robert H. Riley III    
            Name:  Robert H. Riley III
            Title:  Senior Vice President

Name of Institution:

             US Bank National Association
          
          by
             /s/ Kenneth D. Feaster    
            Name:  Kenneth D. Feaster
            Title:  Senior Vice President

Name of Institution:

             Wachovia Bank National Association
          
          by
             /s/ Beth Rue    
            Name:  Beth Rue
            Title:  AVP

Name of Institution:

             Wells Fargo Bank, NA
          
          by
             /s/ Peter Arendt    
            Name:  Peter Arendt
            Title:  V.P.

Name of Institution:

             Bank of China, New York
          
          by
             /s/ Bailin Zheng    
            Name:  Bailin Zheng
            Title:  General Manager

Name of Institution:

             Bank of Tokyo-Mitsubishi, LTD
          
          by
             /s/ D. Barnell    
            Name:  D. Barnell
            Title:  Vice President

by
             /s/ J. Mearns
            Name:  J. Mearns
            Title:  VP and Manager

Name of Institution:

             Bank of Communications, New York Branch
          
          by
             /s/ Hong Tu   
            Name:  Hong Tu
            Title:  General Manager

Name of Institution:

             Barclays Bank PLC
          
          by
             /s/ John Giannone    
            Name:  John Giannone
            Title:  Director

Name of Institution:

             E.Sun Commercial Bank, Ltd., Los Angeles Branch
          
          by
             /s/ Benjamin Lin    
            Name:  Benjamin Lin
            Title:  EVP & General Manager


 

127

--------------------------------------------------------------------------------